Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 78571QAL1

Published USD Revolver Facility CUSIP Number: 78571QAM9

Published FX Revolver Facility CUSIP Number: 78571QAR8

Published USD Term A-1 Loan CUSIP Number: 78571QAN7

Published CAD Term A-2 Loan CUSIP Number: 78571QAP2

Published USD Term A-3 Loan CUSIP Number: 78571QAQ0

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 17, 2017

among

SABRA HEALTH CARE LIMITED PARTNERSHIP

and

SABRA CANADIAN HOLDINGS, LLC,

as Borrowers,

SABRA HEALTH CARE REIT, INC.,

and

CERTAIN SUBSIDIARIES OF

SABRA HEALTH CARE REIT, INC.

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative Agent,

CITIZENS BANK, NATIONAL ASSOCIATION,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BMO HARRIS BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BARCLAYS BANK
PLC, COMPASS BANK, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST BANK and UBS SECURITIES LLC,

as Co-Documentation Agents

and

BANK OF AMERICA, N.A.,

CITIZENS BANK, NATIONAL ASSOCIATION,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swing Line Lenders and L/C Issuers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, NATIONAL ASSOCIATION,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

Article I.  DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      44  

1.03

  Accounting Terms      44  

1.04

  Rounding      45  

1.05

  Exchange Rates; Currency Equivalents      45  

1.06

  Additional Alternative Currencies      45  

1.07

  Change of Currency      46  

1.08

  Times of Day; Rates      47  

1.09

  Letter of Credit Amounts      47  

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

     47  

2.01

  Commitments      47  

2.02

  Borrowings, Conversions and Continuations of Loans      49  

2.03

  Letters of Credit      51  

2.04

  Swing Line Loans      62  

2.05

  Reserved      65  

2.06

  Prepayments      65  

2.07

  Termination or Reduction of Commitments      67  

2.08

  Repayment      68  

2.09

  Interest      68  

2.10

  Fees      69  

2.11

  Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate   
  70  

2.12

  Evidence of Debt      70  

2.13

  Payments Generally; Administrative Agent’s Clawback      71  

2.14

  Sharing of Payments by Lenders      73  

2.15

  Extension of Revolving Maturity Date      73  

2.16

  Increase in Revolving Commitments; Addition of Incremental Term Loan
Facilities      74  

2.17

  Cash Collateral      76  

2.18

  Defaulting Lenders      78  

2.19

  Joint and Several Liability      79  

2.20

  Appointment of Parent Borrower as Agent for Credit Parties      81  

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

     81  

3.01

  Taxes      81  

3.02

  Illegality      86  

3.03

  Inability to Determine Rates      86  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      87  

3.05

  Compensation for Losses      89  

3.06

  Mitigation Obligations; Replacement of Lenders      89  

3.07

  Survival      90  

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     90  

4.01

  Conditions of Initial Credit Extension      90  

4.02

  Conditions to All Credit Extensions      93  

Article V. REPRESENTATIONS AND WARRANTIES

     94  

5.01

  Existence, Qualification and Power      94  

5.02

  Authorization; No Contravention      94  

 

i



--------------------------------------------------------------------------------

5.03

  Governmental Authorization; Other Consents      94  

5.04

  Binding Effect      94  

5.05

  Financial Statements; No Material Adverse Effect      95  

5.06

  Litigation      96  

5.07

  No Default      96  

5.08

  Ownership of Property and Valid Leasehold Interests; Liens      96  

5.09

  Environmental Compliance      96  

5.10

  Insurance      97  

5.11

  Taxes      97  

5.12

  ERISA Compliance      97  

5.13

  Margin Regulations; Investment Company Act; REIT Status      98  

5.14

  Disclosure      99  

5.15

  Compliance with Laws      99  

5.16

  Sanctions, etc.      99  

5.17

  Use of Proceeds      100  

5.18

  Solvency      100  

5.19

  Credit Parties; Taxpayer Identification Numbers      100  

5.20

  Unencumbered Properties      100  

5.21

  EEA Financial Institution      100  

Article VI. AFFIRMATIVE COVENANTS

     100  

6.01

  Financial Statements      101  

6.02

  Certificates; Other Information      101  

6.03

  Notices      103  

6.04

  Payment of Taxes      104  

6.05

  Preservation of Existence, Etc.      104  

6.06

  Maintenance of Properties      104  

6.07

  Maintenance of Insurance      104  

6.08

  Compliance with Laws      104  

6.09

  Books and Records      105  

6.10

  Inspection Rights      105  

6.11

  Use of Proceeds      105  

6.12

  REIT Status; Stock Exchange Status      105  

6.13

  Employee Benefits      105  

6.14

  Additional Guarantors      106  

6.15

  Environmental Matters      108  

6.16

  Further Assurances      108  

6.17

  Compliance with Material Contracts      108  

6.18

  Anti-Corruption      109  

Article VII. NEGATIVE COVENANTS

     109  

7.01

  Liens      109  

7.02

  Investments      110  

7.03

  Indebtedness      110  

7.04

  Fundamental Changes      111  

7.05

  Dispositions      112  

7.06

  Restricted Payments      112  

7.07

  Change in Nature of Business      112  

7.08

  Transactions with Affiliates      112  

7.09

  Sanctions; Anti-Money Laundering; Anti-Corruption      113  

7.10

  Financial Covenants      113  

7.11

  Burdensome Agreements      114  

 

ii



--------------------------------------------------------------------------------

7.12

  Use of Proceeds      115  

7.13

  Amendments of Organization Documents      115  

7.14

  Accounting Changes      115  

7.15

  Compliance with Environmental Laws      115  

Article VIII. EVENTS OF DEFAULT AND REMEDIES

     115  

8.01

  Events of Default      115  

8.02

  Remedies Upon Event of Default      118  

8.03

  Application of Funds      118  

Article IX. ADMINISTRATIVE AGENT

     119  

9.01

  Appointment and Authority      119  

9.02

  Rights as a Lender      120  

9.03

  Exculpatory Provisions      120  

9.04

  Reliance by Administrative Agent      121  

9.05

  Delegation of Duties      121  

9.06

  Resignation of Administrative Agent      121  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      123  

9.08

  No Other Duties, Etc.      123  

9.09

  Administrative Agent May File Proofs of Claim      123  

9.10

  Collateral and Guaranty Matters      124  

9.11

  ERISA      124  

Article X. MISCELLANEOUS

     125  

10.01

  Amendments, Etc.      125  

10.02

  Notices; Effectiveness; Electronic Communication      127  

10.03

  No Waiver; Cumulative Remedies      129  

10.04

  Expenses; Indemnity; Damage Waiver      130  

10.05

  Payments Set Aside      132  

10.06

  Successors and Assigns      132  

10.07

  Treatment of Certain Information; Confidentiality      138  

10.08

  Right of Setoff      139  

10.09

  Interest Rate Limitation      140  

10.10

  Counterparts; Integration; Effectiveness      140  

10.11

  Survival of Representations and Warranties      140  

10.12

  Severability      140  

10.13

  Replacement of Lenders      141  

10.14

  Governing Law; Jurisdiction; Etc.      141  

10.15

  Waiver of Jury Trial      142  

10.16

  No Advisory or Fiduciary Responsibility      142  

10.17

  USA Patriot Act Notice      143  

10.18

  Reserved      143  

10.19

  Judgment Currency      143  

10.20

  Electronic Execution of Assignments and Certain Other Documents      144  

10.21

  ENTIRE AGREEMENT      144  

10.22

  No Novation      144  

10.23

  Exiting Lenders      145  

10.24

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      145  

Article XI. GUARANTY

     146  

11.01

  The Guaranty      146  

11.02

  Obligations Unconditional      146  

11.03

  Reinstatement      147  

 

iii



--------------------------------------------------------------------------------

11.04

 

Certain Waivers

     148  

11.05

 

Remedies

     148  

11.06

 

Guaranty of Payment; Continuing Guaranty

     148  

11.07

 

Contribution

     148  

11.08

 

Release of Guarantors

     149  

11.09

 

Keepwell

     151  

 

SCHEDULES

2.01   

Commitments and Applicable Percentages

2.03   

Existing Letters of Credit

5.19   

Credit Parties; Taxpayer Identification Numbers

10.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

A   

Form of Committed Loan Notice

B   

Form of Swing Line Loan Notice

C   

[Reserved]

D-1   

Form of Revolving Note

D-2   

Form of Term A-1 Note

D-3   

Form of Term A-2 Note

D-4   

Form of Term A-3 Note

E   

Form of Compliance Certificate

F   

Form of Assignment and Assumption

G   

Form of Joinder Agreement

H   

Forms of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 17, 2017
(as amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), among, SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Parent Borrower”), SABRA CANADIAN HOLDINGS, LLC, a
Delaware limited liability company (“Sabra Canadian Holdings” and together with
the Parent Borrower, the “Borrowers”), SABRA HEALTH CARE REIT, INC., a Maryland
corporation (the “REIT Guarantor”), the Subsidiary Guarantors from time to time
party hereto as guarantors, the lending institutions party hereto from time to
time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A.
(“Bank of America”), as Administrative Agent, and BANK OF AMERICA, CITIZENS
BANK, NATIONAL ASSOCIATION (“Citizens”), CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (“Credit Agricole CIB”) and WELLS FARGO BANK, N.A. (“Wells Fargo
Bank”), as Swing Line Lenders and L/C Issuers.

WHEREAS, the Parent Borrower, Sabra Canadian Holdings, the REIT Guarantor and
the other guarantors party thereto, as guarantors, the lending institutions
party thereto, and Bank of America, as administrative agent, swing line lender
and letter of credit issuer previously entered into that certain Third Amended
and Restated Credit Agreement dated as of January 14, 2016 (as amended,
supplemented or otherwise modified through but excluding the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement, which amends
and restates the Existing Credit Agreement in its entirety, but not as a
novation, and the Lenders are willing to do so on the terms and conditions set
forth in this Agreement; and

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrowers will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by the REIT Guarantor, each of the
subsidiaries of the REIT Guarantor, if any, that own, directly or indirectly, an
equity interest in the Parent Borrower and the other Guarantors pursuant to
Article XI hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” means the Administrative Agent, the Arrangers, the Syndication Agents,
the Swing Line Lenders and the L/C Issuers.

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders (inclusive of the Alternative Currency Commitments), which as
of the Restatement Effective Date are $1,000,000,000 and which may be increased
pursuant to Section 2.16 or decreased pursuant to Section 2.07.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars, Swiss
Franc and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.

“Alternative Currency Commitment” means, as to each Lender, its obligation to
make Committed Revolving Loans to the Borrower pursuant to Section 2.01(a)(ii),
in Dollars and Alternative Currencies, in an aggregate principal amount at any
one time outstanding the Dollar Equivalent of which does not exceed the Dollar
amount set forth opposite such Lender’s name in the column entitled “Alternative
Currency Commitment” on Schedule 2.01 or in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $175,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Alternative Currency Tranche Lender” means a Lender with an Alternative
Currency Commitment or an outstanding Alternative Currency Tranche Loan.

“Alternative Currency Tranche Loan” has the meaning specified in
Section 2.01(a)(ii).

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

 

2



--------------------------------------------------------------------------------

Revolver Usage

   Applicable
Fee Rate ³ 50%    0.25% < 50%    0.30%

For purposes hereof, “Revolver Usage” means, with respect to any day, the ratio
(expressed as a percentage) of (a) the sum of (i) the Outstanding Amount of
Committed Revolving Loans on such day and (ii) the Outstanding Amount of L/C
Obligations on such day to (b) the Aggregate Revolving Commitments in effect on
such day. For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining “Revolver Usage.”

“Applicable Percentage” means (a) with respect to Revolving Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, (i) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Commitment and the denominator
of which is the amount of the Aggregate Revolving Commitments at such time,
(ii) with respect to matters relating to Alternative Currency Commitments and
Alternative Currency Tranche Loans only, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
such Revolving Lender’s Alternative Currency Commitment and the denominator of
which is the aggregate amount of all Lenders’ Alternative Currency Commitments
at such time and (iii) with respect to matters relating to Dollar Tranche
Commitments (including L/C Obligations and Swing Line Loans) and Dollar Tranche
Loans only, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of such Revolving Lender’s
Dollar Tranche Commitment and the denominator of which is the aggregate amount
of all Lenders’ Dollar Tranche Commitments at such time; provided that, if the
Revolving Commitment of each Revolving Lender has been terminated in full or if
the Aggregate Revolving Commitments have expired, then the Applicable Percentage
of each Revolving Lender shall be determined based on the Applicable Percentage
of such Revolving Lender in effect immediately prior to such termination or
expiration, giving effect to any subsequent assignments; (b) with respect to the
Term A-1 Facility, with respect to any Term A-1 Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term A-1 Facility
represented by the principal amount of such Term A-1 Lender’s Term A-1 Loans at
such time; (c) with respect to the Term A-2 Facility, with respect to any Term
A-2 Lender at any time, the percentage (carried out to the ninth decimal place)
of the Term A-2 Facility represented by the principal amount of such Term A-2
Lender’s Term A-2 Loans at such time and (c) with respect to the Term A-3
Facility, with respect to any Term A-3 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-3 Facility represented by
the principal amount of such Term A-3 Lender’s Term A-3 Loans at such time. The
initial Applicable Percentages of each Lender are set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (a) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(b) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

“Applicable Swing Line Percentage” means with respect to Swing Line Loans, for
each Swing Line Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Swing Line Loans held by such Swing Line Lender at
such time and the denominator of which is the Outstanding Amount of all Swing
Line Loans at such time.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
currency other than Dollars, the local time in the place of settlement for such
currency as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) MLPFS in its capacity as sole bookrunner and (b) MLPFS,
Citizens, Credit Agricole CIB and Wells Fargo Bank, each in its capacity as a
joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means, collectively, (i) the audited consolidated
balance sheet of the REIT Guarantor and its Subsidiaries for the fiscal year
ended December 31, 2016, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the REIT
Guarantor and its Subsidiaries, including the notes thereto and (ii) the audited
consolidated balance sheet of Care Capital Properties, Inc. and its Subsidiaries
for the fiscal year ended December 31, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of Care Capital Properties, Inc. and its Subsidiaries, including the
notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Business Day preceding the Revolving
Maturity Date, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.07, and (c) the date of termination of the
commitment of each Revolving Lender to make Loans and of the obligation of each
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

“Bankruptcy Plan” has the meaning specified in Section 10.06(g)(iv).

“Barclays” has the meaning specified in the introductory paragraph hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1⁄2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of
the definition thereof) plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing, a Term A-1 Borrowing, a Term A-2
Borrowing, a Term A-3 Borrowing or a Swing Line Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

5



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains or has ever contained a “defined benefit provision” as such term is
defined in Section 147.1(1) of the Income Tax Act (Canada).

“Canadian Dollar” and “CAD $” mean the lawful currency of Canada.

“Canadian Pension Plan” means any pension plan or plan that is subject to the
Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
any Credit Party or any Subsidiary thereof.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capitalization Rate” means (a) 10.00% for all government reimbursed assets
(i.e., skilled nursing facilities, etc.), (b) 7.75% for all non-government
reimbursed assets (i.e., assisted living facilities, independent living
facilities, medical office buildings, etc.), and (c) 9.00% for hospitals.

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lenders (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect thereof (as
the context may require), cash or deposit account balances or, if the L/C
Issuers or the Swing Line Lenders benefitting from such collateral shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuers or the Swing Line Lenders (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that

 

6



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or a United States Governmental Authority, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the equity securities of the REIT Guarantor entitled to vote for members
of the board of directors or equivalent governing body of the REIT Guarantor on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) the REIT Guarantor or a Wholly Owned Subsidiary that is itself a Guarantor
ceases to be the sole general partner of the Parent Borrower; or

(c) the REIT Guarantor ceases to own directly or indirectly one hundred percent
(100%) of the Equity Interests in any Intermediate Subsidiary Guarantor or
ceases to own, directly or indirectly, at least seventy-five percent (75%) or
more of the Equity Interests in the Parent Borrower;

(d) the Parent Borrower ceases to own directly or indirectly one hundred percent
(100%) of the Equity Interests in Sabra Canadian Holdings;

(e) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT Guarantor
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Citizens” has the meaning specified in the introductory paragraph hereto.

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans, Term A-1 Loans, Term A-2 Loans or Term A-3 Loans.

“Code” means the Internal Revenue Code of 1986.

 

7



--------------------------------------------------------------------------------

“Combination” means, collectively, mergers and other combination transactions
contemplated pursuant to the terms and provisions of the Merger Agreement.

“Combination Material Adverse Effect” means (a) a “Parent Material Adverse
Effect” (as defined in the Merger Agreement), (b) a “Company Material Adverse
Effect” (as defined in the Merger Agreement) or (c) any change, effect,
development, circumstance, condition, state of facts, event or occurrence that
would be a “Parent Material Adverse Effect” but for clause (f) of the proviso to
the definition thereof or a “Company Material Adverse Effect” but for clause
(f) of the proviso to the definition thereof (excluding from this clause (c) any
such change, effect, development, circumstance, condition, state of facts, event
or occurrence to the extent attributable to (i) the negotiation, pendency or
announcement of the Merger Agreement and transactions contemplated thereby or
(ii) an action taken by the Care Capital Properties, Inc., the REIT Guarantor or
any of their respective “Subsidiaries” (as defined in the Merger Agreement) that
is required by the Merger Agreement).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Dollar Tranche Lenders or each of the Alternative Currency Tranche Lenders, as
the case may be, pursuant to Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Parent
Borrower.

“Committed Revolving Loan” means a Dollar Tranche Loan and/or an Alternative
Currency Tranche Loan, as the context may require, and includes Committed
Revolving Loans pursuant to Section 2.03.

“Commitments” means, collectively, the Revolving Commitments, Term A-1
Commitments, Term A-2 Commitments and Term A-3 Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E or another form reasonably satisfactory to the Administrative Agent;
provided that each such Compliance Certificate shall, in any case, include
(without limitation) supporting documents and materials reasonably required by
the Administrative Agent for the evidencing of the calculations and
certifications made in connection therewith.

“Connection Income Taxes” has the meaning specified in the definition of
“Excluded Taxes.”

“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP minus (c) assets that
are considered to be Intangible Assets, excluding lease intangibles; but
excluding, in any event, for purposes hereof, unrealized gains and losses on
Swap Contracts reported on a consolidated balance sheet as accumulated other
comprehensive income or loss.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes and (e) minority interest expense attributable to non-Wholly Owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) cash
dividends and distributions on preferred stock of the REIT Guarantor, if any, in
each case determined on a consolidated basis in accordance with GAAP; but
excluding, in any event, (i) gains and losses from unwinding or break-funding of
Swap Contracts, (ii) write-offs of unamortized deferred financing fees,
(iii) prepayment fees, premiums and penalties, and (iv) other unusual or
non-recurring items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

“Consolidated Group” means the REIT Guarantor and its Subsidiaries determined on
a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event, (a) the income or loss of any Person that is not a
Consolidated Party in which any Consolidated Party has an equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to members of the Consolidated Group by such Person
during such period, (b) the income or loss of any Person accrued prior to the
date that it became a Consolidated Party or that such Person’s assets were
acquired by a Consolidated Party (except as otherwise required in connection
with Section 1.03), and (c) any net after tax gains or losses attributable to
sales of non-current assets out of the ordinary course of business and
write-downs of non-current assets in anticipation of losses to the extent they
have decreased net income.

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is Secured Debt.

 

 

9



--------------------------------------------------------------------------------

“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Total Asset Value as of such date. Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated
Unsecured Debt to determine the Consolidated Unencumbered Debt Yield as of the
last day of such fiscal quarter) to the extent available for the repayment of
Consolidated Secured Debt of the type described in clause (x) and
(ii) Consolidated Total Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).

“Consolidated Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) NOI derived from each Property for the fiscal quarter most recently ended
on or prior to such date of determination (for Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended), multiplied by four,
divided by (ii) the Capitalization Rate for each such Property, (b) the
acquisition price paid for each Property acquired during the four (4) fiscal
quarter period most recently ended, (c) the aggregate amount of unrestricted
cash and cash equivalents as of the end of the fiscal quarter most recently
ended on or prior to such date of determination, (d) the undepreciated GAAP book
value of the Consolidated Group’s interest in real property assets that are
under construction or development (other than Properties under renovation) but
not yet substantially complete such that occupancy is not viable, (e) the GAAP
book value of the Consolidated Group’s interest in unimproved land holdings,
(f) the GAAP book value of the Consolidated Group’s interest in all mortgages,
mezzanine loans and notes receivable, (g) the Consolidated Parties’ pro rata
share of the foregoing items and components attributable to ownership of common
Equity Interests in Unconsolidated Affiliates and (h) the GAAP book value of the
Consolidated Group’s interest in preferred equity investments.

“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the sum (without duplication) of (i) the Indebtedness of the Consolidated
Group and (ii) the Consolidated Parties’ pro rata share of Indebtedness of
Unconsolidated Affiliates attributable to the Consolidated Parties’ interests in
Unconsolidated Affiliates; provided that Consolidated Total Indebtedness shall
not include security deposits, accounts payable, accrued liabilities and prepaid
rents, any intracompany debt, or dividends and distributions declared but not
payable, each as defined in accordance with GAAP.

“Consolidated Total Leverage Ratio” means the ratio (expressed as a percentage)
of Consolidated Total Indebtedness to Consolidated Total Asset Value.

“Consolidated Unencumbered Debt Yield” means, as of any date of determination,
the ratio of (a) Unencumbered NOI for the then most recently completed period of
four (4) consecutive fiscal quarters plus interest income from unencumbered
Qualified Mortgage Loan Receivables (provided, however, the aggregate amount of
Qualified Mortgage Loan Receivables attributable to second mortgages or second
deeds of trust shall not exceed $150,000,000) for the then most recently
completed period of four (4) consecutive fiscal quarters to (b) the Consolidated
Unsecured Debt as of the last day of the then most recently completed fiscal
quarter. Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, Consolidated Unsecured Debt on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Consolidated Unsecured Debt outstanding on such date that by
its terms is scheduled to mature on or before the date that is twenty-four
(24) months following such date and (y) the aggregate amount of all unrestricted
cash and cash equivalents (excluding unrestricted cash and cash equivalents and
escrow and other deposits used to determine the Consolidated Secured Debt
Leverage Ratio as of the last day of such fiscal quarter) to the extent
available for the repayment of Consolidated Unsecured Debt of the type described
in clause (x).

 

10



--------------------------------------------------------------------------------

“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.

“Consolidated Unsecured Interest Coverage Ratio” means, as at any date for the
period of four quarters ending on such date, the ratio of (a) Unencumbered NOI
plus interest income from unencumbered Qualified Mortgage Loan Receivables
(provided, however, the aggregate amount of Qualified Mortgage Loan Receivables
attributable to second mortgages or second deeds of trust shall not exceed
$150,000,000), in each case for such period to (b) Consolidated Unsecured
Interest Expense for such period (calculated as of the last day of each of the
first four fiscal quarters ending after the Restatement Effective Date on an
annualized basis reasonably acceptable to the Administrative Agent for the four
quarter period then ended).

“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period attributable to Consolidated
Unsecured Debt.

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of Consolidated Unsecured Debt to
Unencumbered Asset Value.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agricole CIB” has the meaning specified in the introductory paragraph
hereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means, collectively, (a) the Parent Borrower, (b) Sabra Canadian
Holdings, (c) the REIT Guarantor, (d) each Subsidiary Guarantor and (e) upon and
at all times following the Investment Grade Release, each Direct Owner of an
Unencumbered Property and each Indirect Owner of a Direct Owner of an
Unencumbered Property.

“Customary Recourse Carveouts” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

“Debt Rating” and “Debt Ratings” have the meanings specified in the definition
of “Ratings-Based Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate otherwise applicable
to such Loan plus 2% per annum, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans, in each case within two (2) Business Days of the date required to be
funded by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
condition precedents to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Parent Borrower, the Administrative
Agent, any L/C Issuer or any Swing Line Lender that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notice or public
statement states that such position is based on such Lender’s reasonable
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
notice or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Parent Borrower, to confirm in writing to the Administrative Agent and the
Parent Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Parent Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Parent Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lenders.

“deemed year” has the meaning specified in Section 2.09(d).

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

 

12



--------------------------------------------------------------------------------

“Direct Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee”.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such currency.

“Dollar Tranche Commitment” means, as to each Lender, its obligation to (a) make
Dollar Tranche Loans to the Borrowers pursuant to Section 2.01(a)(i), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
the Dollar Equivalent of which does not exceed the Dollar amount set forth
opposite such Lender’s name in the columns entitled “Dollar Tranche Commitment”
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased by such Lender pursuant to Section 2.16 or
otherwise adjusted from time to time in accordance with this Agreement.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or an
outstanding Dollar Tranche Loan.

“Dollar Tranche Loan” has the meaning specified in Section 2.01(a)(i).

“Domestic Subsidiary” means a Subsidiary of the Parent Borrower that is
organized under the laws of any state within the United States (other than any
Subsidiary of any other Subsidiary of the Parent Borrower that is organized
under the laws of any jurisdiction other than a state within the United States).

“DQ List” has the meaning specified in Section 10.06(g)(v).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Competitor (as defined below), including Ventas, Inc., HCP, Inc., Omega
Healthcare Investors, Inc., LTC Properties, Inc., Welltower, Inc. and any Person
that is specifically identified by name as a Competitor by the Parent Borrower
in a list generally available to the Lenders on the Closing Date, which list may
be updated from time to time after the Closing Date by the Parent Borrower (but
no such update shall become effective until the second Business Day after it is
provided by the Parent Borrower to the Administrative Agent for dissemination to
the Lenders, and no such update shall apply retroactively to a Person that
already acquired and continues to hold (or has and remains committed to acquire,
without giving retroactive effect to any such commitment) an assignment or
participation interest in any Facility); (B) a prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which is
a REIT investing primarily in healthcare and/or seniors housing properties and
(C) any Affiliate of any Person listed in clause (A) or (B) above that is either
identified to the Administrative Agent in writing from time to time for
distribution to the Lenders, or clearly identifiable on the basis of such
Affiliate’s name (any such Person under this proviso, a “Disqualified
Institution”). For purposes hereof, “Competitor” means a real estate investment
trust investing primarily in healthcare and/or seniors housing properties, any
Tenant under a lease in which any Consolidated Party is the landlord, or any
other manager of a property owned or leased by a member of the Consolidated
Group. Neither the Administrative Agent nor any Lender shall have any liability
in the event of an assignment to any Person not then actually known by the
Administrative Agent or such Lender to be a Competitor or a Disqualified
Institution under clause (B) of the first sentence of this definition.

“Eligible Ground Lease” means a ground lease as to which no payment default or
other material default or event of default has occurred or with the passage of
time or the giving of notice would occur and containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of thirty (30) years or more from the date the Property is included as
an Unencumbered Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Substances into the environment,
including those related to wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the REIT Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the REIT Guarantor or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the REIT Guarantor or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability by a Governmental
Authority under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the REIT Guarantor or any ERISA
Affiliate.

“Escrow Agent” has the meaning specified in the definition of “Escrow
Agreement.”

“Escrow Agreement” means that certain Escrow Agreement, dated as of July 28,
2017, among the Borrowers, the Guarantors, the Lenders, the Administrative
Agent, each of the L/C Issuers and the Escrow Agent.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) with respect to any Credit Extension (other than a Base Rate Loan) for any
Interest Period:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

15



--------------------------------------------------------------------------------

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day); and

(iii) denominated in any other non-LIBOR Quoted Currency, the rate per annum as
reasonably designated by the Administrative Agent with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the “Eurocurrency Rate.” Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means any Domestic Subsidiary that:

(a) is not the Direct Owner of an Unencumbered Property, or an Indirect Owner of
the Direct Owner of an Unencumbered Property, and

(b) is either (i) an Immaterial Subsidiary, (ii) a non-Wholly Owned Subsidiary
of the Parent Borrower or (iii) a borrower or guarantor of Secured Debt owed to
a non-affiliate, or a direct or indirect parent of such borrower or guarantor
(other than a Borrower), and the terms of such Secured Debt prohibit such
Domestic Subsidiary from becoming a Guarantor.

 

16



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 11.09 and any and all guarantees of such Guarantor’s Obligations under
any Swap Contract by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Obligation. If an Obligation under any Swap Contract arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply to only the portion of such Obligation that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Credit Parties hereunder, (a) taxes
imposed on or measured by its net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), (i) by the jurisdiction (or
any political subdivision thereof) under the Laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) as a result of
a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (such taxes described
in this subsection (ii) hereinafter referred to as “Connection Income Taxes”),
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which a Credit Party is located, (c) any
backup withholding tax that is required to be withheld from amounts payable to a
Lender that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any U.S. withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding tax pursuant to
Section 3.01(a), and (e) U.S. federal withholding taxes imposed under FATCA.

“Existing Care Capital Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of August 17, 2015, among Care Capital Properties, LP, Care
Capital Properties, Inc., Care Capital Properties GP, LLC, and certain
subsidiaries of Care Capital Properties, LP party thereto as guarantors, the
lending institutions party thereto from time to time, Bank of America, as
administrative agent, and Bank of America and certain other financial
institutions, as swing line lenders and letter of credit issuers.

“Existing Care Capital Indenture” means the Indenture, dated as of July 14,
2016, among Care Capital Properties, LP, as Issuer, Care Capital Properties,
Inc. and Care Capital Properties GP, LLC, as Guarantors and Regions Bank, as
Trustee.

“Existing Care Capital Notes” means the 5.125% Senior Notes due 2026 issued by
Care Capital Properties, LP pursuant to the Existing Care Capital Indenture.

 

17



--------------------------------------------------------------------------------

“Existing Care Capital Term Loan Agreement” means that certain Term Loan and
Guaranty Agreement, dated as of January 29, 2016, among Care Capital Properties,
LP, Care Capital Properties, Inc., Care Capital Properties GP, LLC, and certain
subsidiaries of Care Capital Properties, LP party thereto as guarantors, the
lending institutions party thereto from time to time, and Capital One, National
Association, as administrative agent.

“Existing Credit Agreement” has the meaning specified in the first WHEREAS
clause.

“Existing Letter of Credit” means the Letters of Credit, if any, issued under
the Existing Credit Agreement or the Existing Care Capital Credit Agreement and
outstanding on the Restatement Effective Date and set forth on Schedule 2.03.

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

“Facility” means the Term A-1 Facility, the Term A-2 Facility, the Term A-3
Facility or the Revolving Credit Facility, as the context may require.

“Facility Fee” has the meaning specified in Section 2.10(a).

“Facility Fee Rate” means, from time to time, the rate per annum set forth in
the following table, with reference to the Pricing Levels set forth in the
definition of “Ratings-Based Applicable Rate”:

 

Pricing Level

   Facility
Fee 1    0.125% 2    0.150% 3    0.200% 4    0.250% 5    0.300%

“Facility Lease” means (i) a lease or sublease (including any master lease) with
respect to any Property owned or ground leased by any of the Consolidated
Parties as lessor, to a Tenant that is not a Consolidated Party which is a
triple-net lease such that such Tenant is required to pay all taxes, utilities,
insurance (including casualty insurance), maintenance and other customary
expenses with respect to the subject Property (whether in the form of
reimbursements, additional rent or otherwise) in addition to the base rental
payments required thereunder such that net operating income to the applicable
Consolidated Party for such Property (before non-cash items) equals the base
rent paid thereunder or (ii) any other Healthcare Facility lease or residency
agreement applicable to a Property which Healthcare Facility is owned or ground
leased and operated by a Consolidated Party or an affiliate thereof and managed
by an independent third party manager.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
legislation implementing an intergovernmental approach thereto.

 

18



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, the fee letters entered into from time to
time among the Borrower and one or more of the Agents and/or their Affiliates in
respect of the Facilities.

“First Extended Maturity Date” has the meaning specified in Section 2.15(a).

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which either Borrower to which such Lender has
made any Loan or L/C Advance hereunder is a resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lenders, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to the provisions of
Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

 

19



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, the REIT Guarantor and each Subsidiary
Guarantor.

“Guaranty” means the guaranty of the Obligations by the Guarantors pursuant to
Article XI, together with each joinder agreement delivered pursuant to
Section 6.14.

“Hazardous Substances” means (i) all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
mold, mildew and (ii) all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Healthcare Facility” means any skilled nursing facilities, hospitals, long term
acute care facilities, inpatient rehabilitation facility, medical office
buildings, assisted living facilities, independent living facilities, behavioral
health facilities or memory care or other personal care facilities and ancillary
businesses that are supplemental or incidental to the foregoing.

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the later of the
date of the financial statements referenced in Section 5.05(b) or the most
recent fiscal quarter of the REIT Guarantor for which financial statements have
been delivered pursuant to Section 6.01, contributed less than $15,000,000 of
Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended, which calculations shall be made on a Pro Forma Basis giving effect to
any transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary, or (ii) which contributed less than $75,000,000 of Consolidated
Total Asset Value as of such date, giving pro forma effect to any subsequent
transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary as if such transactions occurred on the last day of such fiscal
quarter.

 

20



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

“Incremental Facilities” has the meaning set forth in Section 2.16(a).

“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term A-1 Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term A-2 Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term A-3 Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).

“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) aggregate net obligations of such Person under Swap Contracts;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;

(f) Synthetic Lease Obligations and obligations in respect of Capital Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six months after the latest Maturity Date
hereunder (other than obligations that can solely be satisfied by delivery of
Equity Interests of such Person), valued, in the case of a redeemable preferred
interest, at the liquidation preference thereof, and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

21



--------------------------------------------------------------------------------

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
Consolidated Party and a negative number if such amount would be owed to a
Consolidated Party) and the net obligations under Swap Contracts shall not be
less than zero and (ii) the amount of any Synthetic Lease Obligation or
obligation in respect of a Capital Lease as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date. Any
liability will be excluded so long as it is (1) secured by a letter of credit
issued for the benefit of a Credit Party or other Consolidated Party in form and
substance and from a financial institution reasonably acceptable to the
Administrative Agent, but only to the extent no Credit Party or other
Consolidated Party has liability therefor, (2) any obligation (including
obligations under so called “sandwich leases”) against which a third party
indemnified any Credit Party or other Consolidated Party, or guarantees all loss
suffered by any Credit Party or other Consolidated Party on account thereof, to
the extent the indemnitor or guarantor has the financial wherewithal to satisfy
its obligation, or (3) is otherwise acceptable as a “Covered Liability” in the
reasonable discretion of the Administrative Agent and the Required Lenders.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

“Initial Revolving Maturity Date” has the meaning set forth in the definition of
Revolving Maturity Date.

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each calendar quarter and the applicable Maturity Date. If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, solely with respect to a Eurocurrency Rate Loan denominated in
Dollars, one week thereafter (in each case, subject to availability), as
selected by the Parent Borrower in the applicable Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders providing such Eurocurrency Rate Loan; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

22



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) with respect to any Interest Period of one month or greater, the Borrower
may specify in the applicable Committed Loan Notice an alternative date as the
last day of such Interest Period, which date shall be a Business Day not more
than three (3) Business Days prior to or following the date that such Interest
Period would otherwise end pursuant to the preceding clauses (i) and (ii) (but
in no event shall such alternative date be a date in a later calendar month);
and

(iv) no Interest Period shall, with respect to any Loan, extend beyond the
applicable Maturity Date.

“Intermediate Subsidiary Guarantor” means each Subsidiary of the REIT Guarantor
that owns, directly or indirectly, any Equity Interest in the Parent Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or (d) the purchase, acquisition
or other investment in any real property or real property-related assets
(including, without limitation, mortgage loans and other real estate-related
debt investments, investments in land holdings, and costs to construct real
property assets under development). For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Investment Grade Ratings Criteria have been satisfied
and (b) the Parent Borrower has delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the REIT Guarantor (i) certifying
that the Investment Grade Ratings Criteria have been satisfied (which
certification shall also set forth the Debt Rating(s) as in effect, if any, from
each of S&P and Moody’s as of such date) and (ii) notifying the Administrative
Agent that the Borrowers have irrevocably elected to have the Ratings-Based
Applicable Rate apply to the pricing of the Facilities.

“Investment Grade Ratings Criteria” means receipt by the REIT Guarantor of a
Debt Rating of BBB- or better from S&P or Baa3 or better from Moody’s.

“Investment Grade Release” has the meaning specified in Section 11.08.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Parent Borrower (or any Subsidiary of
the Parent Borrower) or in favor of such L/C Issuer and relating to any such
Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Dollar Tranche Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Draw Notice” has the meaning specified in Section 2.03(b)(v).

“L/C Issuers” means, collectively, (i) Bank of America, (ii) Citizens, (iii)
Credit Agricole CIB and (iv) Wells Fargo Bank, in each case in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Reimbursement Date” has the meaning specified in Section 2.03(b)(v).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders. The term “Lender” may
also be used to refer to a Revolving Lender, a Term A-1 Lender, a Term A-2
Lender or a Term A-3 Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

24



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder. Except
as otherwise agreed by the Administrative Agent and the applicable L/C Issuer,
Letters of Credit shall be issued in Dollars or in Canadian Dollars.

“Letter of Credit Application” means an application, agreement or request, as
applicable, for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the date that is the fifth (5th)
Business Day prior to the Revolving Maturity Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of all Lenders’ Dollar Tranche
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

“Leverage-Based Applicable Rate” means, for Revolving Loans, Term Loans and
Letters of Credit, from time to time, the applicable percentages per annum set
forth in the following table based upon the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

         Revolving Loans   Term Loans

Pricing Level

   Consolidated Total
Leverage Ratio   Applicable Rate for
Eurocurrency Rate
Loans and Letter of
Credit Fees   Applicable Rate for
Base Rate Loans   Applicable Rate for
Eurocurrency Rate
Loans   Applicable Rate for
Base Rate Loans

1

   < 40%   1.700%   0.700%   1.600%   0.600%

2

   ³ 40%
and < 45%   1.800%   0.800%   1.700%   0.700%

3

   ³ 45% and
< 50%   1.900%   0.900%   1.800%   0.800%

4

   ³ 50% and
< 55%   2.000%   1.000%   1.900%   0.900%

5

   ³ 55%   2.250%   1.250%   2.150%   1.150%

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section and such
failure continues for ten (10) Business Days, then Pricing Level 5 shall apply
as of the eleventh (11th) Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Leverage-Based
Applicable Rate in effect from the Restatement Effective Date through the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a) for the fiscal quarter ending
September 30, 2017 shall be determined based upon the Consolidated Total
Leverage Ratio as set forth in the Pro Forma Restatement Effective Date
Compliance Certificate.

 

25



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Leverage-Based Applicable Rate for any period shall be
subject to the provisions of Section 2.11(b).

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Term A-1 Loan, a Term A-2 Loan, a
Term A-3 Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Fee Letters.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of the REIT Guarantor and
its Subsidiaries, or the Parent Borrower and its Subsidiaries, in each case
taken as a whole, (b) materially impairs the ability of the Credit Parties,
taken as a whole, to perform their payment and other material obligations under
the Loan Documents, taken as a whole or (c) has a material adverse effect upon
the legality, validity, binding effect or enforceability against the Credit
Parties, taken as a whole, of any payment or other material provision of any
Loan Document; provided, however, that any event or condition will be deemed to
have a “Material Adverse Effect” if such event or condition when taken together
with all other events and conditions occurring or in existence at such time
(including all other events and conditions which, but for the fact that a
representation, warranty or covenant is subject to a “Material Adverse Effect”
exception, would cause such representation or warranty contained herein to be
untrue or such covenant to be breached) would result in a “Material Adverse
Effect,” even though, individually, such event or condition would not do so

“Material Contract” means any Facility Lease, any cash management agreement, any
Eligible Ground Lease or any agreement similar to any of the foregoing with
respect to any Unencumbered Property.

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

 

26



--------------------------------------------------------------------------------

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

“Material Non-Recourse Indebtedness” means any Indebtedness of a Credit Party
and/or any Subsidiary that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

“Material Subsidiary” means each Subsidiary that is not an Immaterial Subsidiary
as of the later of the date of the financial statements referenced in
Section 5.05(b) or the most recent fiscal quarter of the REIT Guarantor for
which financial statements have been delivered pursuant to Section 6.01. A group
of Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity would not constitute an
Immaterial Subsidiary.

“Maturity Date” means, as applicable, the Revolving Maturity Date, the Term A-1
Maturity Date, the Term A-2 Maturity Date and/or the Term A-3 Maturity Date.

“Maximum Rate” has the meaning specified in Section 10.09.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 §§ et seq. and related regulations.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 7, 2017 among the REIT Guarantor, Care Capital Properties, Inc., a Delaware
corporation, PR Sub, LLC, a Delaware limited liability company, Care Capital
Properties, LP, a Delaware limited partnership and the Parent Borrower, together
with all exhibits, schedules, attachments and disclosure letters thereto,
without giving effect to any amendments or waivers thereof, or consents
thereunder, that are materially adverse to the interests of the Lenders or the
Joint Lead Arrangers in their respective capacities as such without the prior
written consent of the Joint Lead Arrangers, such consent not to be unreasonably
withheld, delayed or conditioned (it being agreed that any amendment to the
definition of “Parent Material Adverse Effect” or “Company Material Adverse
Effect” in the Merger Agreement shall be deemed materially adverse to the
interests of the Lenders and the Joint Lead Arrangers for purposes of this
definition).

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Loan Receivable” means any loan or other note receivable owned by or
held by any of the Consolidated Parties, in each case, secured by a mortgage or
deed of trust on Property.

 

27



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the REIT Guarantor or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Negative Pledge” means any agreement (other than this Agreement or any other
Loan Document) that in whole or in part prohibits the creation of any Lien on,
or any transfer of, any assets of a Person; provided, however, that an agreement
that establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
shall not constitute a “Negative Pledge” for purposes of this Agreement; and
provided further, however, that any provision under the Existing Care Capital
Indenture, either of the Sabra Senior Note Indentures and/or any other document
relating to the Sabra Senior Notes or the Existing Care Capital Notes, as
applicable, in each case as in effect on the Restatement Effective Date, that
may be included within this definition of “Negative Pledge” shall not constitute
a “Negative Pledge” for purposes of this Agreement.

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).

“New Subsidiary” has the meaning specified in Section 6.14(a).

“New Subsidiary Guarantor” has the meaning specified in Section 6.14(b).

“NOI” means, with respect to any Property for the applicable period, (a) cash
rental payments to the applicable Consolidated Party (whether in the nature of
base rent, minimum rent, percentage rent, additional rent, proceeds of rent loss
or business interruption insurance or otherwise, but exclusive of (x) security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, impounds, escrows, charges, expenses or items required to be paid
or reimbursed by the Tenant thereunder, except, with respect to any of the
foregoing in this clause (x), to the extent applied in satisfaction of any
tenant’s obligations for rent, and (y) proceeds from a sale of such Property)
pursuant to the Facility Leases applicable to such Property, minus (b) all
expenses paid by a Consolidated Party and not reimbursed by a Person that is not
a Consolidated Party (excluding interest but including an appropriate accrual
for property taxes and insurance net of cash reserves therefor held by a
Consolidated Party) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses, depreciation and income taxes of the REIT
Guarantor and its Subsidiaries and any property management fees).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders, the Required
Term A-1 Lenders, the Required Term A-2 Lenders, the Required Term A-3 Lenders
or the Required Revolving Lenders, as applicable.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

 

28



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means, with respect to any Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person for repayment, other than to the extent of any security
therefor or pursuant to Customary Recourse Carveouts, (b) if such Person is a
single asset entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
single asset holding company, any Indebtedness of such single asset holding
company resulting from a guarantee of, or lien securing, Indebtedness of a
single asset entity that is a subsidiary of such single asset holding company,
so long as, in each case, either (i) the holder of such Indebtedness has no
recourse to such single asset holding company for repayment, other than to the
Equity Interests held by such single asset holding company in such single asset
entity or pursuant to Customary Recourse Carveouts or (ii) such single asset
holding company has no assets other than Equity Interests in such single asset
entity and cash or cash equivalents and other assets of nominal value incidental
to the ownership of such single asset entity.

“Notes” means, collectively, the Revolving Notes, Term A-1 Notes, Term A-2 Notes
and Term A-3 Notes, and “Note” means any of them individually.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Credit Parties arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Credit Parties or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Credit
Parties under any Swap Contract to which a Lender or any Affiliate of a Lender
is a party and (iii) obligations of the Credit Parties under any Treasury
Management Agreement with a Treasury Management Lender; provided, however, that
the “Obligations” of a Credit Party shall exclude any Excluded Swap Obligations
with respect to such Credit Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Notes” means the “Notes” as defined in the Existing Credit Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes imposed with respect to an assignment
and that are imposed as a result of a present or former connection between the
assignor and the jurisdiction imposing such tax and otherwise unrelated to the
Loans or any such taxes imposed in respect of an assignment made pursuant to
Section 3.06(a).

 

 

29



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Revolving Loans and Swing Line Loans, as the case may
be, occurring on such date; (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by or
on behalf of the Borrowers of Unreimbursed Amounts or any refinancings thereof;
and (c) with respect to the Term A-1 Loans, Term A-2 Loans and Term A-3 Loans on
any date, the Dollar Equivalent of the aggregate outstanding principal amount
thereof.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in a currency other than Dollars, the rate of interest per annum at
which overnight deposits in the applicable currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
either Borrower or any Guarantor owing to a Person that is not a Borrower or an
Affiliate thereof.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Businesses” means owning, managing, developing, acquiring and
leasing, and providing valuation services in respect of, Healthcare Facilities
in the United States and Specified Jurisdictions, and activities and Investments
substantially related, ancillary or incidental to the foregoing.

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of a Borrower or a Subsidiary
of a Borrower to make Restricted Payments or transfer property which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement, (b) limitations on the creation of any Lien on any assets of a
Person that are not, taken as a whole, materially more restrictive than those
contained in this Agreement or any other Loan Document, (c) any requirement that
Pari Passu Obligations be secured on an “equal and ratable” (or otherwise
equivalent) basis to the extent that the Obligations are secured or
(d) provisions that are not, taken as a

 

30



--------------------------------------------------------------------------------

whole, materially more restrictive than those contained in this Agreement or any
Loan Document establishing a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise condition a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the REIT Guarantor or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income, NOI and any financial covenant hereunder based thereon, that the subject
transaction shall be deemed to have occurred as of the first day of the period
of four (4) consecutive fiscal quarters ending as of the end of the most recent
fiscal quarter for which annual or quarterly financial statements shall have
been delivered in accordance with the provisions of this Agreement. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; (b) in the case of an
acquisition, development or redevelopment, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such acquisition, development or redevelopment shall be
included to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of the issuance or exercise of Equity Interests, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period.

“Pro Forma Restatement Effective Date Compliance Certificate” has the meaning
specified in Section 4.01(a)(vii).

“Property” as to any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Mortgage Loan Receivable” means any Mortgage Loan Receivable that is
secured by a first or second mortgage or a first or second deed of trust on
Property so long as the mortgagor or grantor with respect to such Mortgage Loan
Receivable is not delinquent sixty (60) days or more in interest or principal
payments due thereunder.

 

31



--------------------------------------------------------------------------------

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Code.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

“Ratings-Based Applicable Rate” means, for Revolving Loans, Term Loans and
Letters of Credit, from time to time, the applicable percentages per annum set
forth in the following table based upon the Debt Ratings as set forth below:

 

         Revolving Loans     Term Loans  

Pricing Level

   Debt Ratings   Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees     Applicable
Rate for
Base Rate
Loans     Applicable
Rate for
Eurocurrency
Rate Loans     Applicable
Rate for
Base Rate
Loans  

1

   ³ A- / A3 / A-     0.875 %      0.000 %      0.900 %      0.000 % 

2

   BBB+ / Baa1/ BBB+     0.900 %      0.000 %      0.950 %      0.000 % 

3

   BBB / Baa2 / BBB     1.050 %      0.050 %      1.200 %      0.200 % 

4

   BBB- / Baa3 / BBB-     1.250 %      0.250 %      1.450 %      0.450 % 

5

   < BBB- / Baa3 /
BBB- (or unrated)     1.650 %      0.650 %      1.900 %      0.900 % 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (Fitch, S&P and
Moody’s, referred to collectively as the “Rating Agencies”) (collectively, the
“Debt Ratings”) of the REIT Guarantor’s non-credit enhanced, senior unsecured
long-term debt. If at any time when the REIT Guarantor has only two (2) Debt
Ratings, such Debt Ratings are not equivalent, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Ratings-Based Applicable Rate shall be determined based on
the higher of the Debt Ratings, and (B) if the difference between such Debt
Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Ratings-Based Applicable Rate shall be determined based on
the Debt Rating that is one higher than the lower of the applicable Debt
Ratings. If at any time when the REIT Guarantor has three (3) Debt Ratings, such
Debt Ratings are not equivalent, then (A) if the difference between the highest
and the lowest of such Debt Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Ratings-Based Applicable Rate shall be
determined based on the highest of the Debt Ratings, and (B) if the difference
between such Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Ratings-Based Applicable Rate shall be
determined based on the average of the two (2) highest Debt Ratings, provided
that if such average is not a recognized rating category, then the Ratings-Based
Applicable Rate shall be determined based on the second highest Debt Rating of
the three Rating Agencies. If at any time the REIT Guarantor has only one Debt
Rating from Fitch or no Debt Ratings, then the Ratings-Based Applicable Rate
shall be determined based on Pricing Level 5.

 

32



--------------------------------------------------------------------------------

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Rating(s) specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Register” has the meaning specified in Section 10.06(c).

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

“REIT Guarantor” has the meaning specified in the introductory paragraph hereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
a Term A-1 Borrowing, a Term A-2 Borrowing, a Term A-3 Borrowing or a conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that any Revolving Commitment of, and the portion of the Total
Revolving Outstandings (including risk participations in Letters of Credit and
Swing Line Loans) held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Revolving
Lenders.

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Outstanding Amount of the Term A-1 Facility
on such date; provided that the portion of the Term A-1 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-1 Lenders.

 

33



--------------------------------------------------------------------------------

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Outstanding Amount of the Term A-2 Facility
on such date; provided that the portion of the Term A-2 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-2 Lenders.

“Required Term A-3 Lenders” means, as of any date of determination, Term A-3
Lenders holding more than 50% of the Outstanding Amount of the Term A-3 Facility
on such date; provided that the portion of the Term A-3 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-3 Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or entity authorized to act on behalf of a Credit Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party or entity authorized to act on behalf of such
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party or entity authorized to act on behalf of such Credit Party designated in
or pursuant to an agreement between the applicable Credit Party or entity
authorized to act on behalf of such Credit Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party, or entity authorized to act on behalf of such Credit Party, shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“Restatement Effective Date” means the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the REIT
Guarantor or the Parent Borrower or, solely for the purposes of Section 7.11,
any Subsidiary thereof, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Person thereof) of the REIT
Guarantor or the Parent Borrower, in each case, except for a dividend or
distribution payable or other payment made solely in (i) shares of that class of
Equity Interests, (ii) shares in any other class of Equity Interests with terms
that are not materially more favorable, taken as a whole and in the good faith
determination of the REIT Guarantor, than the Equity Interests with respect to
which such dividend, distribution or other payment was made, (iii) shares of any
class of common Equity Interests or (iv) any of the foregoing Equity Interests
of any direct or indirect parent of such Person or in rights to subscribe for
the purchase of such Equity Interests.

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit denominated in an

 

34



--------------------------------------------------------------------------------

Alternative Currency, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the applicable L/C Issuer under such Letter of Credit and (iv) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall determine.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding the Dollar
Equivalent of which does not exceed the sum of the Dollar amounts set forth
opposite such Lender’s name in the columns entitled “Dollar Tranche Commitment”
and “Alternative Currency Commitment” on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the Aggregate Revolving
Commitments (inclusive of the Alternative Currency Commitments) at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan and, as the context requires, includes the L/C Issuers
and the Swing Line Lenders.

“Revolving Loan” means any extension of credit by a Revolving Lender to a
Borrower under the Revolving Credit Facility.

“Revolving Maturity Date” means August 17, 2021 (the “Initial Revolving Maturity
Date”), subject to extension in accordance with Section 2.15.

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Lender,
substantially in the form of Exhibit D-1.

“Sabra Canadian Holdings” has the meaning specified in the introductory
paragraph hereto.

“Sabra Senior Notes” means, collectively, the Sabra Senior Notes (2013) and the
Sabra Senior Notes (2014).

“Sabra Senior Notes (2013)” means the 5.375% senior notes due 2023 issued by the
Parent Borrower and Sabra Capital Corporation pursuant to the Sabra Senior Notes
Indenture (2013), as supplemented by the first supplemental indenture, dated as
of May 23, 2013.

“Sabra Senior Notes (2014)” means the 5.500% senior notes due 2021 issued by the
Parent Borrower and Sabra Capital Corporation pursuant to the Sabra Senior Notes
Indenture (2013), as supplemented by the third supplemental indenture dated as
of January 23, 2014.

“Sabra Senior Notes Indenture (2013)” means the Indenture, dated as of May 23,
2013, among the Parent Borrower and Sabra Capital Corporation, a Delaware
corporation, as issuers, the REIT Guarantor, the other guarantors party thereto
and Wells Fargo Bank, as Trustee, as supplemented by the first supplemental
indenture, dated as of May 23, 2013, the second supplemental indenture, dated as
of January 8, 2014, the third supplemental indenture, dated as of January 23,
2014, the fourth supplemental indenture, dated as of April 30, 2014, the fifth
supplemental indenture, dated as of September 29, 2014, the sixth supplemental
indenture, dated as of January 13, 2017, and the seventh supplemental indenture,
dated as of March 29, 2017.

 

35



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a business of Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any other currency, same day or other funds as may be determined by
the Administrative Agent or an L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant currency.

“Sanction(s)” means, with respect to any Person, any economic sanction
administered or enforced by the United States government (including, without
limitation, OFAC), the Canadian government, the United Nations Security Council,
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Designated Jurisdiction, (ii) an organization controlled by a Designated
Jurisdiction, or (iii) a Person resident in a Designated Jurisdiction, to the
extent subject to a sanctions program administered by OFAC or (c) any Person or
Persons owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, as to any Person, Indebtedness of such Person that is
secured by a Lien on assets owned or leased by such Person; provided, that in no
event shall the Obligations constitute “Secured Debt” as a result of any
security interest granted to the Administrative Agent, any L/C Issuer or any
Swing Line Lender, solely in any Cash Collateral or any account or other
property, including proceeds thereof, established for the purpose of securing
obligations in respect of Letters of Credit, Swing Line Loans, exchange rate
fluctuations or otherwise to the extent required pursuant to Section 2.17.

“Significant Acquisition” means, the REIT Guarantor’s acquisition, directly or
through a Subsidiary, pursuant to one transaction or a series of related
transactions occurring within the same fiscal quarter of the REIT Guarantor, of
one or more entities or property portfolios with total assets of at least
$200,000,000.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Jurisdictions” means Canada, the United Kingdom, Germany, Switzerland
and such other countries as proposed by the Parent Borrower and approved by the
Required Lenders.

“Specified Loan Party” has the meaning specified in Section 11.09.

 

36



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the applicable L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable L/C Issuer if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided, further that the applicable L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the REIT Guarantor.

“Subsidiary Guarantor” means, (a) at all times prior to the Investment Grade
Release (but subject to the proviso to this definition), each existing and
future direct and indirect Domestic Subsidiary (other than Sabra Canadian
Holdings) that is not at such time an Excluded Subsidiary, (b) upon and at all
times following the Investment Grade Release, each Domestic Subsidiary (other
than Sabra Canadian Holdings), if any, that is not at such time an Excluded
Subsidiary and is a borrower or guarantor of, or otherwise has a payment
obligation in respect of, any Unsecured Debt, (c) at all times, each
Intermediate Subsidiary Guarantor and (d) at all times, any Foreign Subsidiary
that is required to become a Guarantor pursuant to Section 6.14(c)(ii), unless,
in each case under clauses (a) through (d), released in accordance with the
terms of this Agreement or otherwise with the consent of the Administrative
Agent and Required Lenders; provided, that prior to the one month anniversary of
the Restatement Effective Date (or such later date, but in no event later than
the two month anniversary of the Restatement Effective Date, as the
Administrative Agent may in its sole discretion agree in writing) the definition
of “Subsidiary Guarantor” will not include any Domestic Subsidiary unless such
Domestic Subsidiary is or becomes a borrower or guarantor of, or otherwise has a
payment obligation in respect of, any Unsecured Debt.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date

 

37



--------------------------------------------------------------------------------

referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lenders” means, collectively, Bank of America, Citizens, Credit
Agricole CIB and Wells Fargo Bank, in each case in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Swiss Franc” means the lawful currency of Switzerland.

“Syndication Agents” means Citizens, Credit Agricole CIB and Wells Fargo Bank,
each in its capacity as a Co-Syndication Agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(b)(i).

 

38



--------------------------------------------------------------------------------

“Term A-1 Commitment” means, as to each Lender, its obligation to make Term A-1
Loans to the Borrowers pursuant to Section 2.01(b)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-1 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term A-1 Facility” means, at any time, the aggregate principal amount of the
Term A-1 Loans of all Term A-1 Lenders outstanding at such time. The Term A-1
Facility on the Restatement Effective Date is $900,000,000.

“Term A-1 Existing Loan” has the meaning specified in Section 2.01(b)(i).

“Term A-1 Lender” means at any time any Lender that holds Term A-1 Loans at such
time.

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Maturity Date” means August 17, 2022.

“Term A-1 Note” means a promissory note made by the Borrowers in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit D-2.

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(c)(i).

“Term A-2 Commitment” means, as to each Lender, its obligation to make Term A-2
Loans to the Borrowers pursuant to Section 2.01(c)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-2 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term A-2 Facility” means, at any time, the aggregate principal amount of the
Term A-2 Loans of all Term A-2 Lenders outstanding at such time. The Term A-2
Facility on the Restatement Effective Date is CAD $125,000,000.

“Term A-2 Existing Loan” has the meaning specified in Section 2.01(c)(i).

“Term A-2 Lender” means, at any time, any Lender that holds Term A-2 Loans at
such time.

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

“Term A-2 Maturity Date” means August 17, 2022.

“Term A-2 Note” means a promissory note made by the Borrowers in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit D-3.

 

39



--------------------------------------------------------------------------------

“Term A-3 Borrowing” means a borrowing consisting of simultaneous Term A-3 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-3 Lenders pursuant to
Section 2.01(b)(i).

“Term A-3 Commitment” means, as to each Lender, its obligation to make Term A-3
Loans to the Borrowers pursuant to Section 2.01(d)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-3 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term A-3 Facility” means, at any time, the aggregate principal amount of the
Term A-3 Loans of all Term A-3 Lenders outstanding at such time. The Term A-3
Facility on the Restatement Effective Date is $200,000,000.

“Term A-3 Lender” means at any time any Lender that holds Term A-3 Loans at such
time.

“Term A-3 Loan” means an advance made by any Term A-3 Lender under the Term A-3
Facility.

“Term A-3 Maturity Date” means August 17, 2020.

“Term A-3 Note” means a promissory note made by the Borrowers in favor of a
Term A-3 Lender evidencing Term A-3 Loans made by such Term A-3 Lender,
substantially in the form of Exhibit D-4.

“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing or a Term A-3
Borrowing.

“Term Commitment” means a Term A-1 Commitment, a Term A-2 Commitment or a Term
A-3 Commitment.

“Term Lender” means a Term A-1 Lender, a Term A-2 Lender or a Term A-3 Lender.

“Term Loan” means a Term A-1 Loan, a Term A-2 Loan or a Term A-3 Loan.

“Threshold Amount” means (a) with respect to Material Recourse Indebtedness,
$50,000,000, (b) with respect to Material Non-Recourse Indebtedness,
$100,000,000, (c) with respect to the Swap Termination Value owed by a Credit
Party or any Subsidiary, $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Tranche” means, with respect to a Committed Revolving Loan, its character as a
Dollar Tranche Loan or an Alternative Currency Tranche Loan.

“Tranche Required Lenders” means, as of any date of determination, with respect
to matters relating to Alternative Currency Commitments and Alternative Currency
Tranche Loans only or Dollar Tranche Commitments (including the purchase of
participations in L/C Obligations and Swing Line

 

40



--------------------------------------------------------------------------------

Loans) and Dollar Tranche Loans only, (a) Revolving Lenders having more than
fifty percent (50%) of the aggregate amount of all Alternative Currency
Commitments or all Dollar Tranche Commitments, as the case may be, at such time
or (b) if the commitment of each Revolving Lender to make Revolving Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Revolving Lenders holding in the aggregate
more than fifty percent (50%) of the Total Revolving Outstandings of such
Tranche (with the aggregate amount of each Revolving Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Lender for purposes of this definition); provided that
any Alternative Currency Commitment or Dollar Tranche Commitment, as applicable,
of, and the portion of the Total Revolving Outstandings (including risk
participations in Letters of Credit and Swing Line Loans) held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Tranche Required Lenders.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services or products, including deposit accounts,
overnight draft, credit, purchasing or debit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and products and other cash management services and products.

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Type” means, with respect to a Committed Revolving Loan, Term A-1 Loan, Term
A-2 Loan or Term A-3 Loan, its character as a Base Rate Loan or a Eurocurrency
Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means any Person (a) in which any Consolidated Party,
directly or indirectly, holds an Equity Interest, which investment is accounted
for in the consolidated financial statements of the Consolidated Group on an
equity basis of accounting and (b) whose financial results are not consolidated
with the financial results of the Consolidated Group under GAAP.

“Unencumbered Asset Value” means, with respect to the Consolidated Group at any
time, the sum (without duplication) of the following: (a) an amount equal to
(i) Unencumbered NOI for the fiscal quarter most recently ended on or prior to
such date of determination (for Unencumbered Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended), multiplied by four,
divided by (ii) the Capitalization Rate for each such Property, (b) the
acquisition price paid for each Unencumbered Property acquired during the four
(4) fiscal quarter period then most recently ended, (c) the aggregate amount of
all unrestricted cash and cash equivalents as of the end of the fiscal quarter
most recently ended on or prior to such date of determination (excluding any
such unrestricted cash and cash equivalents and escrow and other deposits
deducted from the calculation of Consolidated Secured Debt to determine the
Consolidated Secured Debt Leverage Ratio as of the last day of such fiscal
quarter) and (d) the book value of unencumbered Qualified Mortgage Loan
Receivables; provided, that (i) not more than 20% of Unencumbered Asset Value at
any time may be in respect of Unencumbered Properties located in Specified
Jurisdictions, with any excess over the foregoing limit being excluded from
Unencumbered Asset Value, (ii) not more than fifteen percent (15%) of
Unencumbered Asset Value at any time may be in respect of Unencumbered
Properties that are subject to Eligible Ground Leases (rather

 

41



--------------------------------------------------------------------------------

than wholly-owned in fee simple), with any excess over the foregoing limit being
excluded from Unencumbered Asset Value and (iii) when calculating Unencumbered
Asset Value, the aggregate amount of Qualified Mortgage Loan Receivables
attributable to second mortgages or second deeds of trust added pursuant to
clause (d) of this definition shall not exceed $250,000,000.

“Unencumbered NOI” means, for any period, NOI from all Unencumbered Properties
for such period.

“Unencumbered Property” means, at any time any Property that satisfies all of
the Unencumbered Property Criteria at such time.

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

(a) The Property is a Healthcare Facility located in the United States or a
Specified Jurisdiction.

(b) The Property is wholly-owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly by, a wholly-owned direct or
indirect Subsidiary of the Parent Borrower (such Subsidiary of the Parent
Borrower that directly owns or ground leases such Property being referred to
herein as the “Direct Owner”).

(c) Each Subsidiary of the Parent Borrower that owns an Equity Interest in the
Direct Owner of such Property (whether directly or through ownership of Equity
Interests in other Subsidiaries) (each an “Indirect Owner”), is a wholly-owned
direct or indirect Subsidiary of the Parent Borrower.

(d) (i) Prior to the Investment Grade Release, each Domestic Subsidiary that is
the Direct Owner of such Property or an Indirect Owner of such Direct Owner is a
Subsidiary Guarantor (or is not a Subsidiary Guarantor solely by virtue of the
proviso to the definition of “Subsidiary Guarantor”) and (ii) following the
Investment Grade Release, each Domestic Subsidiary that is the Direct Owner of
such Property or an Indirect Owner of such Direct Owner and is a borrower or
guarantor of, or otherwise has a payment obligation in respect of, any Unsecured
Debt is a Subsidiary Guarantor.

(e) If the Property is located in the United States, the Direct Owner of such
Property and each Indirect Owner of such Direct Owner is a Domestic Subsidiary.

(f) The Equity Interests of the Direct Owner of such Property and each Indirect
Owner of such Direct Owner (or the right to any income therefrom) are not
subject to any Lien or Negative Pledge (other than as expressly permitted under
Section 7.01).

(g) The Property (or the right to any income therefrom) is not subject to any
ground lease (other than an Eligible Ground Lease), Lien or Negative Pledge
(other than as expressly permitted under Section 7.01).

(h) The Property does not have any title, survey, environmental, structural,
architectural or other defects that would interfere in any material respect with
the profitable operation of such Property as a Healthcare Facility and is not
subject to any condemnation or similar proceeding (excluding any such
condemnation or similar proceeding relating to a de minimus portion of the
Property that is immaterial to the profitable operation of such Property as a
Healthcare Facility).

 

42



--------------------------------------------------------------------------------

(i) Neither the Direct Owner of such Property nor any Indirect Owner of such
Direct Owner is subject to any proceedings under any Debtor Relief Law.

(j) Neither the Direct Owner of such Property nor any Indirect Owner of such
Direct Owner is a borrower or guarantor of, or otherwise obligated in respect
of, any Indebtedness for borrowed money (other than (x) Indebtedness under the
Facilities and (y) other Unsecured Debt so long as such Direct Owner and/or
Indirect Owner is also a Subsidiary Guarantor and (z) in the case of an Indirect
Owner, unsecured guarantees of Non-Recourse Indebtedness of a Subsidiary thereof
for which recourse to such Indirect Owner is contractually limited to liability
for Customary Recourse Carveouts).

(k) The Property is leased pursuant to a Facility Lease, and (i) in the case of
a Facility Lease described in clause (i) of the definition of Facility Lease,
the Tenant under such Facility Lease is not delinquent sixty (60) days or more
in rent payments and (ii) in the case of a Facility Lease described in clause
(ii) of the definition of Facility Lease, (x) the taxable real estate investment
trust subsidiary of the REIT Guarantor party to such Facility Lease as lessee is
not delinquent sixty (60) days or more in rent payments and (y) not more than
10% of the residents of such Healthcare Facility are delinquent sixty (60) days
or more in rent payments under their leases or other residency agreements
constituting Facility Leases.

(l) The Property either is occupied or is available to be occupied.

(m) The operator with respect to such Property has all necessary material
qualifications from any applicable Governmental Authority to the extent required
pursuant to the applicable Facility Lease with respect to such Property.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

“Unsecured Debt” means, as to any Person, Indebtedness of such Person that is
not Secured Debt.

“Unused Fee” has the meaning specified in Section 2.10(a).

“Wells Fargo Bank” has the meaning specified in the introductory paragraph
hereto.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person of which one hundred percent (100%) of the outstanding shares of
stock or other equity interests are owned and Controlled, directly or
indirectly, by such Person. For purposes hereof, the Parent Borrower and its
Wholly Owned Subsidiaries shall be deemed to be Wholly Owned Subsidiaries of the
REIT Guarantor. Unless otherwise specified, all references herein to a “Wholly
Owned Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to a Wholly
Owned Subsidiary or Wholly Owned Subsidiaries of the REIT Guarantor.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

43



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

(b) Changes in GAAP. The Parent Borrower will provide a written summary of
material changes in GAAP or in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 6.02(a). If at any time any change in GAAP would affect

 

44



--------------------------------------------------------------------------------

the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Pro Forma Basis. Determinations of the calculation of and compliance with
the Consolidated Fixed Charge Coverage Ratio, Consolidated Unsecured Interest
Coverage Ratio and Consolidated Unencumbered Debt Yield financial covenants
hereunder shall be made on a Pro Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents and/or Alternative Currency Equivalents of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies or Dollars. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be its
Dollar Equivalent as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing, Term
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Term Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Revolving Loans to be made
as Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Revolving Loans as Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and each

 

45



--------------------------------------------------------------------------------

Alternative Currency Tranche Lender; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable L/C Issuer issuing
such Letter of Credit.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date (but not less than eleven (11) Business
Days prior) as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable L/C Issuer, in its
sole discretion). In the case of any such request pertaining to Revolving Loans
to be made as Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Alternative Currency Tranche Lender thereof; and in the case of any
such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify each L/C Issuer thereof. Each Alternative Currency Tranche
Lender (in the case of any such request pertaining to Revolving Loans to be made
as Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of such Eurocurrency
Rate Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by an Alternative Currency Tranche Lender or an L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Lender or L/C
Issuer, as the case may be, to permit Revolving Loans to be made as Eurocurrency
Rate Loans, or Letters of Credit to be issued, in such requested currency. If
the Administrative Agent and the Alternative Currency Tranche Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrowers and the Alternative Currency Tranche Lenders
and such currency shall thereupon be deemed to be an Alternative Currency
hereunder for all purposes with respect to Committed Borrowings of Eurocurrency
Rate Loans made by Alternative Currency Tranche Lenders; and if the
Administrative Agent and any L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrowers and the Revolving Lenders and such currency shall thereupon be deemed
to be an Alternative Currency hereunder for all purposes with respect to Letters
of Credit issued solely by such L/C Issuer. If the Administrative Agent shall
fail to obtain consent from any Alternative Currency Tranche Lender to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Borrowers and the Alternative Currency
Tranche Lenders.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

46



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to such change in
currency.

1.08 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rates thereto.

1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Committed Revolving Loans.

(i) Dollar Tranche Loans. Subject to the terms and conditions set forth herein,
each Dollar Tranche Lender severally agrees to make revolving loans (each such
loan, a “Dollar Tranche Loan”) to the Borrowers in Dollars on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Dollar Tranche Commitment;
provided, however, that after giving effect to any Committed Borrowing of Dollar
Tranche Loans, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Dollar Tranche Loans, plus the Outstanding Amount of all L/C Obligations, plus
the Outstanding Amount of all Swing Line Loans shall not exceed the aggregate
amount of all Dollar Tranche Commitments, (y) the aggregate Outstanding Amount
of the Committed Revolving Loans of any Revolving Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment and (z) the aggregate Outstanding Amount of the Dollar Tranche Loans

 

47



--------------------------------------------------------------------------------

of any Revolving Lender, plus such Revolving Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Dollar Tranche Commitment. Within the limits
of each Revolving Lender’s Dollar Tranche Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.06, and reborrow under this Section 2.01. Dollar Tranche
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

(ii) Alternative Currency Tranche Loans. Subject to the terms and conditions set
forth herein, each Alternative Currency Tranche Lender severally agrees to make
revolving loans (each such loan, an “Alternative Currency Tranche Loan”) to the
Borrowers in Dollars or in an Alternative Currency on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Alternative Currency
Commitment; provided, however, that after giving effect to any Committed
Borrowing of Alternative Currency Tranche Loans, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the
aggregate Outstanding Amount of Alternative Currency Tranche Loans shall not
exceed the aggregate amount of all Alternative Currency Commitments, (y) the
aggregate Outstanding Amount of the Committed Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, and (z) the aggregate Outstanding
Amount of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01. Alternative Currency Tranche Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) Term A-1 Loans.

(i) Pursuant to the Existing Credit Agreement, each Term A-1 Lender severally
made a single loan to the Borrowers in Dollars (each an “Term A-1 Existing
Loan”), and subject to the terms and conditions set forth herein, each Term A-1
Lender with a Term A-1 Commitment as of the Restatement Effective Date greater
than its Term A-1 Existing Loan, severally agrees to make a single loan to the
Borrowers on the Restatement Effective Date in Dollars in an aggregate amount,
together with such Term A-1 Lender’s Term A-1 Existing Loan, not to exceed such
Term A-1 Lender’s Term A-1 Commitment; provided that after giving effect to any
such Borrowing, (x) the aggregate Outstanding Amount of all Term A-1 Loans shall
not exceed $900,000,000, subject to increase as provided in Section 2.16, and
(y) the Outstanding Amount of all Term A-1 Loans made by any Term A-1 Lender
shall not exceed such Term A-1 Lender’s Term A-1 Commitment.

(ii) Any Term A-1 Loans repaid or prepaid may not be reborrowed. Term A-1 Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding anything to the contrary contained herein, each Term A-1 Lender
may, at its option, fulfill its obligations to make any Term A-1 Loan available
to the Borrowers by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

48



--------------------------------------------------------------------------------

(c) Term A-2 Loans.

(i) Pursuant to the Existing Credit Agreement, each Term A-2 Lender severally
made a single loan to the Borrowers in Canadian Dollars (each an “Term A-2
Existing Loan”), and subject to the terms and conditions set forth herein, each
Term A-2 Lender with a Term A-2 Commitment as of the Restatement Effective Date
greater than its Term A-2 Existing Loan severally agrees to make a single loan
to the Borrowers on the Restatement Effective Date in Canadian Dollars in an
aggregate amount, together with such Term A-2 Lender’s Term A-2 Existing Loan,
not to exceed such Term A-2 Lender’s Term A-2 Commitment; provided that after
giving effect to any such Borrowing, (x) the aggregate Outstanding Amount of all
Term A-2 Loans shall not exceed CAD $125,000,000, subject to increase as
provided in Section 2.16, and (y) the Outstanding Amount of all Term A-2 Loans
made by any Term A-2 Lender shall not exceed such Term A-2 Lender’s Term A-2
Commitment.

(ii) Any Term A-2 Loans repaid or prepaid may not be reborrowed. Term A-2 Loans
may only be made as Eurocurrency Rate Loans, as further provided herein.
Notwithstanding anything to the contrary contained herein, each Term A-2 Lender
may, at its option, fulfill its obligations to make any Term A-2 Loan available
to the Borrowers by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(d) Term A-3 Loans.

(i) Subject to the terms and conditions set forth herein, each Term A-3 Lender
severally agrees to make a single loan to the Borrowers on the Restatement
Effective Date in Dollars in an amount not to exceed such Term A-3 Lender’s
Term A-3 Commitment; provided that after giving effect to any such Borrowing,
(x) the aggregate Outstanding Amount of all Term A-3 Loans shall not exceed
$200,000,000, subject to increase as provided in Section 2.16, and (y) the
Outstanding Amount of all Term A-3 Loans made by any Term A-3 Lender shall not
exceed such Term A-3 Lender’s Term A-3 Commitment.

(ii) Any Loans made under this Section 2.01(d) and repaid or prepaid may not be
reborrowed. Term A-3 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Notwithstanding anything to the contrary contained
herein, each Term A-3 Lender may, at its option, fulfill its obligations to make
any Term A-3 Loan available to the Borrowers by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that the exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Committed Borrowing, each Term Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Parent Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested

 

49



--------------------------------------------------------------------------------

date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount the Dollar Equivalent of which
is $1,000,000. Except as provided in Sections 2.03(b) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount the Dollar Equivalent of which is $500,000.

Each Committed Loan Notice shall specify (i) whether the applicable request is
with respect to a Committed Borrowing, a Term A-1 Borrowing, a Term A-2
Borrowing, a Term A-3 Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type and Class of Loans to be borrowed or continued or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the Tranche and currency of any
Committed Revolving Loans to be borrowed or continued. If the Parent Borrower
fails to specify a currency in a Committed Loan Notice requesting a Committed
Borrowing, then the Committed Revolving Loans so requested shall be made in
Dollars. If the Parent Borrower requests a Revolving Loan but fails to specify a
Tranche in any Committed Loan Notice, then the applicable Loans shall be made as
Dollar Tranche Loans if the request specifies Dollars (or does not specify a
currency), and as Alternative Currency Tranche Loans if the request specifies an
Alternative Currency or if no unused Dollar Tranche Commitments exist. If the
Parent Borrower fails to specify a Type of Loan in a Committed Loan Notice with
respect to a Committed Borrowing or if the Parent Borrower fails to give a
timely notice requesting a conversion or continuation of Revolving Loans, then
the applicable Loans shall be made as, or continued as, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Revolving Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. If the Parent Borrower
fails to specify a Type of Loan in a Committed Loan Notice with respect to a
Term Borrowing or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation of a Term Borrowing, then the applicable
Loans shall be made as, or continued as, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Term Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Parent Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency or in
a different Tranche, but instead must be prepaid in the original currency of
such Loan and reborrowed in the other currency or reborrowed in a different
Tranche to the extent permitted herein.

(b) Following receipt of a Committed Loan Notice requesting a Committed
Borrowing, the Administrative Agent shall promptly notify each applicable Lender
of the amount (and currency) of its Applicable Percentage of the applicable
Committed Revolving Loans. Following receipt of a Committed Loan Notice
requesting a Committed Borrowing denominated in an Alternative Currency, the
Administrative Agent shall on or prior to the next following Business Day notify
(i) each Alternative Currency Tranche Lender of both the Dollar Equivalent and
the Alternative Currency Equivalent of its Applicable Percentage of such
Committed Borrowing, and (ii) all Alternative Currency Tranche Lenders and the
Borrowers of the aggregate Alternative Currency Equivalent and the Dollar
Equivalent of such Committed Borrowing and the applicable Spot Rate used by the
Administrative Agent to determine such Dollar Equivalent and Alternative
Currency Equivalent. If no timely notice of a conversion or

 

50



--------------------------------------------------------------------------------

continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each applicable Lender of the details of any automatic conversion to Base
Rate Loans or continuation of Committed Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection.

In the case of a Borrowing, each applicable Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds for the applicable
currency at the Administrative Agent’s Office not later than 2:00 p.m., in the
case of any Committed Revolving Loan denominated in Dollars, any Term A-1
Borrowing or any Term A-3 Borrowing, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Revolving
Loan in an Alternative Currency or any Term A-2 Borrowing, in each case on the
Business Day specified in the applicable Committed Loan Notice. In any event, a
Revolving Lender or Term A-2 Lender may cause an Affiliate to fund or make the
amount of its Loan available in accordance with the foregoing provisions. Upon
satisfaction or waiver of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing denominated in Dollars is received by
the Administrative Agent, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Borrowers
as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
(i) no Loan (other than a Term A-2 Loan) may be requested as, converted to or
continued as a Eurocurrency Rate Loan (whether in Dollars or any Alternative
Currency) if the Required Lenders shall have prohibited the same in writing to
the Administrative Agent and (ii) at the request of the Required Lenders, any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency shall be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrowers and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

(e) After giving effect to all Committed Borrowings, all Term A-1 Borrowings,
all Term A-2 Borrowings, all Term A-3 Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect with respect to
all Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Dollar Tranche Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or in

 

51



--------------------------------------------------------------------------------

Canadian Dollars for the account of either Borrower or any of their respective
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Dollar Tranche Lenders severally
agree to participate in Letters of Credit issued for the account of either
Borrower or any of their respective Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the Outstanding Amount of the Dollar
Tranche Loans of any Revolving Lender plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Dollar Tranche Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Parent Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Parent Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the ability of the Borrowers to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrowers
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Restatement Effective Date shall be subject to and
governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance,
unless the Required Revolving Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Dollar Tranche Lenders have
approved such expiry date; provided that a Letter of Credit may expire up to one
year beyond the Letter of Credit Expiration Date so long as the Borrowers Cash
Collateralize one hundred five percent (105%) of the face amount of such Letter
of Credit no later than thirty (30) days prior to the Letter of Credit
Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Restatement Effective Date, or shall impose upon such L/C Issuer

 

52



--------------------------------------------------------------------------------

any unreimbursed loss, cost or expense (for which such L/C Issuer is not
otherwise compensated hereunder) that was not applicable on the Restatement
Effective Date and that such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
Canadian Dollars;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(G) such Letter of Credit is denominated in Canadian Dollars and is required for
any reason to be issued by a foreign branch or foreign Affiliate of such L/C
Issuer or from a Lending Office located outside of the United States;

(H) any Revolving Lender is at such time a Defaulting Lender hereunder, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to such L/C Issuer (in its sole discretion)
with the Borrowers or such Defaulting Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has Fronting Exposure, as it
may elect in its sole discretion; or

(I) after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the L/C Obligations with respect to all Letters of Credit issued by
such L/C Issuer would exceed 25% of the Letter of Credit Sublimit; provided
that, subject to the limitations set forth in the proviso to Section 2.03(a)(i),
any L/C Issuer in its sole discretion may issue Letters of Credit in excess of
25% of the Letter of Credit Sublimit.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

53



--------------------------------------------------------------------------------

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Dollar Tranche Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least three (3) Business Days (or such shorter period as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may reasonably require. Additionally, the Borrowers
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless an L/C Issuer has received
written notice from any Dollar Tranche Lender, the Administrative Agent or the
Parent Borrower, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and

 

54



--------------------------------------------------------------------------------

conditions hereof, such L/C Issuer shall (and shall not, if it has received such
a notice), on the requested date, issue a Letter of Credit for the account of
the applicable Person or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Dollar Tranche Lender’s Applicable Percentage times the Dollar Equivalent of the
amount of such Letter of Credit.

(iii) If the Parent Borrower so requests in a Letter of Credit Application, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a date
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon by the Parent Borrower and such L/C Issuer at the time such Letter
of Credit is issued. Unless otherwise directed by an L/C Issuer, the Parent
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Dollar Tranche Lenders shall be deemed to have authorized (but may not require)
the applicable L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date
(except as set forth in Section 2.03(a)(ii)(B)); provided, however, that no L/C
Issuer shall permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Tranche
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Dollar Tranche Lender or a Credit Party that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) Upon examination and determination of compliance with Letter of Credit terms
and conditions of documents presented by the beneficiary for payment under any
Letter of Credit (which examination and determination shall not be unreasonably
delayed), the applicable L/C Issuer shall promptly notify the Parent Borrower
and the Administrative Agent thereof (such notification provided by the L/C
Issuer to the Borrowers and the Administrative Agent being referred to herein as
an “L/C Draw Notice”). In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrowers shall reimburse the applicable L/C Issuer in
such Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Parent Borrower shall have notified the applicable L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the
applicable L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing

 

55



--------------------------------------------------------------------------------

under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the Parent Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. If an L/C
Draw Notice with respect to a Letter of Credit is received by the Parent
Borrower (x) on or prior to 11:00 a.m. on the date of any payment by an L/C
Issuer under a Letter of Credit issued by it to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by an L/C Issuer under a Letter of
Credit issued by it to be reimbursed in an Alternative Currency (each such date,
an “Honor Date”), then, not later than 1:00 p.m. on the Honor Date, the
Borrowers shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency or
(y) after 11:00 a.m. or the Applicable Time, as the case may be, on the Honor
Date, then, not later than 11:00 a.m. on the first Business Day following the
Honor Date, the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency (such date on which the Borrowers, pursuant to clauses
(x) and (y) of this sentence, are required to reimburse the L/C Issuer for a
drawing under a Letter of Credit is referred to herein as the “L/C Reimbursement
Date”); provided, however, that if the L/C Reimbursement Date for a drawing
under a Letter of Credit is the Business Day following the Honor Date pursuant
to clause (y) of this sentence, the Unreimbursed Amount shall accrue interest
from and including the Honor Date until such time as the L/C Issuer is
reimbursed in full therefor (whether through payment by the Borrowers and/or
through a Committed Revolving Loan or L/C Borrowing made in accordance with
Section 2.03(b)(vi) or (vii)) at a rate equal to (A) for the period from and
including the Honor Date to but excluding the first Business Day to occur
thereafter, the rate of interest then applicable to a Revolving Credit Loan that
is a Base Rate Loan and (B) thereafter, at the Default Rate applicable to a
Revolving Credit Loan that is a Base Rate Loan. Interest accruing on the
Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Borrower upon demand to the Administrative
Agent, solely for the account of the L/C Issuer. If the Borrowers fail to so
reimburse the applicable L/C Issuer within the time frames specified in clause
(x) or (y) above, as applicable, the Administrative Agent shall promptly notify
each Dollar Tranche Lender of the Honor Date, the L/C Reimbursement Date (if
different from the Honor Date), the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Dollar Tranche Lender’s Applicable Percentage
thereof. In such event, the Borrowers shall be deemed to have requested a
Committed Borrowing of Base Rate Committed Revolving Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Committed Revolving Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(b)(v) may be given by telephone if promptly confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(vi) Each Dollar Tranche Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Dollar

 

56



--------------------------------------------------------------------------------

Tranche Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Revolving Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars and such funds shall be applied to reimburse the L/C Issuer
for the applicable draw under the applicable Letter of Credit.

(vii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Committed Revolving Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Dollar Tranche Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(b)(vi) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Dollar Tranche Lender in satisfaction of its
participation obligation under this Section 2.03.

(viii) Until each Dollar Tranche Lender funds its Committed Revolving Loan or
L/C Advance pursuant to this Section 2.03(b) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit issued by it, interest in
respect of such Dollar Tranche Lender’s Applicable Percentage of such amount
shall be solely for the account of such L/C Issuer.

(ix) Each Dollar Tranche Lender’s obligation to make Committed Revolving Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit issued by it, as contemplated by this Section 2.03(b), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Credit Parties, any Subsidiary
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Dollar Tranche
Lender’s obligation to make Committed Revolving Loans pursuant to this
Section 2.03(b) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued by it, together with interest as
provided herein.

(x) If any Dollar Tranche Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(b) by the time specified in Section 2.03(b)(vi), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such Lender’s Committed
Revolving Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Dollar Tranche Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (x)
shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

(c) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Dollar Tranche Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(b), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Dollar Tranche Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(b)(v) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Dollar Tranche
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Dollar Tranche Lenders
under this clause (c)(ii) shall survive the payment in full of the Obligations
and the termination of this Agreement.

(d) Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that either Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the applicable L/C Issuer which does not in fact materially prejudice the
Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

58



--------------------------------------------------------------------------------

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Credit Party or any Subsidiary or in
the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the applicable L/C Issuer. The Parent
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(e) Role of L/C Issuer. Each Dollar Tranche Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Dollar Tranche Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Dollar Tranche Lenders or
the Tranche Required Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude either Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of such Letter of Credit, except where any order,
judgment or decree of any Governmental Authority or arbitrator shall by its

 

59



--------------------------------------------------------------------------------

terms have enjoined or restrained, or purported to enjoin or restrain, such L/C
Issuer from making such payment, or such L/C Issuer’s payment under any Letter
of Credit issued by it without presentation to it of a draft, certificates
and/or other documents that substantially comply with the terms and conditions
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
any L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Parent Borrower when a
Letter of Credit is issued by any L/C Issuer, the rules of the ISP shall apply
to such Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to either Borrower for, and no L/C Issuer’s rights and remedies
against either Borrower shall be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(g) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Dollar Tranche Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral reasonably satisfactory to
the applicable L/C Issuer pursuant to Section 2.03(a)(iii) shall be payable, to
the maximum extent permitted by applicable Law, to the other Dollar Tranche
Lenders in accordance with the upward adjustments, if any, in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, retained by the
Borrowers, if they have provided Cash Collateral in respect of such Defaulting
Lender’s Fronting Exposure, or if the Borrowers have not provided Cash
Collateral in respect of such Fronting Exposure, payable to such L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
expiry date of such Letter of Credit and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Tranche Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

60



--------------------------------------------------------------------------------

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee per annum with respect to each Letter of Credit issued
by such L/C Issuer at a rate equal to the greater of (i) 0.125% per annum and
(ii) $500 per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. The amount of such fronting fees shall be determined on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the expiry date of such Letter of Credit
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Borrowers
shall pay directly to the applicable L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit issued by it as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Other Credit Parties or Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of a Subsidiary of either
Borrower, the Borrowers shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries of either Borrower inures to its benefit, and that its
business derives substantial benefits from the businesses of such Subsidiaries.

(k) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent with written reports from time to time, as follows:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount of the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, a written report that includes the date and amount of such
payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, a written report that includes the date of such failure and the
amount of such payment;

(iv) on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

(v) (A) on the last Business Day of each calendar month and (B) on each date
that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any Letter of
Credit issued by such L/C Issuer, a written report that includes the information
for every outstanding Letter of Credit issued by such L/C Issuer.

 

61



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender severally agrees, in reliance upon the agreements of the
Dollar Tranche Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) in Dollars to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding twenty-five percent (25%) of the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of such Revolving Lender acting as a Swing
Line Lender, may exceed the amount of such Revolving Lender’s Revolving
Commitment or Dollar Tranche Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) subject to the foregoing, the
aggregate Outstanding Amount of the Dollar Tranche Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Dollar Tranche Commitment, (iii) the Outstanding Amount
of all Swing Line Loans shall not exceed the Swing Line Sublimit and (iv) the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. No Swing Line Lender shall be under any obligation
to make any Swing Line Loan if any Dollar Tranche Lender is at such time a
Defaulting Lender hereunder, unless such Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to such Swing Line Lender (in its sole discretion) with the Parent Borrower or
such Defaulting Lender to eliminate such Swing Line Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
such Defaulting Lender arising from either the Swing Line Loan then proposed to
be made or such Swing Line Loan and all other Swing Line Loans as to which such
Swing Line Lender has Fronting Exposure, as it may elect in its sole discretion.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.06, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of such
Dollar Tranche Lender’s Applicable Percentage multiplied by the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to each of the Swing Line Lenders and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to each Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by each of the Swing Line Lenders
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lenders of any notice under this
clause (b), the Swing Line Lenders will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such notice and, if not, the Swing Line Lenders will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless a Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Dollar Tranche Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing such Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, each Swing Line
Lender will (and will not, if it has received such notice), not later than

 

62



--------------------------------------------------------------------------------

3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
twenty-five percent (25%) of the amount of such Swing Line Loan available to the
Borrowers in Same Day Funds either by (1) crediting the account of the Borrowers
on the books of such Swing Line Lender with the amount of such funds or (2) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) such Swing Line Lender by the Parent Borrower.

(c) Refinancing of Swing Line Loans.

(i) Any Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize each
Swing Line Lender to so request on their behalf), that each Dollar Tranche
Lender make a Base Rate Committed Revolving Loan in an amount equal to such
Dollar Tranche Lender’s Applicable Percentage of such Swing Line Lender’s
ratable portion of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Committed Revolving
Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. Such Swing Line Lender
shall furnish the Parent Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Dollar Tranche Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan for the
account of any Dollar Tranche Lender) for the account of the applicable Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the date specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Dollar Tranche Lender that so
makes funds available shall be deemed to have made a Base Rate Committed
Revolving Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the applicable Swing Line Lender.

(ii) If for any reason any Swing Line Lender’s ratable portion of any Swing Line
Loan cannot be refinanced by Base Rate Committed Revolving Loans in accordance
with Section 2.04(c)(i), the request for Base Rate Committed Revolving Loans
submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each of the Dollar Tranche
Lenders fund its risk participation in the relevant Swing Line Lender’s ratable
portion of such Swing Line Loan and each Dollar Tranche Lender’s payment to the
Administrative Agent for the account of the applicable Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Dollar Tranche Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Dollar Tranche Lender pursuant to the foregoing provisions of
this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Dollar Tranche Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Dollar Tranche Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant

 

63



--------------------------------------------------------------------------------

Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of any Swing Line Lender submitted to any Dollar
Tranche Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Dollar Tranche Lender’s obligation to make Committed Revolving Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Dollar Tranche Lender may have against any Swing Line
Lender, the Credit Parties, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Tranche Lender’s obligation to make
Committed Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Tranche Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Lender’s ratable portion of such Swing
Line Loan, such Swing Line Lender will distribute to such Dollar Tranche Lender
its Applicable Percentage thereof in the same funds as those received by such
Swing Line Lender.

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on such Swing Line Lender’s ratable portion of any Swing Line Loan made
by such Swing Line Lender is required to be returned by such Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such Swing Line Lender in its discretion), each
Dollar Tranche Lender shall pay to such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of such Swing Line Lender. The obligations of the
Dollar Tranche Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the ratable portion of
Swing Line Loans made by such Swing Line Lender. Until each Dollar Tranche
Lender funds its Base Rate Committed Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Dollar Tranche Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lenders.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of each Swing Line Loan directly to the
relevant Swing Line Lender.

 

64



--------------------------------------------------------------------------------

2.05 Reserved.

2.06 Prepayments.

(a) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time, voluntarily prepay Committed Revolving
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be in a form reasonably acceptable to the Administrative Agent and
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days (or such shorter period as the Administrative Agent shall
agree) prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four (4) Business Days (or five (5) Business Days, in the case of
prepayment of Loans denominated in Special Notice Currencies) (or such shorter
period as the Administrative Agent shall agree) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies and (C) on the
date of prepayment of Base Rate Committed Revolving Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a minimum
principal amount of $1,000,000; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount the
Dollar Equivalent of which is $500,000; and (iv) any prepayment of Base Rate
Committed Revolving Loans shall be in a minimum principal amount of $500,000 or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s), Tranche and currency of Committed Revolving Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Revolving Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Parent
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon an event, such as the effectiveness of other credit
facilities, the receipt of the proceeds from the issuance of Equity Interests or
other Indebtedness or the receipt of the proceeds from a Disposition, in which
case such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each prepayment made pursuant to this clause (a) shall be made ratably among the
Revolving Lenders in accordance with their respective Applicable Percentages of
the Committed Revolving Loans.

(b) The Borrowers may, upon notice by the Parent Borrower to the Swing Line
Lenders (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment. The
Administrative Agent will promptly notify each Swing Line Lender of the amount
of such Swing Line Lender’s Applicable Swing Line Percentage of such prepayment.
If such notice is given by the Parent Borrower, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that a notice of
voluntary prepayment may state that such notice is conditioned upon an event,
such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of the proceeds from a Disposition, in which case such notice of
prepayment may be revoked by the Borrowers if such condition is not satisfied.
Each prepayment made pursuant to this clause (b) shall be made ratably among the
Swing Line Lenders in accordance with their respective Applicable Swing Line
Percentage of the Swing Line Loans.

 

65



--------------------------------------------------------------------------------

(c) If the Administrative Agent notifies the Parent Borrower at any time that
(i) the Total Revolving Outstandings at such time exceed an amount equal to one
hundred five percent (105%) of the Aggregate Revolving Commitments then in
effect, (ii) the L/C Obligations at such time exceed the Letter of Credit
Sublimit then in effect, (iii) the Swing Line Loans outstanding at such time
exceed the Swing Line Sublimit then in effect, or (iv) the Outstanding Amount of
all Committed Revolving Loans denominated in Alternative Currencies at such time
exceeds an amount equal to one hundred five percent (105%) of the Alternative
Currency Sublimit then in effect, the Borrowers shall promptly (and in any event
within one (1) Business Day or, in the case of the Alternative Currency
Sublimit, within five (5) Business Days) prepay the applicable Revolving Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Total Revolving Outstandings as of such date of payment to an
amount not to exceed the Aggregate Revolving Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.17(a)(iv), the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(c) unless after the prepayment in full of the
Committed Revolving Loans and the Swing Line Loans, the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

(d) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time, voluntarily prepay Term A-1 Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days (or such shorter period as the Administrative Agent shall
agree) prior to any date of prepayment of Term A-1 Loans that are Eurocurrency
Rate Loans and (B) on the date of prepayment of Term A-1 Loans that are Base
Rate Loans; (ii) any prepayment of Term A-1 Loans that are Eurocurrency Rate
Loans shall be in a minimum principal amount of $1,000,000; and (iii) any
prepayment of Term A-1 Loans that are Base Rate Loans shall be in a minimum
principal amount of $500,000 or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term A-1 Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Term A-1 Loans. The Administrative Agent will promptly notify each applicable
Term A-1 Lender of its receipt of each such notice, and of the amount of such
Term A-1 Lender’s Applicable Percentage of such prepayment. If such notice is
given by the Parent Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon an event, such as the effectiveness
of other credit facilities, the receipt of the proceeds from the issuance of
Equity Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the by
the Parent Borrower if such condition is not satisfied. Any prepayment of Term
A-1 Loans that are Eurocurrency Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each prepayment made pursuant
to this clause (d) shall be made ratably among the applicable Term A-1 Lenders
in accordance with their respective Applicable Percentages of the applicable
Term A-1 Loans.

(e) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time, voluntarily prepay Term A-2 Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days (or such shorter period as the Administrative Agent shall
agree) prior to any date of prepayment of Term A-2 Loans; (ii) any prepayment of
Term A-2 Loans shall be in a minimum principal amount of CAD $1,000,000 or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Interest Period(s)
of such Term A-2 Loans to be prepaid. The Administrative Agent will promptly
notify each applicable Term A-2 Lender of its receipt of each such notice, and
of the amount of such Term A-2

 

66



--------------------------------------------------------------------------------

Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Parent Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, however, that a notice of voluntary prepayment may state that
such notice is conditioned upon an event, such as the effectiveness of other
credit facilities, the receipt of the proceeds from the issuance of Equity
Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Borrowers if such condition is not satisfied. Any prepayment of Term A-2 Loans
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.18, each prepayment made pursuant to this clause (e) shall be made
ratably among the applicable Term A-2 Lenders in accordance with their
respective Applicable Percentages of the applicable Term A-2 Loans.

(f) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time, voluntarily prepay Term A-3 Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days (or such shorter period as the Administrative Agent shall
agree) prior to any date of prepayment of Term A-3 Loans that are Eurocurrency
Rate Loans and (B) on the date of prepayment of Term A-3 Loans that are Base
Rate Loans; (ii) any prepayment of Term A-3 Loans that are Eurocurrency Rate
Loans shall be in a minimum principal amount of $1,000,000; and (iii) any
prepayment of Term A-3 Loans that are Base Rate Loans shall be in a minimum
principal amount of $500,000 or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term A-3 Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Term A-3 Loans. The Administrative Agent will promptly notify each applicable
Term A-3 Lender of its receipt of each such notice, and of the amount of such
Term A-3 Lender’s Applicable Percentage of such prepayment. If such notice is
given by the Parent Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon an event, such as the effectiveness
of other credit facilities, the receipt of the proceeds from the issuance of
Equity Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the by
the Parent Borrower if such condition is not satisfied. Any prepayment of Term
A-3 Loans that are Eurocurrency Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each prepayment made pursuant
to this clause (d) shall be made ratably among the applicable Term A-3 Lenders
in accordance with their respective Applicable Percentages of the applicable
Term A-3 Loans.

2.07 Termination or Reduction of Commitments.

(a) Unless previously terminated, the Revolving Commitments will terminate on
the Revolving Maturity Date.

(b) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 12:00
Noon three (3) Business Days prior to the date of termination or reduction (or
such shorter period as the Administrative Agent may reasonably agree), (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, (A) the Total

 

67



--------------------------------------------------------------------------------

Revolving Outstandings would exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of all Letters of Credit would exceed the Letter of Credit
Sublimit, (C) the Outstanding Amount of all Swing Line Loans would exceed the
Swing Line Sublimit or (D) the Outstanding Amount of all Revolving Committed
Loans denominated in Alternative Currencies exceeds an amount equal to the
Alternative Currency Sublimit. Each notice of termination shall specify such
election to terminate and the effective date thereof. The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments. The amount of any such
Aggregate Revolving Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Parent Borrower. Any reduction of the Aggregate Revolving Commitments shall
be applied to the Revolving Commitment of each Revolving Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination. A notice delivered by the Parent Borrower
pursuant to this Section 2.07 may state that such notice is conditioned upon an
event, such as the effectiveness of other credit facilities, the receipt of
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of proceeds from a Disposition, in which case such notice may be revoked
by the Parent Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

2.08 Repayment.

(a) The Borrowers shall repay to the Revolving Lenders on the Revolving Maturity
Date, unless accelerated sooner pursuant to Section 8.02, the entire outstanding
principal balance of all Committed Revolving Loans, Swing Line Loans and all L/C
Obligations, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

(b) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven (7) Business Days after such Loan is made and (ii) the
Revolving Maturity Date.

(c) The Borrowers shall repay each Term A-1 Loan on the Term A-1 Maturity Date,
unless accelerated sooner pursuant to Section 8.02, together with accrued but
unpaid interest, fees and all other sums with respect thereto.

(d) The Borrowers shall repay each Term A-2 Loan on the Term A-2 Maturity Date,
unless accelerated sooner pursuant to Section 8.02, together with accrued but
unpaid interest, fees and all other sums with respect thereto.

(e) The Borrowers shall repay each Term A-3 Loan on the Term A-3 Maturity Date,
unless accelerated sooner pursuant to Section 8.02, together with accrued but
unpaid interest, fees and all other sums with respect thereto.

2.09 Interest.

(a) Applicable Interest. Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Committed Revolving Loans.

 

68



--------------------------------------------------------------------------------

(b) Default Interest. If any amount payable by any Credit Party under any Loan
Document is not paid when due (after taking into account any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law. Furthermore, upon the written request of the Required Lenders, while any
Event of Default exists, the Borrowers shall pay interest on the Outstanding
Amounts of all Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c) Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(d) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

2.10 Fees.

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

(a) Revolving Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage of the Aggregate Revolving Commitments, (i) prior to the Investment
Grade Pricing Effective Date, an unused line fee (the “Unused Fee”) in Dollars
equal to the Applicable Fee Rate times the actual daily amount by which the
Aggregate Revolving Commitments exceeds the Outstanding Amount of Committed
Revolving Loans and L/C Obligations, subject to adjustment as provided in
Section 2.18 and (ii) at all times on and after the Investment Grade Pricing
Effective Date, a facility fee (the “Facility Fee”) in Dollars equal to the
Facility Fee Rate times the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding Amount of all Committed Revolving Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining the Unused Fee. Accrued Unused Fees
pursuant to clause (i) above and Facility Fees pursuant to clause (ii) above
shall accrue at all times during the Availability Period (and thereafter so long
as any Committed Revolving Loans, Swing Line Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears
(calculated on a 360-day basis) on the last Business Day of each calendar
quarter, commencing with the first such date to occur after the Restatement
Effective Date, and on the Revolving Maturity Date (and, if applicable,
thereafter on demand). The Unused Fee and the Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate or
the Facility Fee Rate, as applicable, during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Fee Rate or the
Facility Fee Rate, as the case may be, separately for each period during such
quarter that such Applicable Fee Rate or Facility Fee Rate was in effect.

 

69



--------------------------------------------------------------------------------

(b) Other Fees. Each Credit Party shall pay or cause to be paid to each Agent
and each Lender, in Dollars, such fees as shall have been separately agreed upon
by such Credit Party in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever, absent manifest error.

2.11 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Loans denominated in
Canadian Dollars shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate (exclusive of the Applicable Margin) shall be determined in
accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the REIT Guarantor or for any other reason, any Credit Party, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Total Leverage Ratio as calculated by the Credit Parties as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, if applicable, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Credit Party under any Debtor Relief Law, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under any other provision of
this Agreement, including without limitation, Section 2.03(b)(vii), 2.03(g) or
2.09(b) or under Article VIII. The obligations of the Borrowers under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any

 

70



--------------------------------------------------------------------------------

Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers or any other Credit Party
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by a Credit Party hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by a Credit Party with
respect to principal of and interest on Loans denominated in a currency other
than Dollars shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such other currency and in Same Day Funds not
later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, a Credit Party is prohibited by
any Law from making any required payment hereunder in a currency other than
Dollars, such Credit Party shall make such payment in Dollars in an amount equal
to the Dollar Equivalent of such other currency payment amount. The
Administrative Agent will promptly distribute to each applicable Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in a currency other than
Dollars, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
a Credit Party shall come due on a date other than a Business Day, such due date
shall be extended to the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(c) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case

 

71



--------------------------------------------------------------------------------

of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and each Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to the Loans constituting such Borrowing. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. In the event a Borrower pays such amount to the Administrative
Agent, then such amount shall reduce the principal amount of such Borrowing. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(i) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the applicable Lenders or any L/C Issuer hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or
applicable L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the applicable
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Revolving Loans (including Alternative Currency Tranche Loans and
Dollar Tranche Loans), to fund participations in Letters of Credit and Swing
Line Loans, to make payments pursuant to Section 10.04(c), to make Term A-1
Loans, to make Term A-2 Loans, and to make Term A-3 Loans are several and not
joint. The failure of any applicable Lender to make any Committed Revolving
Loan, to fund any such participation, to make any payment under Section 10.04(c)
on any date required hereunder, to make any Term A-1 Loan, to make any Term A-2
Loan or to make any Term A-3 Loan shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed
Revolving Loan, to purchase its participation, to make its payment under
Section 10.04(c), to make its Term A-1 Loan, to make its Term A-2 Loan or to
make its Term A-3 Loan.

 

72



--------------------------------------------------------------------------------

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans, Term A-1 Loans, Term A-2 Loans or Term A-3 Loans
made by it or the participations in L/C Obligations or in Swing Line Loans
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Revolving Loans, Term A-1 Loans, Term A-2 Loans, Term
A-3 Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Revolving
Loans, Term A-1 Loans, Term A-2 Loans and Term A-3 Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Revolving
Loans, Term A-1 Loans, Term A-2 Loans and Term A-3 Loans or such other amounts
owing them, as applicable, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by or on behalf of either Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), (y) the application of Cash Collateral provided for in
Section 2.17 or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary (as
to which the provisions of this Section 2.14 shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.15 Extension of Revolving Maturity Date.

(a) Requests for Extension. The Borrowers may, by notice from the Parent
Borrower to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than ninety (90) days and not later than thirty (30) days prior to
(i) the Initial Revolving Maturity Date elect that the Revolving Lenders extend
the Revolving Maturity Date for an additional six (6) months from the Initial
Revolving Maturity Date (such new Maturity Date, the “First Extended Maturity
Date”) and (ii) the First Extended Maturity Date elect that the Revolving
Lenders extend the Revolving Maturity Date for an additional six (6) months from
the First Extended Maturity Date.

 

73



--------------------------------------------------------------------------------

(b) Confirmation by Administrative Agent. The Administrative Agent shall confirm
receipt of the Borrower’s notice delivered pursuant to Section 2.15(a) no later
than the date that is fifteen (15) days prior to the Initial Revolving Maturity
Date or the First Extended Maturity Date, as applicable (or, in each case, if
such date is not a Business Day, on the next preceding Business Day).

(c) Extension of Revolving Maturity Date. If (and only if) the conditions
precedent set forth in Section 2.15(d) have been met, then, effective as of the
Initial Revolving Maturity Date or the First Extended Maturity Date, as
applicable, the Revolving Maturity Date shall be extended to the date falling
six months after the Initial Revolving Maturity Date or the First Extended
Maturity Date, as applicable (except that, in each case, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day); provided that the Revolving Maturity Date shall not be extended
beyond the first anniversary of the Initial Revolving Maturity Date.

(d) Conditions to Effectiveness of Extensions. As a condition precedent to each
extension of the Revolving Maturity Date, (i) the Parent Borrower shall deliver
to the Administrative Agent a certificate of both Borrowers dated as of the
Initial Revolving Maturity Date or the First Extended Maturity Date, as
applicable, signed by a Responsible Officer of each Borrower (x) certifying and
attaching the resolutions adopted by each of the Credit Parties approving or
consenting to such extension and (y) certifying that (1) the representations and
warranties contained in Article V and in the other Loan Documents are true and
correct in all material respects (except to the extent that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the Initial Revolving Maturity Date or the First Extended
Maturity Date, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (2) as of the Initial Revolving Maturity Date or the First
Extended Maturity Date, as applicable, and immediately after giving effect to
such extension, no Default exists and (ii) the Borrower shall pay to the
Revolving Lenders on the Initial Revolving Maturity Date or the First Extended
Maturity Date, as applicable, a fee (to be shared among the Revolving Lenders
based upon their Applicable Percentages of the Aggregate Revolving Commitments)
equal to the product of (x) 0.075% multiplied by (y) the then Aggregate
Revolving Commitments.

(e) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 10.01 to the contrary.

2.16 Increase in Revolving Commitments; Addition of Incremental Term Loan
Facilities.

(a) Request for Increase. At any time prior to the then applicable Maturity
Date, the Borrower shall have the right to increase the aggregate amount of the
Facilities to an amount not exceeding $2,500,000,000 by requesting an increase
in the Aggregate Revolving Commitments (each such increase, an “Incremental
Revolving Increase”), requesting an increase in the Term A-1 Facility (each such
increase, an “Incremental Term A-1 Increase”), requesting an increase in the
Term A-2 Facility (each such increase, an “Incremental Term A-2 Increase”),
requesting an increase in the Term A-3 Facility (each such increase, an
“Incremental Term A-3 Increase”), or adding one or more tranches of term loans
(each an “Incremental Term Loan Facility”; each Incremental Term Loan Facility
and each Incremental Revolving Increase, Incremental Term A-1 Increase,
Incremental A-2 Increase and

 

74



--------------------------------------------------------------------------------

Incremental A-3 Increase are collectively referred to as “Incremental
Facilities”); provided that (i) no Default has occurred and is continuing,
(ii) each increase must be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof (or such other amounts as are agreed
to by the Parent Borrower and the Administrative Agent), (iii) the maturity date
of any Incremental Revolving Increase shall be no earlier than the Revolving
Maturity Date in effect at such time, the maturity date of any Incremental Term
A-1 Increase, any Incremental Term A-2 Increase, any Incremental Term A-3
Increase and any Incremental Term Loan Facility shall be no earlier than the
Term A-1 Maturity Date, Term A-2 Maturity Date or Term A-3 Maturity Date, as
applicable, (iv) except in the case of an Incremental Term Loan Facility, each
such Incremental Facility shall be on the same terms as the Facility being
increased and (v) the conditions to the making of a Credit Extension set forth
in Section 4.02 (other than Section 4.02(c)) shall be satisfied or waived. At
the time of sending such notice, the Parent Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender, Term A-1 Lender, Term A-2 Lender or Term A-3 Lender, as applicable, is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the applicable Lenders).

(b) Lender Elections to Increase. Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment or make term loans under the proposed
Incremental Term A-1 Increase, the Incremental Term A-2 Increase, the
Incremental Term A-3 Increase, or the Incremental Term Loan Facility, as
applicable, and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase or requested
Incremental Facility. Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment or make term loans
under the proposed Incremental Term A-1 Increase, the Incremental Term A-2
Increase, the Incremental Term A-3 Increase, or the Incremental Term Loan
Facility, as applicable.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Parent Borrower and each applicable Lender of the
Lenders’ responses to each request made hereunder. Subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and, in the case of an Incremental Revolving Increase, each L/C Issuer
and each Swing Line Lender, the Parent Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“New Lender Joinder Agreement”).

(d) Effective Date and Allocations. If the Commitments are increased or term
loans shall be made under any Incremental Term A-1 Increase, Incremental Term
A-2 Increase, Incremental Term A-3 Increase, or Incremental Term Loan Facility,
as applicable, in accordance with this Section 2.16, the Administrative Agent
and the Parent Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Facility. The
Administrative Agent shall promptly notify the Parent Borrower and the
applicable Lenders of the final allocation of such Incremental Facility and the
Increase Effective Date.

(e) Conditions to Effectiveness of Incremental Facility. As a condition
precedent to such Incremental Facility, the Parent Borrower shall deliver to the
Administrative Agent a certificate of both Borrowers dated as of the Increase
Effective Date signed by a Responsible Officer of each Borrower (i) certifying
and attaching the resolutions adopted by each of the Credit Parties approving or
consenting to such Incremental Facility, and (ii) certifying that (A) the
representations and warranties contained in Article V and in the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation or warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and

 

75



--------------------------------------------------------------------------------

warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (B) as of the Increase Effective Date, and immediately after
giving effect to such Incremental Facility, no Default exists. In connection
with any Incremental Revolving Increase, the Borrowers shall prepay any
Committed Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Revolving Loans ratable with any
revised Applicable Percentages arising from any non-ratable increase in the
Revolving Commitments under this Section 2.16. The Borrower shall provide a Note
to any new Lender joining on the Increase Effective Date, if requested.

(f) Conflicting Provisions. This Section 2.16 shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.

(g) Fees. On or prior to each Increase Effective Date, the Borrowers shall pay
to the Agents and to the Lenders providing the related Incremental Facility such
fees as are payable to such Persons in connection with such Incremental Facility
pursuant to the Fee Letters and as otherwise agreed to by the relevant parties
in connection with such Incremental Facility.

(h) Amendments. If any amendment to this Agreement is reasonably requested to
give effect to or to evidence any addition of Incremental Facilities pursuant to
and in accordance with this Section 2.16, then such amendment shall be effective
if executed by the Credit Parties, each Lender providing such Incremental
Facility and the Administrative Agent.

2.17 Cash Collateral.

(a) Certain Credit Support Events.

(i) (A) Upon the request of the Administrative Agent or any L/C Issuer (x) if
such L/C Issuer has honored any full or partial drawing request under any Letter
of Credit issued by it and such drawing has resulted in an L/C Borrowing, or
(y) if, as of the Letter of Credit Expiration Date, any L/C Obligation (other
than in respect of an Extended Letter of Credit) for any reason remains
outstanding or (B) upon the request of the Administrative Agent pursuant to
Section 8.02, the Borrowers shall, in each case, promptly, and in any event no
later than three (3) Business Days after receipt of such request, Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

(ii) If at any time that there shall exist a Defaulting Lender, promptly upon
the request of the Administrative Agent, any L/C Issuer or any Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(iii) In addition, if the Administrative Agent notifies the Parent Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
one hundred five percent (105%) of the Letter of Credit Sublimit then in effect,
then, within five (5) Business Days after receipt of such notice, the Borrowers
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit; provided that Cash Collateral provided pursuant to this
Section 2.17(a)(iii) shall be refunded to the Borrowers when the Outstanding
Amount of all L/C Obligations is less than one hundred five percent (105%) of
the Letter of Credit Sublimit then in effect.

 

76



--------------------------------------------------------------------------------

(iv) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided as required in the reasonable judgment of the Administrative Agent in
order to protect against the results of exchange rate fluctuations.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America. Each of the Borrowers, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Revolving Lenders (including the
Swing Line Lenders), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.17(c). If at any time the Administrative Agent
reasonably determines that Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrowers or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an aggregate
amount equal to the excess of (x) the aggregate amount of such applicable
Fronting Exposure and obligations, over (y) the total amount of funds or other
credit support, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under or applied pursuant to any of this
Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06, 2.18 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations or obligations to fund
participations in Swing Line Loans (including, as to Cash Collateral provided by
a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly (and in
any event within two (2) Business Days), together with all interest, if any,
that has accrued on such amount, following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by (x) the
cure or waiver of the relevant Event of Default in respect of Cash Collateral
provided pursuant to Section 8.02 and (y) the termination of Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 10.06(b)), (ii) as provided in Section 2.17(a)(iii)
(solely to the extent described therein) or (iii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrowers
(including any interest thereon) shall not be released during the continuance of
a Default or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuers or the Swing Line Lenders, as applicable, may
agree that Cash Collateral (including any interest thereon) shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

77



--------------------------------------------------------------------------------

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuers or the Swing Line
Lenders hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or any Swing Line Lender, to be held as Cash
Collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Parent
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swing Line Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or any Swing
Line Lender against such Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Event of Default exists, to the payment of any amounts owing to either Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any Unused Fee payable pursuant to Section 2.10(a) for any period during which
that Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such Unused Fee that otherwise would have been required to have been
paid to that Defaulting Lender), (y) shall not be entitled to receive any
Facility Fee on unfunded amounts pursuant to Section 2.10(a) for any

 

78



--------------------------------------------------------------------------------

period during which that Lender is a Defaulting Lender except only to the extent
allocable to the sum of (1) the Outstanding Amount of the Committed Revolving
Loans funded by it and (2) its Applicable Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided (or is deemed
to have provided) Cash Collateral pursuant to Section 2.03(a)(iii), Section 2.17
or Section 2.18(a)(ii), as applicable (and the Borrowers shall (A) be required
to pay to each L/C Issuer and each Swing Line Lender, as applicable, the amount
of such Facility Fee allocable to its Fronting Exposure arising from such
Defaulting Lender (solely to the extent not Cash Collateralized by the
Borrowers) and (B) not be required to pay the remaining amount of such Facility
Fee that otherwise would have been required to have been paid to such Defaulting
Lender), and (z) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(g).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.02, 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment or
Dollar Tranche Commitment, as applicable, of such Defaulting Lender; provided
that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Dollar Tranche Commitment
of such non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Dollar Tranche Loans of such Lender. Subject to Section 10.24, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
and, in the case of a Defaulting Lender that is a Revolving Lender, each Swing
Line Lender and each L/C Issuer, agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages of each Class of Loans (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

2.19 Joint and Several Liability.

(a) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

 

79



--------------------------------------------------------------------------------

(b) Each Borrower hereby irrevocably and unconditionally accepts, not merely as
a surety but also as a co-debtor, joint and several liability with the other
Borrower with respect to the payment and performance of all of the Obligations
arising under this Agreement and the other Loan Documents, it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each Borrower without preferences or distinction
among them.

(c) If and to the extent that either Borrower shall fail to make any payment
with respect to any of the obligations hereunder as and when due or to perform
any of such obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.19
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement) or of any demand
for any payment under this Agreement (except to the extent demand is expressly
required to be given pursuant to the terms of this Agreement), notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.19,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.19, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.19
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.19 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent, the L/C Issuers, the Swing Line Lenders and the Lenders
and their respective successors and assigns, and may be enforced by any such
Person from time to time against either Borrower as often as occasion therefor
may arise and without requirement on the part of any Lender first to marshal any
of its claims or to exercise any of its rights against the other Borrower or to
exhaust any remedies available to it against

 

80



--------------------------------------------------------------------------------

the other Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations or to elect any other remedy. The provisions
of this Section 2.19 shall remain in effect until all of the Obligations
hereunder shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.19 will forthwith be
reinstated and in effect as though such payment had not been made.

(g) The Borrowers hereby agree as among themselves that, in connection with
payments made hereunder, each such Person shall have a right of contribution
from each other Borrower in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
Commitments relating thereto shall have expired or been terminated, and none of
the Borrowers shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the Commitments relating thereto shall
have expired or been terminated.

2.20 Appointment of Parent Borrower as Agent for Credit Parties. Each of the
Credit Parties hereby appoints the Parent Borrower to act as its agent for all
purposes under this Agreement and the other Loan Documents (including, without
limitation, with respect to all matters related to Borrowings and the repayment
of Loans and Letters of Credit as described in Article II hereof). Each of the
Credit Parties acknowledges and agrees that (a) the Parent Borrower may execute
such documents as agent on behalf of such Credit Party (whether as Borrower or
Guarantor) as the Parent Borrower deems appropriate in its reasonable discretion
and each Credit Party shall be bound by and obligated by all of the terms of any
such document executed by the Parent Borrower as agent on its behalf, (b) any
notice or other communication delivered by the Administrative Agent, any L/C
Issuer, any Swing Line Lender and any Lender hereunder to the Parent Borrower
shall be deemed to have been delivered to each of the Credit Parties and (c) the
Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Parent Borrower
as agent on behalf of the Credit Parties (or any of them). The Borrowers shall
act through the Parent Borrower (acting as agent for the Borrowers) for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Credit Party to interact in any manner with the
Administrative Agent or the Lenders, such Credit Party may do so through the
Parent Borrower (acting as agent for the Borrowers).

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. (i) Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or the Parent Borrower, as
applicable) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Credit Party, then the Administrative
Agent or such Credit Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

81



--------------------------------------------------------------------------------

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) of Indemnified Taxes or Other Taxes the
Administrative Agent, the applicable Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e), (B) such Credit Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) of Indemnified Taxes or Other Taxes the
Administrative Agent, the applicable Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

(c) Tax Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, the Credit
Parties shall, and do hereby, indemnify the Administrative Agent, each Lender
and each L/C Issuer, and shall make payment in respect thereof, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, to the extent such Indemnified Taxes or Other
Taxes are payable in respect of any payments by or on account of any obligation
of the Credit Parties hereunder or under any other Loan Document or otherwise
with respect to any Loan Document or activities related thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Parent Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error. Each of the Credit Parties
shall, and does

 

82



--------------------------------------------------------------------------------

hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) Business Days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and L/C Issuer shall, and do hereby, indemnify and shall make payment in respect
thereof, within ten (10) Business Days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or such L/C Issuer (but only to the extent that the Credit Parties have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so) and (y) any
Taxes attributable to such Lender’s or such L/C Issuer’s failure to comply with
the provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or such L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or an L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Credit Parties to a Governmental
Authority, the Parent Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Recipients.

(i) Each Recipient shall deliver to the Parent Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made by the Credit Parties
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such
Recipient’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions.
Notwithstanding the previous sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A) and (ii)(B) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender

 

83



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States:

(A) any Recipient that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Law or reasonably requested by the
Parent Borrower or the Administrative Agent as will enable the Borrowers or the
Administrative Agent, as the case may be, to determine that such Lender is not
subject to backup withholding or information reporting requirements; and

(B) each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Parent Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I) duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;

(II) duly completed executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable);

(IV) to the extent a Foreign Lender is not the beneficial owner of payments made
under any Loan Documents, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner; or

(V) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

84



--------------------------------------------------------------------------------

(VI) each Recipient shall deliver to the Administrative Agent and the Parent
Borrower at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent
such documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the Parent Borrower sufficient for the Administrative
Agent and the Borrowers to comply with their obligations under FATCA and to
determine whether payments to such Recipient are subject to withholding tax
under FATCA.

(iii) Each Recipient shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the sole reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Law of any jurisdiction
that any Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
the Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Credit Parties or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Credit Party
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each such Credit Party,
upon the request of the Administrative Agent, such Lender or such L/C Issuer,
agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will any Lender or L/C Issuer be required to pay
any amount to a Credit Party pursuant to this subsection the payment of which
would place the Lender or L/C Issuer in a less favorable net after-Tax position
than such Lender or L/C Issuer would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Credit Parties or any other Person.

 

85



--------------------------------------------------------------------------------

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, (a) such Lender
shall promptly give written notice of such circumstances to the Borrowers
through the Administrative Agent, which notice shall be withdrawn whenever such
circumstances no longer exist, (b) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans (each, an “Affected Loan”),
shall be suspended, (c) such Lender shall then have a commitment only to make a
Base Rate Loan when an Affected Loan is requested, and (d) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Parent Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the interest rate with respect to such Credit Extension based
upon the Base Rate (if necessary to avoid such illegality, determined by the
Administrative Agent without reference to the Eurodollar Rate component thereof)
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If (a) in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, the Administrative Agent determines that
(i) deposits (whether denominated in Dollars or an Alternative Currency) are not
being offered to banks in the applicable interbank market for such currency for
the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or an Alternative Currency) (any such Eurocurrency
Rate Loans, “Impacted Loans”), (b) in connection with an existing or proposed
Base Rate Loan, the Administrative Agent determines that adequate and reasonable
means do not exist for determining the Eurocurrency Rate component of the Base
Rate, or (c) the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Parent

 

86



--------------------------------------------------------------------------------

Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended to the extent of the
affected Eurocurrency Rate Loans or Interest Periods, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Parent Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Parent Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of this section, (2) the Required Lenders
notify the Administrative Agent and the Parent Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, in which case the Administrative Agent, in
consultation with the Parent Borrower and the affected Lenders, may establish a
different alternative interest rate for the Impacted Loans, or (3) any affected
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Parent Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Taxes of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of any Connection Income Taxes or of any Excluded Taxes described in
clauses (b) through (d) of the definition of “Excluded Taxes” or change in the
rate of any Excluded Taxes payable by such Lender or such L/C Issuer);

(iii) impose on any Lender or any L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to

 

87



--------------------------------------------------------------------------------

increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitment(s) of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrowers will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered. The Borrowers
shall not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender or
such L/C Issuer and not the result of some specific reserve or similar
requirement imposed on such Lender or such L/C Issuer as a result of such
Lender’s or such L/C Issuer’s special circumstances.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the basis for and calculation of the amount
or amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Parent Borrower, in detail sufficient to
enable the Borrowers to verify the computation thereof, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof. Any amounts requested to be payable
pursuant to this Section 3.04 shall be requested in good faith (and not on an
arbitrary and capricious basis) and consistent with similarly situated customers
of the applicable Lender after consideration of factors as such Lender then
reasonably determines to be relevant.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than three months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

88



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) so long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) so long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) Business Days
from receipt of such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Parent Borrower;

(c) any failure by the Borrowers to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Parent Borrower
pursuant to Section 10.13.

The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrowers through any Lending Office; provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.

 

89



--------------------------------------------------------------------------------

If any Lender requests compensation under Section 3.04, or requires the
Borrowers to pay any additional amount to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival.

All of the obligations of the Credit Parties under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The effectiveness of this Agreement and the obligation of each L/C Issuer and of
each Lender to make its initial Credit Extension hereunder are subject to
satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Credit Party, each dated the Restatement Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrowers, the Guarantors and each Lender listed on
Schedule 2.01;

(ii) a Revolving Note, Term A-1 Note, Term A-2 Note and/or Term A-3 Note, as
applicable, executed by the Borrowers in favor of each applicable Lender
requesting such Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Credit Party is a party;

 

90



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in its state of organization and in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v) favorable opinions of (A) Sherry Meyerhoff Hanson & Crance LLP, counsel for
the Credit Parties, (B) Menaker & Herrmann LLP, special New York counsel for the
Credit Parties and (C) Venable LLP, special Maryland counsel for the REIT
Guarantor, in each case, addressed to the Administrative Agent and each Lender,
as to such matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(vi) a certificate signed by a Responsible Officer of the REIT Guarantor
certifying that (A) the conditions specified in Section 4.02 have been
satisfied; (B) no action, suit, investigation or proceeding is pending or, to
the knowledge of any Credit Party, is threatened in any court or before any
arbitrator or governmental authority related to the Facilities or that would
reasonably be expected to have a Combination Material Adverse Effect; and
(C) there has not occurred since December 31, 2016, after giving pro forma
effect to the transactions to occur on or about the Restatement Effective Date
(including, the Combination, all Credit Extensions to occur on the Restatement
Effective Date and the use of proceeds thereof), any event or condition that has
had, or would reasonably be expected, either individually or in the aggregate,
to have, a Combination Material Adverse Effect;

(vii) a certificate, substantially in the form of Exhibit E or otherwise
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Parent Borrower or the REIT Guarantor and evidencing that, giving pro forma
effect as of June 30, 2017 to the transactions to occur on or about the
Restatement Effective Date (including, the Combination, all Credit Extensions to
occur on the Restatement Effective Date and the use of proceeds thereof), as of
the date of the Restatement Effective Date, the Credit Parties are in pro forma
compliance with the financial covenants contained in Section 7.10, setting forth
a calculation of the Consolidated Total Leverage Ratio as of the last day of the
fiscal quarter ending June 30, 2017, and including a schedule of Unencumbered
Properties, all in form and detail reasonably satisfactory to the Administrative
Agent (such certificate, the “Pro Forma Restatement Effective Date Compliance
Certificate”);

(viii) a certificate signed by a Responsible Officer of each Credit Party
certifying that no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Credit Parties of this Agreement or
any other Loan Document, except for such approvals, consents, exemptions,
authorizations or other actions or notices or filings which have already been
completed or obtained;

(ix) the financial statements referenced in Section 5.05(a), (b) and (d);

(x) the Escrow Agreement, executed by the Escrow Agent, the Borrowers, the
Guarantors, the Lenders, the Administrative Agent and each of the L/C Issuers;
and

 

91



--------------------------------------------------------------------------------

(xi) such other documents, instruments, agreements or information as the
Administrative Agent reasonably may reasonably request.

(b) Substantially concurrently with the Facilities becoming effective:

(i) the Combination shall be consummated in accordance with applicable law and
regulatory approvals and the terms of the Merger Agreement, but without giving
effect to any amendments or waivers thereof, or consents thereunder, that are
materially adverse to the interests of the Lenders or the Arrangers in their
respective capacities as such without the prior written consent of the
Arrangers, such consent not to be unreasonably withheld, delayed or conditioned;

(ii) all Indebtedness under or in connection with the credit facilities provided
under the Existing Care Capital Credit Agreement (including without limitation
all unpaid principal, interest, fees, expenses and other amounts owing
thereunder or in connection therewith) shall have been repaid in full, all
commitments therefor shall have been terminated and all Liens securing, or
otherwise arising under or in connection therewith shall have been released and
terminated; and

(iii) all Indebtedness under or in connection with the Existing Care Capital
Term Loan Agreement (including without limitation all unpaid principal,
interest, fees, expenses and other amounts owing thereunder or in connection
therewith) shall have been repaid in full and all Liens securing, or otherwise
arising under or in connection therewith shall have been released and
terminated.

(c) Any fees required to be paid by any Credit Party on or prior to the
Restatement Effective Date pursuant to the Loan Documents and all expenses
required to be reimbursed by any Credit Party on or prior to the Restatement
Effective Date pursuant to the Loan Documents shall have been paid, provided
that invoices for such expenses have been presented to the Parent Borrower a
reasonable period of time (and in any event not less than one (1) Business Day)
prior to the Restatement Effective Date (including, unless waived by the
Administrative Agent, all reasonable, documented, out-of-pocket fees, charges
and disbursements of counsel to the Administrative Agent (paid directly to such
counsel if requested by the Administrative Agent), plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent)).

(d) At least ten business days prior to the Restatement Effective Date, the
Administrative Agent and the Lenders shall have received documentation and other
information with respect to each of the Credit Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) and regulations
implemented by the US Treasury’s Financial Crimes Enforcement Network under the
Bank Secrecy Act and, to the extent required, applicable Canadian Laws.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Restatement Effective Date specifying its objection thereto.

 

92



--------------------------------------------------------------------------------

4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Credit Parties contained in
Article V or any other Loan Document, or which are contained in any document
required to be furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except to the
extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist on the date of such Credit Extension, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency (or in a currency other than an Alternative Currency pursuant to
Section 2.05), there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the reasonable opinion of (i) the
Administrative Agent, the Required Revolving Lenders (in the case of any
Revolving Loans to be denominated in an Alternative Currency), or (ii) the
applicable L/C Issuer (in the case of any Letter of Credit to be denominated in
an Alternative Currency), would make it impracticable for such Committed
Borrowing or L/C Credit Extension to be denominated in the relevant Alternative
Currency (or in such currency other than an Alternative Currency pursuant to
Section 2.05).

(e) Any such proposed Credit Extension under the Revolving Credit Facility does
not exceed the unused portion of the Revolving Credit Facility at such time.

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (e) have been satisfied on and as of the date of the applicable Credit
Extension.

 

93



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power.

Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Credit Parties party
thereto, enforceable against such Credit Parties in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and
equitable principles relating to enforceability.

 

94



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Consolidated Group (assuming that each Consolidated
Party existing as of the Restatement Effective Date existed as of the date of
such Audited Financial Statements and that the transactions required to
effectuate the Combination shall have occurred) as of the date thereof and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Consolidated Group (assuming
that each Consolidated Party existing as of the Restatement Effective Date
existed as of the date of such Audited Financial Statements) as of the date
thereof, including liabilities for taxes, material commitments and material
Indebtedness, in each case, to the extent required by GAAP.

(b) (i) The unaudited consolidated balance sheet of the REIT Guarantor and its
Subsidiaries and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the REIT Guarantor and its Subsidiaries,
in each case, as of June 30, 2017 for the six-month period ended on such date
and (ii) the unaudited consolidated balance sheet of Care Capital Properties,
Inc. and its Subsidiaries and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Care
Capital Properties, Inc. and its Subsidiaries, in each case, as of June 30, 2017
for the six-month period ended on such date (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein or as otherwise permitted pursuant to
Section 1.03, (y) fairly present in all material respects the financial
condition of the Consolidated Group (assuming that each Consolidated Party
existing as of the Restatement Effective Date existed as of the date of such
unaudited financial statements and that the transactions required to effectuate
the Combination shall have occurred) as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of
clauses (x) and (y), to the absence of footnotes and to normal year-end audit
adjustments and (z) show all material indebtedness and other material
liabilities, direct or contingent, of the Consolidated Group (assuming that each
Consolidated Party existing as of the Restatement Effective Date existed as of
the date of such unaudited financial statements) as of the date thereof,
including liabilities for taxes, material commitments and material Indebtedness,
in each case, to the extent required by GAAP.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d) The unaudited pro forma condensed combined balance sheet of the Consolidated
Group as of June 30, 2017, and the related pro forma condensed combined
statements of operations of such Consolidated Group for the six-month period
ended on June 30, 2017, assuming, in each case, that each Consolidated Party
existing as of the Restatement Effective Date existed as of June 30, 2017 and
December 31, 2016, as applicable, and that the transactions required to
effectuate the Combination, including the refinancing of certain debt of Care
Capital Properties LP, occurred on June 30, 2017 for purposes of the unaudited
pro forma condensed combined balance sheet and that the transactions required to
effectuate the Combination, including the refinancing of certain debt of Care
Capital Properties LP, occurred on January 1, 2016 for purposes of the unaudited
pro forma condensed combined statements of operations, certified by the chief
financial officer or treasurer of the REIT Guarantor, copies of which have been
furnished to the Administrative Agent and the Lenders, fairly present in all
material respects the combined pro forma financial condition of the Consolidated
Group as at such dates and the combined pro forma results of operations of the
Consolidated Group for the periods ended on such dates, in each

 

95



--------------------------------------------------------------------------------

case after giving pro forma effect to the transactions to occur on the
Restatement Effective Date (including, without limitation, the Combination and
all Credit Extensions to occur on the Restatement Effective Date) as if such
transactions had occurred on such date.

5.06 Litigation.

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby and (i) would
materially and adversely affect the transactions set forth in the Loan Documents
or otherwise contemplated hereby or (ii) contests in any manner the validity or
enforceability of any material provision of any Loan Document, or (b) as to
which there is a reasonable possibility of an adverse determination, and, if so
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

5.07 No Default.

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property and Valid Leasehold Interests; Liens.

(a) Each of the Credit Parties and each of their Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or valid leasehold interests as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) The Unencumbered Properties, the Equity Interests in any Direct Owner of an
Unencumbered Property or in any Indirect Owner of a Direct Owner thereof and the
right to any income from any of the foregoing are subject to no Liens, other
than Liens expressly permitted under Section 7.01.

5.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) To the knowledge of the Responsible Officers of the Credit Parties, each of
the facilities and real properties owned, leased or operated by the Consolidated
Parties (the “Sabra Facilities”) and all operations with respect to each of the
Sabra Facilities are in compliance with all applicable Environmental Laws in all
material respects and there are no conditions relating to the Sabra Facilities
or the businesses of the Consolidated Parties that are likely to give rise to
liability under any applicable Environmental Laws.

(b) To the knowledge of the Responsible Officers of the Credit Parties, none of
the Sabra Facilities contains, or has previously contained, any Hazardous
Substances at, on or under such property in amounts or concentrations that
constitutes a violation of, or could give rise to liability under, applicable
Environmental Laws.

 

96



--------------------------------------------------------------------------------

(c) To the knowledge of the Responsible Officers of the Credit Parties, no
Consolidated Party has received any written or verbal notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Sabra Facilities
or the businesses of the Consolidated Parties, nor does any Responsible Officer
of any Credit Party have knowledge or reason to believe that any such notice
will be received or is being threatened.

(d) To the knowledge of the Responsible Officers of the Credit Parties,
Hazardous Substances have not been transported or disposed of at the Sabra
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any of the Consolidated Parties,
in violation of, or in a manner that is likely to give rise to liability under,
any applicable Environmental Law.

(e) To the knowledge of the Responsible Officers of the Credit Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law which any Consolidated Party is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Consolidated Party, the Sabra Facilities or the businesses of the
Consolidated Parties.

5.10 Insurance.

The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance that complies with the
requirements of Section 6.07.

5.11 Taxes.

The Credit Parties and their Subsidiaries have filed all federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all federal and state income taxes and all other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves with respect thereto, to
the extent required by GAAP, are maintained on the books of the applicable
Person, or except in the case of Immaterial Subsidiaries where the failure to
take any of the foregoing actions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
the Credit Parties, there is no proposed tax assessment against any Credit Party
or any Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Credit Parties, nothing has occurred which would prevent, or cause the
loss of, such qualification. The REIT Guarantor and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

97



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the REIT
Guarantor nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the REIT Guarantor nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the REIT Guarantor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(d) Each Canadian Pension Plan is in compliance in all material respects with
the applicable provisions of all Laws. Each Canadian Pension Plan has received a
confirmation of registration from the Canada Revenue Agency and, to the
knowledge of the Credit Parties, nothing has occurred which would prevent, or
cause the loss of, such registration. Each Credit Party and each Subsidiary have
made all required contributions to each Canadian Pension Plan.

(e) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no violation of fiduciary duty with
respect to any Canadian Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(f) No Credit Party or any Subsidiary maintains, contributes to, or has any
liability or contingent liability in respect of a Canadian Defined Benefit
Pension Plan.

(g) As of the Restatement Effective Date each Credit Party and Subsidiary is not
and will not be (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

5.13 Margin Regulations; Investment Company Act; REIT Status.

(a) No Credit Party is engaged nor will any Credit Party engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Credit Extension have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of Regulation U
issued by the FRB.

 

98



--------------------------------------------------------------------------------

(b) None of the Credit Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur the
Obligations.

(c) The REIT Guarantor is taxed as a “real estate investment trust” within the
meaning of Sections 856 through 860 of the Code and each of the other Credit
Parties are Qualified REIT Subsidiaries.

5.14 Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Credit Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

5.15 Compliance with Laws.

Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.16 Sanctions, etc.

(a) Neither any Credit Party nor any of its Subsidiaries, nor any Affiliate
thereof, or any of their respective officers, employees or directors (i) is a
Sanctioned Person, (ii) has any of its assets in Designated Jurisdictions, or
(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Designated Jurisdictions. No part of the proceeds of
any Loans hereunder will be used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to a
Sanctioned Person or a Designated Jurisdiction or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 or the Corruption of Foreign Public Officials Act (Canada), as amended and
in effect from time to time.

(b) Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the
“Trading with the Enemy Act”), as amended. Neither any Credit Party nor any of
its Subsidiaries is in violation of (i) the Trading with the Enemy Act, as
amended, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (iii) the Patriot Act or any
Canadian AML Act or (iv) the Laws of any applicable jurisdiction related to
bribery or anti-corruption.

 

99



--------------------------------------------------------------------------------

(c) The Credit Parties have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Credit Parties, their
Subsidiaries and their respective directors, officers and employees with
anti-corruption Laws and applicable Sanctions.

5.17 Use of Proceeds.

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11. No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.

5.18 Solvency.

Immediately after giving effect to the initial Credit Extensions made on the
Restatement Effective Date, (a) the fair value of the assets of the Credit
Parties, taken as a whole, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Credit Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and mature; and (c) no Credit Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Restatement Effective Date.

5.19 Credit Parties; Taxpayer Identification Numbers.

Set forth on Schedule 5.19 is a complete and accurate list of all Credit Parties
as of the Restatement Effective Date showing (as of the Restatement Effective
Date) the jurisdiction of its incorporation or organization, the type of
organization it is and its true and correct U.S. taxpayer identification number,
if any.

5.20 Unencumbered Properties.

Each Property identified by the Borrower as an Unencumbered Property in the
most-recent Compliance Certificate delivered to the Administrative Agent
hereunder satisfies the criteria set forth in the definition of Unencumbered
Property Criteria.

5.21 EEA Financial Institution.

No Borrower or Guarantor is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Credit Party
shall, and shall cause each of its Subsidiaries to (except, solely in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03, and 6.14, the REIT
Guarantor and the Borrowers shall):

 

100



--------------------------------------------------------------------------------

6.01 Financial Statements.

Deliver to the Administrative Agent (for distribution to each Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the REIT Guarantor (commencing with the fiscal year
ending December 31, 2017), a consolidated balance sheet of the Consolidated
Group as at the end of such fiscal year, and the related consolidated statements
of income or operations, equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(or in the case of the December 31, 2017 statements, the figures set forth in
the Audited Financial Statements), all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(provided that to the extent the components of such consolidated financial
statements relating to a prior fiscal period are separately audited by different
independent public accounting firms, the audit report of any such accounting
firm may contain a qualification or exception as to scope of such consolidated
financial statements as they relate to such components); and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
REIT Guarantor (commencing with the fiscal quarter ending September 30, 2017),
an unaudited consolidated balance sheet of the Consolidated Group as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income or operations for such fiscal quarter and for the portion of the REIT
Guarantor’s fiscal year then ended, and the related unaudited statements of
stockholders’ equity and cash flows for the portion of the REIT Guarantor’s
fiscal year then ended, setting forth in each case (commencing with the fiscal
quarter ending June 30, 2018) in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, as applicable, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
REIT Guarantor as fairly presenting in all material respects the financial
condition, results of operations, equity and cash flows of the Consolidated
Group in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes; and

(c) within thirty (30) days after the end of each fiscal year of the REIT
Guarantor, beginning with the fiscal year ending December 31, 2017, an annual
operating forecast of the REIT Guarantor containing, among other things, pro
forma financial statements for the then current fiscal year, prepared in a
manner and in the form of the forecast referred to in Section 5.05(d) or in such
other form as is reasonably acceptable to the Administrative Agent.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Credit Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent (for distribution to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending

 

101



--------------------------------------------------------------------------------

September 30, 2017), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor, in form and
detail reasonably satisfactory to the Administrative Agent, including a
calculation of Unencumbered Asset Value as of the last day of the fiscal period
covered by such Compliance Certificate, and a schedule of Unencumbered
Properties and attaching thereto copies of any modifications, amendments or
supplements to the Organization Documents of the REIT Guarantor, Intermediate
Subsidiary Guarantors, if any, and either Borrower that shall have become
effective during the fiscal quarter covered by such Compliance Certificate;

(b) promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the REIT Guarantor by independent accountants in
connection with an audit of the accounts of the REIT Guarantor;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the REIT Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements that the REIT Guarantor may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by the REIT Guarantor or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the REIT Guarantor or any
Subsidiary thereof; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the REIT Guarantor or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
REIT Guarantor posts such documents, or provides a link thereto, on the REIT
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the REIT
Guarantor’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Parent Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Parent Borrower shall notify the
Administrative Agent (by telecopier or electronic mail), which shall notify each
Lender, of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower

 

102



--------------------------------------------------------------------------------

Materials on IntraLinks, Syndtrak, ClearPar or a similar electronic transmission
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel that do not wish to receive material non-public information
with respect to the Credit Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Credit Parties hereby agree that so long as any Credit Party is the issuer of
any outstanding debt or equity securities that are registered or issued pursuant
to a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed
to have authorized the Administrative Agent, the Arrangers, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Credit Parties or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07) (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” or
that are marked “PRIVATE” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

6.03 Notices.

Promptly following knowledge thereof by any Responsible Officer of any Credit
Party, notify the Administrative Agent (which shall notify each Lender) of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) the information set forth in Section 6.13 at the times required therein;

(d) (i) any material change in accounting policies or financial reporting
practices by the REIT Guarantor or any Subsidiary or (ii) any Person or group of
Persons (other than a Consolidated Party) becoming the beneficial owner of
twenty-five percent (25%) or more of the Equity Interests in any Credit Party;
and

(e) any announcement by Moody’s, S&P or Fitch of any change or possible adverse
change in a Debt Rating (provided that the provisions of this clause (e) shall
not apply until the Investment Grade Pricing Effective Date).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower or the REIT Guarantor setting forth
details of the occurrence referred to therein and stating what action the Credit
Parties have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

103



--------------------------------------------------------------------------------

6.04 Payment of Taxes.

Pay and discharge as the same shall become due and payable, all of its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04 except in the case of an
Immaterial Subsidiary where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction not prohibited by Section 7.04, or to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

Maintain, preserve and protect (or caused to be maintained, preserved and
protected) all of its Unencumbered Properties and all other material property
and equipment necessary in the operation of its business in good working order
and condition, in each case, in a manner consistent in all material respects
with how such Person maintained its Unencumbered Properties and other material
property on the Restatement Effective Date, ordinary wear and tear excepted.

6.07 Maintenance of Insurance.

Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, which insurance, in
the case of the Credit Parties and their Subsidiaries, shall be, to the
Borrowers’ knowledge, with financially sound and reputable insurance companies
(or to the extent approved by the Administrative Agent in writing, any captive
insurance subsidiary that is included as part of a system or systems of
self-insurance and reinsurance that accords with the practice of similar
businesses).

6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees (including, without limitation, building
and zoning laws and all Environmental Laws) applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party or Subsidiary, as the case may be.

6.10 Inspection Rights.

Subject to (x) rights of tenants, (y) applicable health and safety laws, and
(z) except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Credit Parties shall have
the right to participate in any such discussions), all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided, however, that
(i) absent an Event of Default, the Credit Parties shall only be required to pay
for one such visit and inspection in any twelve (12) month period and (ii) when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice. If requested by the Administrative Agent, the
applicable Credit Party shall execute an authorization letter addressed to its
accountants authorizing the Administrative Agent or any Lender to discuss the
financial affairs of such Credit Party with its accountants.

6.11 Use of Proceeds.

Use the proceeds of any Extension of Credit to refinance existing indebtedness
and for general corporate purposes not in contravention of any applicable Law or
of any Loan Document, including, but not limited to the acquisition of
Healthcare Facilities or companies owning Healthcare Facilities, funding working
capital, dividends and capital expenditures.

6.12 REIT Status; Stock Exchange Status.

Operate their respective businesses at all times so as to satisfy all
requirements necessary for the REIT Guarantor to qualify as a REIT under
Sections 856 through 860 of the Code and (ii) maintain the REIT Guarantor’s
qualification as a REIT under Sections 856 through 860 of the Code. The REIT
Guarantor will maintain adequate records so as to comply with all record-keeping
requirements relating to its qualification as a REIT as required by the Code and
applicable regulations of the Department of the Treasury promulgated thereunder
and will properly prepare and timely file with the IRS all returns and reports
required thereby. In addition, the REIT Guarantor shall remain publicly traded
with securities listed on the New York Stock Exchange or the NASDAQ Stock
Market.

6.13 Employee Benefits.

Comply with the applicable provisions of ERISA and the Code with respect to each
Plan, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and (b) furnish to the Administrative Agent
(x) within five (5) Business Days after any Responsible Officer of

 

105



--------------------------------------------------------------------------------

the REIT Guarantor or any ERISA Affiliate knows or has reason to know that an
ERISA Event has occurred that, alone or together with any other ERISA Event,
could reasonably be expected to result in liability of the REIT Guarantor or any
of its ERISA Affiliates in an aggregate amount exceeding $50,000,000 or the
imposition of a Lien, a statement setting forth details as to such ERISA Event
and the action, if any, that the REIT Guarantor or ERISA Affiliate proposes to
take with respect thereto, and (y) upon request by the Administrative Agent,
copies of (i) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by the REIT Guarantor or any ERISA Affiliate with the
IRS with respect to each Pension Plan; (ii) the most recent actuarial valuation
report for each Pension Plan; (iii) all notices received by the REIT Guarantor
or any ERISA Affiliate from a Multiemployer Plan sponsor or any governmental
agency concerning an ERISA Event; and (iv) such other documents or governmental
reports or filings relating to any Plan as the Administrative Agent shall
reasonably request).

6.14 Additional Guarantors.

(a) Prior to the Investment Grade Release, but subject to the proviso to the
definition of “Subsidiary Guarantor,” if any Person becomes a Domestic
Subsidiary or an Intermediate Subsidiary Guarantor or any Domestic Subsidiary no
longer qualifies as an Excluded Subsidiary (each such Domestic Subsidiary and
Intermediate Subsidiary Guarantor being referred to as a “New Subsidiary”),
then:

(i) within 30 days (or such longer period as the Administrative Agent shall
agree) of such event, the Parent Borrower shall:

(A) notify the Administrative Agent in writing of the existence of such New
Subsidiary;

(B) provide the Administrative Agent with the U.S. taxpayer identification for
such New Subsidiary; and

(C) provide the Administrative Agent with any and all documentation and other
information that the Administrative Agent, or any Lender through the
Administrative Agent, reasonably requests in order to comply with its
obligations under applicable “know your customer” and applicable anti-money
laundering rules and regulations, including the Act; and

(ii) within 45 days (or such longer period as the Administrative Agent shall
agree) of such event, the Parent Borrower shall:

(A) cause such New Subsidiary (unless such New Subsidiary is an Excluded
Subsidiary) to execute and deliver to the Administrative Agent a joinder
agreement in substantially the form attached hereto as Exhibit G; and

(B) deliver to the Administrative Agent (x) the items referenced in
Section 4.01(a)(iii) and (iv) with respect to such New Subsidiary and (y) if
requested by the Administrative Agent, favorable opinions of counsel (which
counsel may be in-house counsel and shall otherwise be reasonably acceptable to
the Administrative Agent), addressed to the Administrative Agent and each
Lender, as to such matters concerning such New Subsidiary and the Loan Documents
to which such New Subsidiary is a party as the Administrative Agent may
reasonably request all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

106



--------------------------------------------------------------------------------

(b) On and after the Investment Grade Release, if any Domestic Subsidiary
becomes a borrower or a guarantor of, or otherwise incurs a payment obligation
in respect of, any Unsecured Debt or any Person becomes an Intermediate
Subsidiary Guarantor (each such Domestic Subsidiary and Intermediate Subsidiary
Guarantor being referred to as a “New Subsidiary Guarantor”), then:

(i) within 30 days (or such longer period as the Administrative Agent shall
agree) of such event, the Borrower shall:

(A) notify the Administrative Agent in writing of such event and the name of
such New Subsidiary Guarantor;

(B) provide the Administrative Agent with the U.S. taxpayer identification for
such New Subsidiary Guarantor; and

(C) provide the Administrative Agent with any and all documentation and other
information that the Administrative Agent, or any Lender through the
Administrative Agent, reasonably requests in order to comply with its
obligations under applicable “know your customer” and applicable anti-money
laundering rules and regulations, including the Act; and

(ii) within 45 days (or such longer period as the Administrative Agent shall
agree) of such event, the Borrower shall:

(A) cause such New Subsidiary Guarantor to execute and deliver to the
Administrative Agent a joinder agreement in substantially the form attached
hereto as Exhibit G; and

(B) deliver to the Administrative Agent (x) the items referenced in
Sections 4.01(a)(iii) and (iv) with respect to such New Subsidiary Guarantor and
(y) if requested by the Administrative Agent, favorable opinions of counsel
(which counsel shall be reasonably acceptable to the Administrative Agent),
addressed to the Administrative Agent and each Lender, as to such matters
concerning such New Subsidiary Guarantor and the Loan Documents to which such
New Subsidiary Guarantor is a party as the Administrative Agent may reasonably
request all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c) Notwithstanding anything to the contrary contained in this Agreement:

(i) In the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any New
Subsidiary or New Subsidiary Guarantor are not reasonably satisfactory to the
Administrative Agent, such New Subsidiary or New Subsidiary Guarantor, as
applicable, shall not be permitted to become a Guarantor, and for the avoidance
of doubt (a) no Default shall occur as a result thereof and (b) no Property
owned or ground leased, directly or indirectly, by such New Subsidiary or New
Subsidiary Guarantor, as the case may be, shall be included as an Unencumbered
Property unless (x) such Property satisfies all of the Unencumbered Property
Criteria (other than the criterion requiring such New Subsidiary or New
Subsidiary Guarantor to be a Subsidiary Guarantor) and (y) the Administrative
Agent provides its prior written consent; and

 

107



--------------------------------------------------------------------------------

(ii) If any Foreign Subsidiary provides a guaranty of the Sabra Senior Notes or
the Existing Care Capital Notes or otherwise is or becomes a borrower or a
guarantor of, or otherwise incurs or has incurred a payment obligation in
respect of, any Unsecured Debt of the REIT Guarantor or any Subsidiary thereof
that is organized under the laws of any state within the United States (other
than any Subsidiary of any other Subsidiary of the Parent Borrower that is
organized under the laws of any jurisdiction other than a state within the
United States), then the REIT Guarantor and the Parent Borrower shall cause each
such Foreign Subsidiary to become a Subsidiary Guarantor hereunder through the
procedures described above in this Section 6.14.

6.15 Environmental Matters.

(a) (i) Comply, and use commercially reasonable efforts to cause all its lessees
and other Persons operating or occupying its Properties to comply, with all
applicable Environmental Laws, (ii) obtain and renew, or use commercially
reasonable efforts to cause to be obtained and renewed, all environmental
permits necessary for its operations and Properties and (iii) promptly take all
actions necessary to prevent the imposition of any Liens on any of its
Properties arising out of or related to any Environmental Laws, except, in the
case of each of clause (i) through (iii), where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(b) In respect of any Property, if any Credit Party or any Subsidiary of a
Credit Party shall (i) receive notice that any violation of any Environmental
Law may have been committed or is about to be committed by such Person,
(ii) receive notice that any administrative or judicial complaint or order has
been filed or is about to be filed against any Credit Party or Subsidiary
alleging violations of any Environmental Law or requiring any such Person to
take any action in connection with the release of any Hazardous Substance or
(iii) receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for costs associated with a
response to or cleanup of a release of a Hazardous Substance or any damages
caused thereby, the applicable Person shall provide the Administrative Agent
with a copy of such notice within ten (10) days after the receipt thereof by
such Person, except, in the case of each of clause (i) through (iii), where any
such notice relates to a potential or alleged violation that would not
reasonably be expected to result in a Material Adverse Effect.

6.16 Further Assurances.

Promptly upon written request by the Administrative Agent, to the extent not
prohibited by applicable Law or otherwise in contravention of the Credit
Parties’ obligations under the Loan Documents, do, execute, acknowledge,
deliver, register and re-register any and all such further acts, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to materially satisfy and carry out more
effectively the purposes of the Loan Documents.

6.17 Compliance with Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, use its commercially reasonable efforts to enforce, in all respects,
each such Material Contract in accordance with its terms, other than, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

6.18 Anti-Corruption.

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to, and binding on, the Credit Parties and maintain policies and
procedures designed to promote and achieve, in its reasonable judgment,
compliance in all material respects with such laws.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Credit Party
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien or Negative Pledge upon
(i) any Unencumbered Property, (ii) the Equity Interests in any Direct Owner of
an Unencumbered Property or in any Indirect Owner of a Direct Owner thereof or
(iii) the right to any income from any of the foregoing other than the
following:

(a) Liens and Negative Pledges, if any, pursuant to any Loan Document;

(b) Liens for Taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;

(d) inchoate Liens arising in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, or to secure statutory obligations, other than any Lien imposed by
ERISA;

(e) the interests of lessees and lessors under leases or subleases (including
Facility Leases) of, and the interest of managers or operators with respect to,
real or personal property made in the ordinary course of business;

(f) zoning restrictions, easements, rights-of-way, restrictions, title defects
and other similar encumbrances affecting real property that, in the aggregate,
are not substantial in amount, and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

(g) any Negative Pledge permitted under Section 7.11;

 

109



--------------------------------------------------------------------------------

(h) pledges of membership or partnership interests in any Subsidiary organized
in a Canadian province granted by a Credit Party in favor of an upper-tier
Credit Party as security for an intercompany loan; and

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments.

7.02 Investments.

Make or allow:

(a) Investments in unimproved land holdings (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns
unimproved land holdings) such that the GAAP book value of the Consolidated
Group’s interest in all such unimproved land holdings would at any time exceed
(i) 5% of the Consolidated Total Asset Value or (ii) taken together with all
Investments of the types described in clauses (b) through (d) of this
Section 7.02, 35% of the Consolidated Total Asset Value;

(b) Investments consisting of mortgage loans, mezzanine loans and notes
receivable (other than intercompany loans and advances among Consolidated
Parties) such that the GAAP book value of the Consolidated Group’s interest in
all such mortgage loans, mezzanine loans and notes receivable would at any time
exceed (i) 30% of the Consolidated Total Asset Value or (ii) taken together with
all Investments of the types described in clauses (a), (c) and (d) of this
Section 7.02, 35% of the Consolidated Total Asset Value;

(c) Investments in Properties that are under construction or development, but
not yet substantially complete such that occupancy is not viable (excluding for
the avoidance of doubt Properties under renovation) such that the undepreciated
GAAP book value of the Consolidated Group’s interest in all such Properties
would at any time exceed (i) 15% of the Consolidated Total Asset Value and
(ii) taken together with all Investments of the types described in clauses (a),
(b) and (d) of this Section 7.02, 35% of the Consolidated Total Asset Value;

(d) Investments in Unconsolidated Affiliates (including through the purchase or
other acquisition of Equity Interests of any Unconsolidated Affiliate) such that
the GAAP book value of the Consolidated Group’s interest in all such
Unconsolidated Affiliates would at any time exceed (i) 20% of the Consolidated
Total Asset Value and (ii) taken together with all Investments of the types
described in clauses (a) through (c) of this Section 7.02, 35% of the
Consolidated Total Asset Value;

provided, that notwithstanding the foregoing, in no event shall any Investment
of the types described in this Section 7.02 be consummated if, (i) immediately
before or immediately after giving effect thereto, a Default shall have occurred
and be continuing or would result therefrom or (ii) the Credit Parties would not
be in compliance, on a pro forma basis, with the provisions of Section 7.10 (in
the case of Sections 7.10(c), (f) and (g), on a Pro Forma Basis).

For purposes of this Section 7.02 determinations of whether an Investment of the
types described in clauses (a) through (d) is permitted to be made or allowed
will be made after giving effect to the subject Investment.

7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

 

110



--------------------------------------------------------------------------------

(a) Indebtedness under the Loan Documents; and

(b) other Indebtedness; provided that (i) at the time of the incurrence of such
Indebtedness and after giving effect thereto (including any Liens associated
therewith) no Event of Default has occurred and is continuing or would result
therefrom, (ii) with respect to obligations of a Credit Party in respect of Swap
Contracts, such Swap Contracts shall be entered into in order to manage existing
or anticipated risk and not for speculative purposes and (iii) immediately after
giving effect to the incurrence of such Indebtedness, the Credit Parties shall
be in compliance, on a pro forma basis, with the provisions of Section 7.10 (in
the case of Sections 7.10(c), (f) and (g), on a Pro Forma Basis).

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) so long as no Event of Default exists or would result therefrom, any
Subsidiary of either Borrower may merge or consolidate with (i) the REIT
Guarantor or a Borrower, provided that the REIT Guarantor or such Borrower, as
applicable, shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries of either Borrower, provided that if any Subsidiary Guarantor
is merging or consolidating with another Subsidiary of a Borrower that is not a
Subsidiary Guarantor, the Subsidiary Guarantor party to such merger or
consolidation shall be the continuing or surviving Person;

(b) so long as no Event of Default exists or would result therefrom, any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to a Borrower or another Subsidiary, provided that if
the transferor in such a transaction is a Subsidiary Guarantor, then the
transferee must be a Subsidiary Guarantor or a Borrower;

(c) any Subsidiary (other than a Borrower) may merge with or into, consolidate
with or amalgamate with any Person in order to consummate an Investment
permitted by Section 7.02 or a Disposition not prohibited by Section 7.05;

(d) so long as no Event of Default exists or would result therefrom, any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to a Person other than a Borrower or another
Subsidiary, provided that immediately upon giving effect to such Disposition,
the Credit Parties shall be in compliance, on a pro forma basis, with the
provisions of Section 7.10 (in the case of Sections 7.10(c), (f) and (g), on a
Pro Forma Basis); and

(e) any Subsidiaries may liquidate, wind-up or dissolve if the Borrower
determines in good faith that such liquidation, winding up or dissolution is in
the best interests of the Credit Parties and is not materially disadvantageous
to the Lenders.

Notwithstanding anything to the contrary contained herein, in no event shall the
REIT Guarantor, Intermediate Subsidiary Guarantors, if any or either Borrower be
permitted to engage in any transaction pursuant to which it is reorganized or
reincorporated in any jurisdiction other than a state of the United States or
the District of Columbia.

 

111



--------------------------------------------------------------------------------

7.05 Dispositions.

Make any Disposition not otherwise permitted under Section 7.04, or, in the case
of any Subsidiary of the REIT Guarantor, issue, sell or otherwise dispose of any
of such Subsidiary’s Equity Interests to any Person, unless:

(a) no Event of Default has occurred and is continuing immediately before and
after such Disposition; and

(b) immediately upon giving effect to such Disposition, the Credit Parties shall
be in compliance, on a pro forma basis, with the provisions of Section 7.10 (in
the case of Sections 7.10(c), (f) and (g), on a Pro Forma Basis).

7.06 Restricted Payments.

Declare or make any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, if any Event of Default shall have occurred and be
continuing or would result therefrom; provided that

(a) each Subsidiary (other than the Parent Borrower) may declare and make
Restricted Payments ratably to the holders of such Subsidiary’s Equity Interests
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) any Consolidated Party may declare and make Restricted Payments payable
solely in the common stock or other common Equity Interests in such Person; and

(c) so long as no Event of Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing and would not result therefrom and none of the
Obligations have been accelerated under Section 8.02, the Parent Borrower (and
in turn the REIT Guarantor) may declare and make Restricted Payments in any
fiscal year in an aggregate amount equal to the amount required to be paid by
the REIT Guarantor to its equity holders in order for the REIT Guarantor to
(x) maintain its REIT status and (y) avoid the payment of federal or state
income or excise tax.

7.07 Change in Nature of Business.

(a) Engage in any material line of business other than Permitted Businesses.

(b) In the case of the REIT Guarantor, fail to carry on substantially all of its
business through the Parent Borrower and the Parent Borrower’s Subsidiaries and
cause the proceeds of all equity issuances and contributions from investors in
the Parent Borrower to be funded solely to the Parent Borrower to fund the
Borrowers’ and their respective Subsidiaries’ business activities, except for
capital retained at the REIT Guarantor level to cover REIT Guarantor operating
expenses.

7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of a Credit Party,
whether or not in the ordinary course of business, except (i) transactions on
fair and reasonable terms substantially as favorable to the Credit Party or such
Subsidiary as would be obtainable by the Credit Party or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate or (ii) payments of compensation, perquisites and fringe benefits
arising out of any employment or consulting relationship in the ordinary course
of business, (iii) payments of Restricted Payments permitted by this Agreement,
(iv) Investments permitted by this Agreement, or (v) transactions between or
among the REIT Guarantor, either Borrower, any Guarantor and any Wholly Owned
Subsidiary of the Parent Borrower.

 

112



--------------------------------------------------------------------------------

7.09 Sanctions; Anti-Money Laundering; Anti-Corruption.

(a) Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is known by the chief executive officer, chief financial officer or
general counsel of the REIT Guarantor to be the subject of Sanctions, or in any
other manner that will result in a violation of Sanctions by the REIT Guarantor
or any of its Subsidiaries.

(b) Knowingly engage in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of prohibited offenses designated in any law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering (solely to the extent such
Organisation has jurisdiction over the Credit Parties and such law, regulation
or other measure is applicable to, and binding on, the Credit Parties) or
violate in any material respect these laws or any other applicable anti-money
laundering law or knowingly engage in these actions.

(c) Use the proceeds of any Credit Extension for any purpose which would breach
in any material respect the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions to the extent applicable to, and binding on, the Credit Parties.

7.10 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio to be greater than sixty percent (60%) as of the end of any fiscal quarter
of the REIT Guarantor. Notwithstanding the foregoing, the Credit Parties shall
be permitted to increase the maximum Consolidated Total Leverage Ratio to sixty
five percent (65%) for any fiscal quarter in which a Significant Acquisition
occurs and for the two consecutive full fiscal quarters immediately thereafter.

(b) Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio to be greater than thirty percent (30%) as of the end of any
fiscal quarter of the REIT Guarantor.

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any fiscal
quarter of the REIT Guarantor.

(d) Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter of the REIT Guarantor. Notwithstanding the foregoing, the Credit
Parties shall be permitted to increase the maximum Consolidated Unsecured
Leverage Ratio to sixty five percent (65%) for any fiscal quarter in which a
Significant Acquisition occurs and for the two consecutive full fiscal quarters
immediately thereafter.

(e) Consolidated Adjusted Net Worth. Permit the Consolidated Adjusted Net Worth
to be, at any time, less than the sum of (i) amount equal to

 

113



--------------------------------------------------------------------------------

$2,477,501,000 plus (ii) an amount equal to 75% of the net proceeds received by
the REIT Guarantor from any offerings of Equity Interests of the REIT Guarantor
occurring after the last day of the REIT Guarantor’s fiscal quarter most
recently ended prior to the Restatement Effective Date in respect of which
financial statements are available (other than (x) proceeds received or expected
to be received within ninety (90) days before or after the redemption,
retirement or repurchase of Equity Interests in the REIT Guarantor up to the
amount paid by the REIT Guarantor in connection with such redemption, retirement
or repurchase, in each case where, for the avoidance of doubt, the net effect is
that the REIT Guarantor shall not have increased its net worth as a result of
any such proceeds less (y) the amount of any proceeds that were expected to be,
but were not, received within 90 days after any such redemption, retirement or
repurchase).

(f) Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio to be less than 2.00 to 1.00 as of the end of
any fiscal quarter of the REIT Guarantor.

(g) Consolidated Unencumbered Debt Yield. Permit the Consolidated Unencumbered
Debt Yield to be less than twelve percent (12%) as of the end of any fiscal
quarter of the REIT Guarantor.

7.11 Burdensome Agreements.

Directly or indirectly, enter into any Contractual Obligation that prohibits, in
whole or in part, (a) any Wholly Owned Subsidiary making Restricted Payments to
a Borrower or any other Credit Party, (b) any Wholly Owned Subsidiary (other
than an Excluded Subsidiary) transferring assets or properties to a Borrower or
any other Credit Party, (c) any Wholly Owned Subsidiary that is a Domestic
Subsidiary (other than an Excluded Subsidiary) or an Intermediate Subsidiary
Guarantor Guaranteeing any Obligations or (d) any Credit Party creating,
incurring, assuming or suffering to exist Liens on any (i) Unencumbered
Property, (ii) the Equity Interests in any Direct Owner of any Unencumbered
Property or in any Indirect Owner of a Direct Owner thereof or (iii) the right
to any income from any of the foregoing to secure the Obligations, other than
(x) any Loan Document, (y) pursuant to any Permitted Pari Passu Provision, and
(z) as required by or pursuant to applicable Law; provided, that (i) clause (b)
of this Section 7.11 shall not prohibit limitations or restrictions contained in
(A) any agreement governing purchase money Liens or Capital Lease obligations
otherwise permitted under this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (B)
rights of first refusal, rights of first offer, purchase options and similar
rights that do not materially detract from the value of the property subject
thereto, (C) leases, subleases, licenses and sublicenses, in each case so long
as such restrictions relate to the assets subject thereto or (D) provisions
restricting assignment of any agreement (including, without limitation, any such
provisions restricting assignments, subletting or other transfers contained in
leases, subleases, licenses, sublicenses or similar agreement) entered into in
the ordinary course of business; (ii) clauses (a), (b) and (d) of this
Section 7.11 shall not prohibit any agreement relating to the sale or any other
Disposition of any Subsidiary or any assets pending such sale or other
Disposition, provided that, in any such case, such restrictions apply only to
the Subsidiary or the assets that are the subject of such sale or other
Disposition and such sale or other Disposition is permitted hereunder;
(iii) clauses (a), (b) and (c) of this Section 7.11 shall not prohibit,
limitations or restrictions provided in favor of any holder of Secured Debt that
is owed to a non-Affiliate of the Parent Borrower and that is permitted under
Section 7.03 (provided that any Negative Pledge thereunder shall only be
effective against the assets or property securing such Indebtedness or the
Equity Interests in any owner of the assets or property securing such
Indebtedness or in any indirect owner (other than a Borrower or any other Credit
Party) of such owner).

 

114



--------------------------------------------------------------------------------

7.12 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.13 Amendments of Organization Documents.

At any time cause or permit any of its Organization Documents to be modified,
amended or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent, if such
changes would adversely affect in any material respect the rights of the
Administrative Agent, any of the L/C Issuers or any of the Lenders hereunder or
under any of the other Loan Documents.

7.14 Accounting Changes.

Make any change in (a) accounting policies or reporting practices, except as
required or permitted by GAAP, FASB, the SEC or any other regulatory body, or
otherwise to the extent required pursuant to applicable Law, or (b) fiscal year.

7.15 Compliance with Environmental Laws.

Do, or permit any other Person, using commercially reasonable efforts in the
case of any Person not under the control of a Credit Party, to generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Substances on any Property or
transport or permit the transportation of Hazardous Substances to or from any
such Property other than in compliance with applicable Environmental Laws and in
the ordinary course of business, except where any such use, generation, conduct
or other activity has not had and would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Credit Parties fail to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Credit Parties or any of their Subsidiaries fail to
perform or observe any term, covenant or agreement contained in any of
Sections 6.01, 6.02(a), 6.03(a), (b) or (d), Section 6.05 (solely with respect
to the Credit Parties), Section 6.14, Article VII or Article XI; or

 

115



--------------------------------------------------------------------------------

(c) Other Defaults. The Credit Parties or any of their Subsidiaries fail to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (or sixty
(60) days if such failure is susceptible of being remedied within sixty
(60) days and the Credit Parties or their Subsidiaries, as applicable, are
diligently proceeding to remedy such failure) after the earlier of (i) the date
upon which a Responsible Officer of any Credit Party obtains knowledge of such
failure or (ii) the receipt by the Borrower of written notice of such failure
from the Administrative Agent (which notice will be given at the request of any
Lender); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made (or, to the extent qualified by materiality, shall be incorrect in
any respect when made or deemed made); or

(e) Cross-Default. (i) there occurs any event of default (after the expiration
of any applicable notice and/or cure period) under the Sabra Senior Notes
Indenture (2013), the Existing Care Capital Indenture or other senior notes
indenture; (ii) any Credit Party or any Subsidiary fails (after giving effect to
any notice or grace periods applicable thereto) to make any required payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Recourse Indebtedness or fails
to observe or perform any other agreement or condition relating to any such
Material Recourse Indebtedness contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Recourse Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Recourse Indebtedness pursuant to the terms thereof to be demanded
or to become due or to require such Credit Party or Subsidiary to repurchase,
prepay, defease or redeem (automatically or otherwise) or make an offer to
repurchase, prepay, defease or redeem such Material Recourse Indebtedness
pursuant to the terms thereof, prior to its stated maturity; (iii) any Credit
Party or any Subsidiary fails (after giving effect to any notice or grace
periods applicable thereto) to make any required payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Non-Recourse Indebtedness or fails to observe or perform
any other agreement or condition relating to any such Material Non-Recourse
Indebtedness contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Non-Recourse Indebtedness to cause, with the giving of notice if required, such
Material Non-Recourse Indebtedness pursuant to the terms thereof to be demanded
or to become due or to require such Credit Party or Subsidiary to repurchase,
prepay, defease or redeem (automatically or otherwise) or make an offer to
repurchase, prepay, defease or redeem such Material Non-Recourse Indebtedness
pursuant to the terms thereof, prior to its stated maturity; or (iv) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Credit Party or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Credit Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by a Credit Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; provided that this clause (e) shall not apply to
(i) Secured Debt that becomes due and payable as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is assumed or repaid in full when required
under the documents providing for such Indebtedness, (ii) any redemption,
repurchase, conversion or settlement with respect to any convertible debt
security which is consummated in accordance with the terms of such convertible
debt security, unless such redemption, repurchase,

 

116



--------------------------------------------------------------------------------

conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or (iii) any early payment requirement
or unwinding or termination with respect to any Swap Contract (A) not arising
out of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due; or

(f) Insolvency Proceedings, Etc. Any Credit Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Credit Party or any Material
Subsidiary (i) one or more final non-appealable judgments or orders that have
not been discharged for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $50,000,000 (to the extent (x) not covered
by independent third-party insurance as to which the insurer does not dispute
coverage or (y) for which the applicable Credit Party or Material Subsidiary has
not been indemnified), or (ii) any one or more non-monetary final non-appealable
judgments that have not been discharged and that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or any Subsidiary under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $50,000,000; or (ii) any Credit Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable notice and grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000; or (iii) or any failure by any Credit Party or any
Subsidiary to perform its obligations under a Canadian Pension Plan which has
resulted or could reasonably be expected to result in liability of any Credit
Party or any Subsidiary in an aggregate amount in excess of $50,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all of
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Credit Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or

 

117



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control.

For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Credit Parties;

(c) require that the Credit Parties Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

118



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Credit Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

Subject to Sections 2.03(c), 2.06(d) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from the other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as otherwise expressly
set forth herein, the provisions

 

119



--------------------------------------------------------------------------------

of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers, and none of the Credit Parties shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Parent Borrower, a Lender or an L/C Issuer.

 

120



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval (not to be unreasonably withheld or delayed) of the Parent Borrower
(unless an Event of Default has occurred and is continuing), to appoint a
successor, which (x) shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States and (y) shall not
be a Defaulting Lender or a Disqualified Institution; provided that if

 

121



--------------------------------------------------------------------------------

any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Parent Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers
(and subject to the approval (not to be unreasonably withheld or delayed) of the
Parent Borrower (unless an Event of Default has occurred and is continuing)),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if any such potential successor is not classified as a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1, then the Parent Borrower shall have the right to
prohibit such potential successor from becoming the Administrative Agent in its
reasonable discretion; provided, further that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security on behalf of the Lenders or the L/C Issuers until such
time as a successor Administrative Agent is appointed hereunder) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent (other than such amounts then owed to the
retiring Administrative Agent) shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Parent Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer and a Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(b). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of a Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of Bank of America as a retiring L/C Issuer and a retiring
Swing Line Lender, (b) Bank of America shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents as
a retiring L/C Issuer and a retiring Swing Line Lender and (c) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by Bank of America and outstanding at the time of such succession
or make other arrangement satisfactory to Bank of America to effectively assume
the obligations of Bank of America as a retiring L/C Issuer with respect to such
Letters of Credit.

 

122



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers, the
Syndication Agents or the Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on either Borrower or both Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.10 and 10.04.

 

123



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) and
the expiration or termination of all Letters of Credit, (ii) that is transferred
or to be transferred as part of or in connection with any Disposition, or
(iii) as approved in accordance with Section 10.01; and

(b) to release any Subsidiary from its obligations under the Guaranty if such
Person (i) ceases to be a Subsidiary or is or becomes an Excluded Subsidiary or
otherwise ceases to be required to provide, as expressly provided herein, the
Guaranty, in each case, as a result of a transaction permitted hereunder, or
(ii) after the Investment Grade Release, is not a borrower or guarantor of, or
does not otherwise have a payment obligation in respect of, any Unsecured Debt
(other than (x) under the Loan Documents and (y) any Unsecured Debt in respect
of which such Subsidiary Guarantor shall be released as a borrower or guarantor
or other obligor substantially concurrently with the release hereunder).

Upon the release of any Person pursuant to this Section 9.10, the Administrative
Agent shall (to the extent applicable) deliver to the Credit Parties, upon the
Credit Parties’ request and at the Credit Parties’ expense, such documentation
as is reasonably necessary to evidence the release of such Person from its
obligations under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 9.10.

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

9.11 ERISA.

Each Lender that is a Lender on the Restatement Effective Date represents and
warrants to the Administrative Agent, the Syndication Agents and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
either Borrower or any other Credit Party, that as of the Restatement Effective
Date such Lender is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

 

124



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

(a) only the written consent of each Lender directly affected thereby shall be
required to the extent such amendment, waiver or consent shall:

(i) extend the expiration date or increase the amount of the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document; or

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document; provided, however, that only
the consent of the Required Lenders shall be necessary to (i) amend the
definition of “Default Rate” or to waive any obligation of either Borrower to
pay interest at the Default Rate, and (ii) waive any obligation of the Borrower
to pay Letter of Credit Fees at the Default Rate;

(b) the written consent of each Lender shall be required to the extent such
amendment, waiver or consent shall:

(i) waive any condition set forth in Section 4.01(a) (provided that, unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Borrowers, the
Administrative Agent and the other Lenders that, insofar as such Lender is
concerned, the Borrowers have satisfied the conditions precedent for initial
Loans set forth in Section 4.01(a));

(ii) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby;

(iii) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; provided, that (x) with
the consent of the Required Lenders, such terms and provisions may be amended on
customary terms in connection with an “amend and extend” transaction, but only
if all Lenders that consent to such “amend and extend” transaction are treated
on a pro rata basis and (y) such terms and provisions may be amended in
connection with the establishment of any Incremental Term Loan Facility, with
the consent of the Administrative Agent and the Lenders providing commitments
for such Incremental Term Loan Facility, so long as such payments continue to be
based on each Lender’s Applicable Percentage with respect to the Facilities in
which it participates; or

 

125



--------------------------------------------------------------------------------

(iv) the release of the REIT Guarantor or any Intermediate Subsidiary Guarantor
from its obligations under the Guaranty, or the release of all or substantially
all of the value of the Guaranty (excluding, for the avoidance of doubt, a
release of applicable Subsidiary Guarantors made pursuant to the Investment
Grade Release); or

(c) only the written consent of each Lender under the applicable Facility shall
be required to the extent such amendment, waiver or consent shall change the
definition of “Required Revolving Lenders,” “Tranche Required Lender,” “Required
Term A-1 Lenders,” “Required Term A-2 Lenders” or “Required Term A-3 Lenders”;

(d) only the written consent of the Required Revolving Lenders shall be required
to amend, waive or otherwise modify any of the conditions precedent set forth in
Section 4.02 with respect to any Credit Extension under the Revolving Credit
Facility; and

(e) only the written consent of (i) the Required Term A-1 Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term A-1 Lender to assign any of its
rights or obligations hereunder, (ii) the Required Term A-2 Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term A-2 Lender to assign any of its
rights or obligations hereunder, (iii) the Required Term A-3 Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term A-3 Lender to assign any of its
rights or obligations hereunder and (iv) the Required Revolving Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Revolving Lender to assign any of its
rights or obligations hereunder;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may only be amended, and the rights or privileges
thereunder may only be waived, in a writing executed by each of the parties
thereto.

Notwithstanding anything to the contrary herein,

(a) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender;

 

126



--------------------------------------------------------------------------------

(b) the Administrative Agent and the Parent Borrower may, with the consent of
the other (but without the consent of any Lender or other Loan Party), amend,
modify or supplement this Agreement and any other Loan Document;

(i) to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender, or

(ii) to add a “Subsidiary Guarantor” in accordance with the applicable
provisions of this Agreement and the other Loan Documents.

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
either Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Parent
Borrower (i) to add one or more Incremental Facilities to this Agreement subject
to the limitations in Section 2.16 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Loans and Commitments hereunder) in the benefits of this Agreement and
the other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Loans and Commitments hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Credit Parties, the Administrative Agent, an L/C Issuer or a Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).

 

127



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer provided pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, any Swing Line
Lender, any L/C Issuer or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

128



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, each of the L/C Issuers and each of the Swing Line Lenders may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier number, electronic mail address or telephone number by
notice to the Parent Borrower, the Administrative Agent, and, in the case of
Revolving Lenders, the L/C Issuers and the Swing Line Lenders. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to a Credit Party or its securities for purposes of
United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of one or both of the Borrowers even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them, in accordance with
Section 10.04, from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
one or both of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and all of the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent) hereunder and under the other Loan
Documents, (b) any L/C Issuer or any Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an L/C
Issuer or a Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from enforcing payments of amounts payable to
such Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party or any Subsidiary under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as the

 

129



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable fees, charges and disbursements of one
counsel, and, if applicable, one local counsel in each material jurisdiction,
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, due diligence, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender, any L/C Issuer or any Swing Line Lender (including the fees,
charges and disbursements of counsel for the Administrative Agent, any Lender,
any L/C Issuer or any Swing Line Lender; provided that reimbursement for fees,
charges and disbursements of additional counsel of the Lenders will be limited
to one additional counsel for all of the Lenders (and one additional counsel per
specialty area and one local counsel per applicable jurisdiction), plus
additional counsel as necessary in the event of an actual or potential conflict
of interest among the Lenders), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, the Agents and their Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by a Credit Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, each Lender’s agreement to make Loans or the use or intended
use of the proceeds thereof) or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by a Credit Party
or any Subsidiary, or any Environmental Liability related in any way to a Credit
Party or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Credit Party, and regardless of whether any Indemnitee is a party thereto,

 

130



--------------------------------------------------------------------------------

IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Credit
Party against an Indemnitee for breach in bad faith or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
any litigation in which an Indemnitee and one or more Credit Parties are adverse
to each other, and in which the Credit Parties prevail on their claims and the
Indemnitee does not prevail on its defenses or its counterclaims interposed in
such litigation and such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issue, any Swing Line Lender or any Related Party of any of
the foregoing and without relieving the Borrowers of their obligations with
respect thereto, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer or such Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor (accompanied by backup
documentation to the extent available).

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, any L/C Issuer and any Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

131



--------------------------------------------------------------------------------

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of one or both of the Borrowers
is made to the Administrative Agent, any L/C Issuer or any Lender, or the
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder (except in a
transaction not prohibited by Section 7.04) without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment or grant of a security
interest subject to the restrictions of subsection (f) of this Section 10.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment (in each case with respect to any Facility) and the Loans at
the time owing to it under such Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

132



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of any Facility unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Parent Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
the Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuers shall be required for any assignment of a
Revolving Commitment; and

(D) the consent of the Swing Line Lenders shall be required for any assignment
of a Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

133



--------------------------------------------------------------------------------

(v) No Assignment to a Credit Party. No such assignment shall be made to a
Credit Party or any Affiliate or Subsidiary of a Credit Party.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person).

(vii) No Assignment to Defaulting Lenders or Disqualified Institutions. No such
assignment shall be made to a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (vii) or to a Disqualified
Institution.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

134



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers, any L/C Issuer, any Swing Line Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Credit Parties, the Administrative Agent, any L/C Issuer or any
Swing Line Lender, sell participations to any Person (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person) or any Person that would
not constitute an Eligible Assignee, is a Defaulting Lender or a Disqualified
Institution or a Credit Party or any Affiliate or Subsidiary of any Credit
Party) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

135



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge, assign or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.

(g) Disqualified Institutions.

(i) Neither the Administrative Agent nor any assigning Lender shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing,
neither the Administrative Agent nor any assigning Lender shall (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

(ii) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Parent Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
clause (g)(ii) shall not be void, but the other provisions of this clause
(g) shall apply.

(iii) If any assignment or participation is made to any Disqualified Institution
without the Parent Borrower’s prior written consent in violation of clause
(ii) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrowers may, at their sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all Obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment (but only to the extent that no
proceeds of Revolving Loans are used to make such repayment), (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loans by paying the lesser of (x) the outstanding principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts

 

136



--------------------------------------------------------------------------------

(other than principal amounts) payable to it hereunder (but, in each case under
this clause (B), only to the extent that no proceeds of Revolving Loans are used
to make such purchase or prepayment) and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the outstanding principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders or the Administrative Agent, or (z) access the
Platform or any other electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees
(1) not to vote on such Bankruptcy Plan, (2) if such Disqualified Institution
does vote on such Bankruptcy Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(v) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Parent Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer and/or a Swing Line Lender assigns all of its
Commitments and Loans pursuant to subsection (b) above, such Lender may,
(i) upon thirty (30) days’ notice to the Parent Borrower and the Lenders, resign
as an L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Parent
Borrower, resign as a Swing Line Lender. In the event of any such resignation as
an L/C Issuer or a Swing Line Lender, the Borrowers shall be entitled to appoint
from among the Revolving Lenders (with the Administrative Agent’s consent and
the applicable Revolving Lender’s consent) a successor L/C Issuer and/or a
successor Swing Line Lender hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of such
Lender as an L/C Issuer and/or a Swing Line Lender, as the case may be. If any
Lender resigns as an L/C Issuer, it shall retain all rights, powers, privileges
and duties of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its

 

137



--------------------------------------------------------------------------------

resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate
Committed Revolving Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(b)). If any Lender resigns as a Swing Line Lender, it
shall retain all rights of a Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make Base Rate Committed Revolving Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or a successor Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and/or Swing Line, as the case
may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the resigning L/C
Issuer and outstanding at the time of such succession or make other arrangements
reasonably satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Credit Party and its obligations, (g) with the consent of the
Parent Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07 by the
disclosing Person or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party that the
Administrative Agent, any such Lender or any such L/C Issuer reasonably believes
is not bound by a duty of confidentiality to the Credit Parties, (i) on a
confidential basis to (i) any rating agency in connection with rating the Parent
Borrower, the REIT Guarantor or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided hereunder or (j) as
reasonably required by any Lender or other Person that would qualify as an
Eligible Assignee hereunder (without giving effect to the consent required under
Section 10.06(b)(iii)) providing financing to such Lender (provided such Lenders
or such other Persons are advised of the confidential nature of such information
and agree to keep such information confidential). In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

138



--------------------------------------------------------------------------------

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by a Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of a Credit
Party against any and all of the Obligations of the Credit Parties now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Credit Parties may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the provisions of this Section 10.08, if
at any time any Lender, any L/C Issuer or any of their respective Affiliates
maintains one or more deposit accounts for a Borrower or any other Credit Party
into which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein.

 

139



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (including
without limitation, the Criminal Code (Canada)) (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or any Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

140



--------------------------------------------------------------------------------

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, a Disqualified Institution or a Non-Consenting
Lender, then the Borrowers may, at its sole expense and effort, upon notice from
the Parent Borrower to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the assignment fee specified in Section 10.06(b) shall have been paid to or
waived by the Administrative Agent;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT

 

141



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST A CREDIT PARTY OR ANY OF
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Arrangers are arm’s-length commercial
transactions between the Credit Parties and their Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Arrangers, on the other hand,
(B) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C) the Credit
Parties are capable of

 

142



--------------------------------------------------------------------------------

evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent, any
Lender nor any Arranger has any obligation to disclose any of such interests to
the Credit Parties or their Affiliates. Each Credit Party agrees that it will
not claim that any of the Administrative Agent, the Lenders or Arrangers has
rendered advisory services of any nature or respect or owes a fiduciary or
similar duty to such Credit Party, in connection with any transactions
contemplated hereby.

10.17 USA Patriot Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), and the Canadian AML Acts, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party, information concerning its direct and
indirect holders of its Equity Interests and other Persons exercising Control
over it and its and their respective directors and officers, and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Act and the
Canadian AML Acts. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the Canadian
AML Acts.

10.18 Reserved

10.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the

 

143



--------------------------------------------------------------------------------

case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to such Borrower (or to
any other Person who may be entitled thereto under applicable law). All of the
Borrower’s obligations under this Section 10.19 shall survive termination of the
Commitments and repayment of all other Obligations hereunder.

10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, but subject to the provisions of Section 10.02(b), the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

10.21 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

10.22 No Novation.

(a) This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing (i) all Loans under the Existing Credit Agreement shall on the
Restatement Effective Date become Loans hereunder, (ii) all Existing Letters of
Credit shall on the Restatement Effective Date become Letters of Credit
hereunder and (iii) all other Obligations outstanding under the Existing Credit
Agreement shall on the Restatement Effective Date be Obligations under this
Agreement. To the extent the Existing Credit Agreement provides that certain
terms survive the termination of the Existing Credit Agreement or survive the
payment in full of principal, interest and all other amounts payable thereunder,
then such terms shall survive the amendment and restatement of the Existing
Credit Agreement.

(b) On the Restatement Effective Date, the Original Note, if any, held by each
Lender shall be deemed to be cancelled and, if such Lender has requested a Note
hereunder, amended and restated by the Note delivered hereunder on or about the
Restatement Effective Date (regardless of whether any Lender shall have
delivered to the Borrowers for cancellation the Original Note held by it). Each
Lender, whether or not requesting a Note hereunder, shall use its commercially
reasonable efforts to deliver the

 

144



--------------------------------------------------------------------------------

Original Note held by it to the Borrowers for cancellation and/or amendment and
restatement. All amounts owing under, and evidenced by, the Original Notes as of
the Restatement Effective Date shall continue to be outstanding hereunder, and
shall from and after the Restatement Effective Date, if requested by the Lender
holding such Original Note, be evidenced by the Notes, and shall in any event be
evidenced by, and governed by the terms of, this Agreement. Each Lender hereby
agrees to indemnify and hold harmless the Borrowers from and against any and all
liabilities, losses, damages, actions or claims that may be imposed on, incurred
by or asserted against the Borrowers arising out of such Lender’s failure to
deliver the Original Note held by it to the Borrowers for cancellation, subject
to the condition that no Borrower shall make any payment to any Person claiming
to be the holder of such Original Note unless such Lender is first notified of
such claim and is given the opportunity, at such Lender’s sole cost and expense,
to assert any defenses to such payment.

10.23 Exiting Lenders.

On the Restatement Effective Date, the commitment of each lender that is a party
to the Existing Credit Agreement but is not a party to this Agreement (an
“Exiting Lender”) will be terminated, all outstanding obligations owing to the
Exiting Lenders will be repaid in full and each Exiting Lender will cease to be
a Lender under the Existing Credit Agreement and will not be a Lender under this
Agreement.

10.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

145



--------------------------------------------------------------------------------

ARTICLE XI.

GUARANTY

11.01 The Guaranty.

(a) Each Guarantor, jointly and severally with the other Guarantors, hereby
guarantees to the Administrative Agent and each of the holders of the
Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof); provided that the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor. Each
Guarantor hereby further agrees that if any of the Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein, in any of
the other Loan Documents or other documents relating to the Obligations, (i) the
obligations of the Guarantors under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law and (ii) no Guarantor
shall by virtue of the joint and several nature of its obligations under this
Guaranty and the other Loan Documents be liable for any Guaranteed Obligations
that constitute Excluded Swap Obligations with respect to such Guarantor.

11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower for amounts paid under this
Article XI until such time as the Obligations have been irrevocably paid in full
and the Commitments relating thereto have expired or been terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

146



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected, or shall be released in
accordance with the terms of this Agreement;

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor); or

(f) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the Guaranty given hereby and of Credit Extensions that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Loan Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

11.03 Reinstatement.

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of either Borrower, by reason of either Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Guaranteed Obligations. The obligations of the Guarantors under
this Article XI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Law or otherwise, and each Guarantor agrees that it will
indemnify the Administrative Agent and each holder of Guaranteed Obligations on
demand for all reasonable costs and expenses (including all reasonable fees,
expenses and disbursements of counsel) incurred by the Administrative Agent or
such holder of Guaranteed Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

147



--------------------------------------------------------------------------------

11.04 Certain Waivers.

Each Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against either Borrower
hereunder or against any collateral securing the Guaranteed Obligations or
otherwise, (b) it will not assert any right to require the action first be taken
against either Borrower or any other Person or pursuit of any other remedy or
enforcement of any other right and (c) nothing contained herein shall prevent or
limit action being taken against either Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither any Borrower nor any Guarantor shall timely perform
its obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that each
Guarantor’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

11.05 Remedies.

Each Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

11.06 Guaranty of Payment; Continuing Guaranty.

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

11.07 Contribution.

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant

 

148



--------------------------------------------------------------------------------

Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment at
the time of each computation; provided, that no Guarantor may take any action to
enforce such right until after all Guaranteed Obligations and any other amounts
payable under this Guaranty (other than contingent obligations for which no
claim has been made) are paid in full in cash and all Commitments are terminated
and all Letters of Credit have been cancelled, have expired or terminated or
have been collateralized to the reasonable satisfaction of the Administrative
Agent and the L/C Issuers that issued such Letters of Credit, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 11.07 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 11.07, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 11.07, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty (other than contingent obligations for which no claim has
been made) are paid in full in cash and all Commitments are terminated and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the reasonable satisfaction of the Administrative Agent and
the L/C Issuers that issued such Letters of Credit. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Administrative Agent
or the Required Lenders.

11.08 Release of Guarantors.

(a) Investment Grade Release. If at any time the Investment Grade Ratings
Criteria is satisfied, the Administrative Agent shall promptly release all of
the Subsidiary Guarantors (other than any Intermediate Subsidiary Guarantors and
any Subsidiary that is not at such time an Excluded Subsidiary and is a borrower
or guarantor of, or otherwise has a payment obligation in respect of, any
Unsecured Debt (other than (x) under the Loan Documents and (y) any Unsecured
Debt in respect of which such Subsidiary Guarantor shall be released as a
borrower or guarantor or other obligor substantially concurrently with the
release hereunder)) from their obligations under the Guaranty (the “Investment
Grade Release”), subject to satisfaction of the following conditions:

(i) The Borrower shall have delivered to the Administrative Agent, on or prior
to the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, written notice that it is requesting the
Investment Grade Release, which notice shall identify the Subsidiary Guarantors
to be released and the proposed effective date for the Investment Grade Release;
and

 

149



--------------------------------------------------------------------------------

(ii) On the date the Investment Grade Release is to become effective, the
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Parent Borrower or the REIT Guarantor, certifying that:

(A) the Investment Grade Ratings Criteria have been satisfied;

(B) no Subsidiary Guarantor to be released is a borrower or guarantor of, or
otherwise has a payment obligation in respect of, any Unsecured Debt (other than
(x) under the Loan Documents and (y) any Unsecured Debt in respect of which such
Subsidiary Guarantor shall be released as a borrower or guarantor or other
obligor substantially concurrently with the release hereunder) or an
Intermediate Subsidiary Guarantor; and

(C) immediately before and immediately after giving effect to the Investment
Grade Release, (x) no Default has occurred and is continuing or would result
therefrom, and (y) the representations and warranties contained in Article V and
in the other Loan Documents are true and correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) on and as of the
effective date of the Investment Grade Release, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 11.08, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01.

(b) Release Prior to Investment Grade Release. At any time prior to the
Investment Grade Release, the Parent Borrower may, by written notice to the
Administrative Agent, request the release of a Subsidiary Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary or is or
becomes an Excluded Subsidiary or otherwise ceases to be required to provide, as
expressly provided herein, the Guaranty, in each case, as a result of a
transaction permitted hereunder; provided that immediately before and
immediately after giving effect to any such release, no Default has occurred and
is continuing or would result therefrom.

(c) Release After Investment Grade Release. At any time after the Investment
Grade Release, the Parent Borrower may, by written notice to the Administrative
Agent, request the release of a Subsidiary Guarantor from its obligations under
the Guaranty (to the extent not already released under Section 11.08(a)) if such
Person is not a borrower or guarantor of, or does not otherwise have a payment
obligation in respect of, any Unsecured Debt (other than (x) under the Loan
Documents and (y) any Unsecured Debt in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder); provided that
immediately before and immediately after giving effect to any such release, no
Default has occurred and is continuing or would result therefrom.

(d) Upon the release of any Person pursuant to this Section 11.08, the
Administrative Agent shall (to the extent applicable) deliver to the Parent
Borrower, upon the request of the Parent Borrower and at the Borrowers’ expense,
such documentation as is reasonably satisfactory to the Administrative Agent and
necessary to evidence the release of such Person from its obligations under the
Loan Documents.

 

150



--------------------------------------------------------------------------------

11.09 Keepwell.

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Obligation under any Swap Contract, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article XI voidable under any applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of each applicable Credit Party under this Section shall remain in
full force and effect until all of the Obligations have been irrevocably paid
and performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Obligation under any Swap
Contract for all purposes of the Commodity Exchange Act.

[Remainder of Page Intentionally Left Blank]

 

151



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:     SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited
partnership     By:   Sabra Health Care REIT, Inc.,      
a Maryland corporation,       its general partner      

By: /s/ Harold W. Andrews, Jr.

              Name: Harold W. Andrews, Jr.               Title: Chief Financial
Officer     SABRA CANADIAN HOLDINGS, LLC, a Delaware limited liability company  
  By:  

/s/ Harold W. Andrews, Jr.

      Name: Harold W. Andrews, Jr.       Title: Chief Financial Officer REIT
GUARANTOR:     SABRA HEALTH CARE REIT, INC., a Maryland corporation     By:  

/s/ Harold W. Andrews, Jr.

      Name: Harold W. Andrews, Jr.       Title: Chief Financial Officer
GUARANTORS:     BAY TREE NURSING CENTER, LLC,     OAKHURST MANOR NURSING CENTER
LLC,     ORCHARD RIDGE NURSING CENTER LLC,     SUNSET POINT NURSING CENTER LLC,
and     WEST BAY NURSING CENTER LLC,     each a Massachusetts limited liability
company     By:  

/s/ Harold W. Andrews, Jr.

      Name: Harold W. Andrews, Jr.       Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]

 



--------------------------------------------------------------------------------

C.H.P. LIMITED LIABILITY COMPANY, C.H.R. LIMITED LIABILITY COMPANY, and

DJB REALTY L.L.C.,

each a New Hampshire limited liability company

By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.   Title: Chief Financial Officer

HHC 1998-I TRUST,

a Massachusetts business trust

By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.   Title: As Trustee and not individually

SABRA CA HOLDCO, INC.,

a British Columbia corporation

By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.   Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

 

1104 WESLEY AVENUE, LLC,

395 HARDING STREET, LLC,

 

CONNECTICUT HOLDINGS I, LLC,

 

KENTUCKY HOLDINGS I, LLC,

 

NEW HAMPSHIRE HOLDINGS, LLC,

 

NORTHWEST HOLDINGS I, LLC,

 

RESERVOIR REAL ESTATE HOLDINGS, LLC

 

SABRA 1717 PREFERRED EQUITY, LLC,

 

SABRA BEAUMONT PREFERRED EQUITY, LLC,

 

SABRA BEAVERCREEK PREFERRED EQUITY, LLC,

 

SABRA CALIFORNIA II, LLC,

 

SABRA CLARKSVILLE PREFERRED EQUITY, LLC,

 

SABRA CONNECTICUT II, LLC,

 

SABRA DEERFIELD PREFERRED EQUITY, LLC,

 

SABRA HAGERSTOWN, LLC,

 

SABRA HEALTH CARE FRANKENMUTH, LLC,

 

SABRA HEALTH CARE HOLDINGS I, LLC,

 

SABRA HEALTH CARE HOLDINGS II, LLC,

 

SABRA HEALTH CARE HOLDINGS III, LLC,

 

SABRA HEALTH CARE HOLDINGS IV, LLC,

 

SABRA HEALTH CARE HOLDINGS VI, LLC,

 

SABRA HEALTH CARE NORTHEAST, LLC,

 

SABRA HEALTH CARE PENNSYLVANIA, LLC,

 

SABRA HEALTH CARE VIRGINIA, LLC,

 

SABRA HEALTH CARE VIRGINIA II, LLC,

 

SABRA HEALTH CARE, L.L.C.,

 

SABRA HEALTH CARE DELAWARE, LLC,

 

SABRA IDAHO, LLC,

 

SABRA KENTUCKY, LLC,

 

SABRA LAKE DRIVE, LLC,

 

SABRA MADEIRA PREFERRED EQUITY, LLC,

 

SABRA MCCORDSVILLE PREFERRED EQUITY, LLC,

 

SABRA MICHIGAN, LLC,

 

SABRA MONTANA, LLC,

 

SABRA NEW BRAUNFELS PREFERRED EQUITY, LLC,

 

SABRA NEW MEXICO, LLC, and

 

SABRA NEW MEXICO II, LLC, each a Delaware limited liability company

By:

 

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SABRA NORTH CAROLINA GP, LLC,

SABRA OHIO, LLC,

SABRA PHOENIX TRS VENTURE, LLC,

SABRA PHOENIX TRS VENTURE II, LLC,

SABRA PHOENIX WISCONSIN, LLC, and

SABRA TRS HOLDINGS, LLC, each a Delaware limited liability company

By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.  

Title: Chief Financial Officer

SABRA CANADIAN GP I INC., a British Columbia corporation By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.  

Title: Chief Financial Officer

SBRAREIT CANADIAN GP V INC., a Nova Scotia corporation By:  

/s/ Harold W. Andrews, Jr.

  Name: Harold W. Andrews, Jr.  

Title: Chief Financial Officer

SABRA CANADIAN PROPERTIES I, LIMITED PARTNERSHIP, a British Columbia limited
partnership By:   SABRA CANADIAN GP I INC., a British Columbia corporation, its
general partner   By:  

/s/ Harold W. Andrews, Jr.

    Name: Harold W. Andrews, Jr.     Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]

 



--------------------------------------------------------------------------------

SABRA COLORADO, LLC, a Nevada limited liability company By:  

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

SBRAREIT CANADIAN PROPERTIES V, LIMITED PARTNERSHIP, an Alberta limited
partnership By:  

SBRAREIT CANADIAN GP V INC., a Nova Scotia corporation, its general partner

 

By:

 

/s/ Harold W. Andrews, Jr.

    Name: Harold W. Andrews, Jr.     Title: Chief Financial Officer SABRA NORTH
CAROLINA, L.P., a Delaware limited partnership By:   SABRA NORTH CAROLINA GP,
LLC,   a Delaware limited liability company, its general partner   By:  

/s/ Harold W. Andrews, Jr.

    Name: Harold W. Andrews, Jr.     Title: Chief Financial Officer SABRA TEXAS
GP, LLC, and SABRA TEXAS HOLDINGS GP, LLC, each a Texas limited liability
company By:  

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SABRA TEXAS HOLDINGS, L.P., a Texas limited partnership By:  

SABRA TEXAS HOLDINGS GP, LLC,

 

a Texas limited liability company, its general partner

By:  

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

SABRA TEXAS PROPERTIES, L.P., SABRA TEXAS PROPERTIES II, L.P., SABRA TEXAS
PROPERTIES III, L.P., and SABRA TEXAS PROPERTIES IV, L.P., each a Texas limited
partnership By:  

SABRA TEXAS GP, LLC, a Texas limited liability company, its general partner

  By:  

/s/ Harold W. Andrews, Jr.

    Name: Harold W. Andrews, Jr.     Title: Chief Financial Officer SB FOUNTAIN
CITY, LLC, a Georgia limited liability company By:  

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

SB NEW MARTINSVILLE, LLC, a West Virginia limited liability company By:  

/s/ Harold W. Andrews, Jr.

 

Name: Harold W. Andrews, Jr.

 

Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SABRA HEALTH CARE INVESTMENTS, LP, a Delaware limited partnership By:  

SABRA PHOENIX TRS VENTURE, LLC, a Delaware limited liability company, its
general partner

  By:  

/s/ Harold W. Andrews, Jr.

    Name: Harold W. Andrews, Jr.     Title: Chief Financial Officer

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Mollie S. Canup

  Name: Mollie S. Canup   Title: Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, a Swing Line Lender and an L/C Issuer By:  

/s/ Yinghua Zhang

  Name: Yinghua Zhang   Title: Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender, a Swing Line Lender and an L/C
Issuer By:  

/s/ David R. Jablonowski

  Name: David R. Jablonowski   Title: Senior Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender, a Swing Line Lender
and an L/C Issuer By:   /s/ Karen L. Ramos   Name: Karen L. Ramos   Title:
Managing Director By:   /s/ Gordon Yip   Name: Gordon Yip   Title: Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK N.A., as a Lender, a Swing Line Lender and an L/C Issuer By:  

/s/ Darin Mullis

  Name: Darin Mullis   Title:   Director WELLS FARGO BANK N.A., CANADIAN BRANCH,
as a Lender and an L/C Issuer By:  

/s/ Rajesh Bakhshi

  Name: Rajesh Bakhshi   Title:   Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Michael Kauffman

  Name: Michael Kauffman   Title:   Managing Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Scott O’Connell

  Name: Scott O’Connell   Title:   Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa Kurbatskiy

  Name: Vanessa Kurbatskiy   Title:   Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Brian Tuerff

  Name: Brian Tuerff   Title:   Senior Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John C. Rowland

  Name: John C. Rowland   Title:   Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Paul Choi

  Name: Paul Choi   Title:   Executive Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Keith J. Connolly

  Name: Keith J. Connolly   Title:   General Manager

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Philip VanFossan

  Name: Philip VanFossan   Title:   Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Denise Bushee

  Name: Denise Bushee   Title:   Associate Director By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title:   Director

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title:   Director & Execution Head

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO CORPORATION,

as a Lender

By:  

/s/ Michael P. Perillo

  Name: Michael P. Perillo   Title:   Vice President

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ John Davies

  Name: John Davies   Title:   Authorized Signatory

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender By:  

/s/ Ben Arroyo

  Name: Ben Arroyo   Title:   Vice President

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Steven W. Mitchell

  Name: Steven W. Mitchell   Title:   Senior Vice President

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Michael Shiferaw

  Name: Michael Shiferaw   Title:   Senior Vice President

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ James M. Armstrong

  Name: James M. Armstrong   Title:   SVP – CRE Lending Manager

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH, as a Lender By:  

/s/ Yuan-Gan Ju

  Name: Yuan-Gan Ju   Title:   Senior Vice President & General Manager

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Lender By:  

/s/ Arthur Chen

  Name: Arthur Chen   Title:   General Manager

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BANK OF TAIWAN, NEW YORK BRANCH, as a Lender By:  

/s/ Yue-Li Shih

  Name: Yue-Li Shih   Title:   VP & General Manager

 

 

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

CTBC BANK CO., LTD. NEW YORK BRANCH, as a Lender By:  

/s/ Ralph Wu

  Name: Ralph Wu   Title:   SVP & General Manager

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:  

/s/ Joseph L. Sooter, Jr.

  Name: Joseph L. Sooter, Jr.   Title:   Senior Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, AS a Lender By:  

/s/ Ming – Che Yang

  Name: Ming – Che Yang   Title:  VP & DGM

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender By:  

/s/ Edward Chen

  Name: Edward Chen   Title:  SVP & General Manager

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

TAIWAN BUSINESS BANK, as a Lender By:  

/s/ Sam Chiu

  Name: Sam Chiu   Title:   General Manager

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, SEATTLE BRANCH, as a Lender By:  

/s/ Cheng Pin Chou

  Name: Cheng Pin Chou   Title:   VP & General Manager

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS, as a Lender By:  

/s/ Matthew Robertson

  Name: Matthew Robertson   Title:   Vice President

[Signature Page to Sabra Health Care Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Credit Facility      Dollar Tranche
Commitment      Applicable
Percentage     Alternative
Currency
Commitment      Applicable
Percentage     Revolving
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 51,876,531.89        6.288064472 %    $ 11,848,958.32        6.770833326 % 
  $ 63,725,490.21        6.372549021 % 

Citizens Bank, National Association

   $ 51,876,531.86        6.288064468 %    $ 11,848,958.33        6.770833331 % 
  $ 63,725,490.19        6.372549019 % 

Crédit Agricole Corporate and Investment Bank

   $ 51,876,531.86        6.288064468 %    $ 11,848,958.33        6.770833331 % 
  $ 63,725,490.19        6.372549019%  

Wells Fargo Bank N.A., Canadian Branch

   $ 51,876,531.86        6.288064468 %    $ 11,848,958.33        6.770833331 % 
  $ 63,725,490.19        6.372549019%  

BMO Harris, N.A.

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

Barclays Bank PLC

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

Compass Bank

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

Citibank, N.A.

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

JPMorgan Chase Bank, N.A.

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

Sumitomo Mitsui Banking Corp.

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

SunTrust Bank

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

UBS AG, Stamford Branch

   $ 43,895,526.96        5.320669935 %    $ 10,026,041.67        5.729166669 % 
  $ 53,921,568.63        5.392156863%  

The Bank of Nova Scotia

   $ 29,928,768.38        3.627729501 %    $ 6,835,937.50        3.906250000 % 
  $ 36,764,705.88        3.676470588%  

Fifth Third Bank

   $ 29,928,768.38        3.627729501 %    $ 6,835,937.50        3.906250000 % 
  $ 36,764,705.88        3.676470588%  

Mizuho Bank, Ltd.

   $ 29,928,768.38        3.627729501 %    $ 6,835,937.50        3.906250000 % 
  $ 36,764,705.88        3.676470588%  

Morgan Stanley Bank, N.A.

   $ 29,928,768.38        3.627729501 %    $ 6,835,937.50        3.906250000 % 
  $ 36,764,705.88        3.676470588%  

Bank of the West

   $ 21,947,763.48        2.660334967 %    $ 5,013,020.83        2.864583331 % 
  $ 26,960,784.31        2.696078431%  

Regions Bank

   $ 21,947,763.48        2.660334967 %    $ 5,013,020.83        2.864583331 % 
  $ 26,960,784.31        2.696078431%  

The Huntington National Bank

   $ 24,509,803.92        2.970885324 %    $ 0.00        0.000000000 %    $
24,509,803.92        2.450980392%  

Raymond James Bank, N.A.

   $ 24,509,803.92        2.970885324 %    $ 0.00        0.000000000 %    $
24,509,803.92        2.450980392%  

Stifel Bank & Trust

   $ 9,803,921.57        1.188354130 %    $ 0.00        0.000000000 %    $
9,803,921.57        0.980392157%     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 825,000,000.00        100.000000000 %    $ 175,000,000.00       
100.000000000 %    $ 1,000,000,000.00        100.000000000%     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

 

Schedule 2.01-1



--------------------------------------------------------------------------------

Lender

   Term A-1
Commitment      Applicable
Percentage    

Term A-2

Commitment

   Applicable
Percentage     Term A-3
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 47,156,862.76        5.239651418 %    CAD $8,463,541.68      6.770833344 % 
  $ 12,745,098.03        6.372549015 % 

Citizens Bank, National Association

   $ 47,156,862.76        5.239651418 %    CAD $8,463,541.67      6.770833336 % 
  $ 12,745,098.03        6.372549015 % 

Crédit Agricole Corporate and Investment Bank

   $ 47,156,862.76        5.239651418 %    CAD $8,463,541.67      6.770833336 % 
  $ 12,745,098.03        6.372549015 % 

Wells Fargo Bank, N.A., Canadian Branch

   $ 47,156,862.76        5.239651418 %    CAD $8,463,541.67      6.770833336 % 
  $ 12,745,098.03        6.372549015 % 

BMO Harris, N.A.

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

Barclays Bank PLC

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

Compass Bank

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

Citibank, N.A.

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

JPMorgan Chase Bank, N.A.

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

Sumitomo Mitsui Banking Corp.

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

SunTrust Bank

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

UBS AG, Stamford Branch

   $ 39,901.960.78        4.433551198 %    CAD $7,161,458.33      5.729166664 % 
  $ 10,784,313.73        5.392156865 % 

The Bank of Nova Scotia

   $ 27,205,882.35        3.022875817 %    CAD $4,882,812.50      3.906250000 % 
  $ 7,352,941.18        3.676470590 % 

Fifth Third Bank

   $ 27,205,882.35        3.022875817 %    CAD $4,882,812.50      3.906250000 % 
  $ 7,352,941.18        3.676470590 % 

Mizuho Bank, Ltd.

   $ 27,205,882.35        3.022875817 %    CAD $4,882,812.50      3.906250000 % 
  $ 7,352,941.18        3.676470590 % 

Morgan Stanley Bank, N.A.

   $ 27,205,882.35        3.022875817 %    CAD $4,882,812.50      3.906250000 % 
  $ 7,352,941.18        3.676470590 % 

Bank of the West

   $ 19,950,980.39        2.216775599 %    CAD $3,580,729.17      2.864583336 % 
  $ 5,392,156.86        2.696078430 % 

Regions Bank

   $ 19,950,980.39        2.216775599 %    CAD $3,580,729.17      2.864583336 % 
  $ 5,392,156.86        2.696078430 % 

The Huntington National Bank

   $ 18,137,254.90        2.015250544 %    CAD $0.00      0.000000000 %    $
4,901,960.78        2.450980390 % 

Raymond James Bank, N.A.

   $ 18,137,254.90        2.015250544 %    CAD $0.00      0.000000000 %    $
4,901,960.78        2.450980390 % 

First Commercial Bank

   $ 25,000,000.00        2.777777778 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

Land Bank of Taiwan Co., Ltd.

   $ 25,000,000.00        2.777777778 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

Bank of Taiwan

   $ 20,000,000.00        2.222222222 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

CTBC Bank Co., Ltd. New York Branch

   $ 20,000,000.00        2.222222222 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

Stifel Bank & Trust

   $ 7,254,901.96        0.806100218 %    CAD $0.00      0.000000000 %    $
1,960,784.31        0.980392155 % 

Mega International Commercial Bank Co., Ltd.

   $ 18,000,000.00        2.000000000 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

E. Sun Commercial Bank, Ltd.

   $ 15,000,000.00        1.666666667 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

Taiwan Business Bank, Ltd.

   $ 15,000,000.00        1.666666667 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

Taiwan Cooperative Bank, Seattle Branch

   $ 15,000,000.00        1.666666667 %    CAD $0.00      0.000000000 %    $
0.00        0.000000000 % 

BOKF, NA dba Bank of Texas

   $ 7,000,000.00        0.777777778 %    CAD $0.00      0.000000000 %    $ 0.00
       0.000000000 %    

 

 

    

 

 

   

 

  

 

 

   

 

 

    

 

 

 

Total

   $ 900,000,000.00        100.000000000 %    CAD $125,000,000.00     
100.000000000 %    $ 200,000,000.00        100.000000000 %    

 

 

    

 

 

   

 

  

 

 

   

 

 

    

 

 

 

 

Schedule 2.01-2



--------------------------------------------------------------------------------

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

None.

 

Schedule 2.03



--------------------------------------------------------------------------------

SCHEDULE 5.19

CREDIT PARTIES; TAXPAYER IDENTIFICATION NUMBER

(see attached)

 

Schedule 5.19



--------------------------------------------------------------------------------

SCHEDULE 5.19

CREDIT PARTIES

 

ENTITY NAME

  

ADDRESS

   STATE OF
FORMATION      STATES WHERE
QUALIFIED AS OF
THE CLOSING
DATE      FEIN      ORGANIZATION
IDENTIFICATION
NUMBER  

BORROWER

 

SABRA HEALTH CARE LIMITED PARTNERSHIP,

a Delaware limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        CA, MA        **-*******        4822888  

SABRA CANADIAN HOLDINGS, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        **-*******        5740676  

REIT GUARANTOR

 

SABRA HEALTH CARE REIT, INC.,

a Maryland corporation

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     MD        CA, MA        **-*******        C3322907   SUBSIDIARY GUARANTORS
 

1104 WESLEY AVENUE, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        OH        **-*******        3632489  

395 HARDING STREET, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        OH        **-*******        3632480  

BAY TREE NURSING CENTER, LLC,

a Massachusetts limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     MA        FL        **-*******        001037367  

C.H.P. LIMITED LIABILITY COMPANY,

a New Hampshire limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     NH        None        **-*******        263905  

C.H.R. LIMITED LIABILITY COMPANY,

a New Hampshire limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     NH        None        **-*******        263906  

CONNECTICUT HOLDINGS I, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        CT        **-*******        4132650  

DJB REALTY L.L.C.,

a New Hampshire limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     NH        None        **-*******        266029  

HHC 1998-1 TRUST,

a Massachusetts business trust

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     MA        CT        **-*******        T00581103  

KENTUCKY HOLDINGS I, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        KY        **-*******        3940783  

NEW HAMPSHIRE HOLDINGS, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        NH        **-*******        3877962  

NORTHWEST HOLDINGS I, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        **-*******        3632608  

 

Schedule 5.19-1



--------------------------------------------------------------------------------

ENTITY NAME

  

ADDRESS

   STATE OF
FORMATION      STATES WHERE
QUALIFIED AS OF
THE CLOSING
DATE      FEIN      ORGANIZATION
IDENTIFICATION
NUMBER  

OAKHURST MANOR NURSING CENTER LLC,

a Massachusetts limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     MA        FL       
**-*******
 
     000992162  

ORCHARD RIDGE NURSING CENTER LLC,

a Massachusetts limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     MA        FL       
**-*******
 
     000992161  

RESERVOIR REAL ESTATE HOLDINGS, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        CT       
**-*******
 
     4362209  

SABRA 1717 PREFERRED EQUITY, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5843854  

SABRA BEAUMONT PREFERRED EQUITY, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5548111  

SABRA BEAVERCREEK PREFERRED EQUITY, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5646172  

SABRA CA HOLDCO, INC.,

a British Columbia corporation

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     BC        None       
**-*******
 
     BC1108068  

SABRA CALIFORNIA II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        CA       
**-*******
 
     4875570  


SABRA CANADIAN GP I INC.,

a British Columbia corporation

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

    
British
Columbia  
       Ontario       




*********


******

 


 

     BC1035992  

SABRA CANADIAN PROPERTIES I, LIMITED PARTNERSHIP, a British Columbia limited
partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

    
British
Columbia  
       Ontario       




*********


******

 


 

     250571221  

SABRA CLARKSVILLE PREFERRED EQUITY, LLC, a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5772608  

SABRA CONNECTICUT II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        CT        **-*******        4875575  

SABRA COLORADO, LLC,

a Nevada limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     NV        CO        Disregarded        20081597154  

SABRA DEERFIELD PREFERRED EQUITY, LLC, a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        6023610  

 

Schedule 5.19-2



--------------------------------------------------------------------------------

ENTITY NAME

  

ADDRESS

   STATE OF
FORMATION     

STATES WHERE
QUALIFIED AS OF
THE CLOSING
DATE

   FEIN      ORGANIZATION
IDENTIFICATION
NUMBER  

SABRA HAGERSTOWN, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      MD      **-*******        5748047  

SABRA HEALTH CARE FRANKENMUTH, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      MI      **-*******        5215286  

SABRA HEALTH CARE HOLDINGS I, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      None      **-*******        4829704  

SABRA HEALTH CARE HOLDINGS II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      None      **-*******        4829303  

SABRA HEALTH CARE HOLDINGS III, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      OH, CT, MA, RI, OK, IN, CA, WV, WA, ID, TN, GA, CO, MN, NE, FL, IL,
MN, NE, OR      **-*******        4829305  

SABRA HEALTH CARE HOLDINGS IV, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      None      **-*******        4829985  

SABRA HEALTH CARE HOLDINGS VI, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      CO      Disregarded        5908742  

SABRA HEALTH CARE NORTHEAST, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      NH, CT, MD      **-*******        5022543  

SABRA HEALTH CARE PENNSYLVANIA, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      PA      **-*******        5049889  

SABRA HEALTH CARE VIRGINIA, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      VA      **-*******        4975392  

SABRA HEALTH CARE VIRGINIA II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      VA      **-*******        5500517  

SABRA HEALTH CARE, L.L.C.,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      CA      **-*******        4821914  

SABRA HEALTH CARE DELAWARE, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      None      **-*******        5012188  

SABRA IDAHO, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE      ID      **-*******        4875578  

 

Schedule 5.19-3



--------------------------------------------------------------------------------

ENTITY NAME

  

ADDRESS

   STATE OF
FORMATION      STATES WHERE
QUALIFIED AS OF
THE CLOSING
DATE      FEIN      ORGANIZATION
IDENTIFICATION
NUMBER  

SABRA HEALTH CARE INVESTMENTS, LP,

a Delaware limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5756000  

SABRA KENTUCKY, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        KY        **-*******        4884367  

SABRA LAKE DRIVE, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        OK        **-*******        3488098  

SABRA MADEIRA PREFERRED EQUITY, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5783195  

SABRA MCCORDSVILLE PREFERRED EQUITY, LLC, a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5803908  

SABRA MICHIGAN, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        **-*******        5251082  

SABRA MONTANA, LLC

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        MT        **-*******        2877871  

SABRA NEW BRAUNFELS PREFERRED EQUITY, LLC, a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5580802  

SABRA NEW MEXICO, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        NM        **-*******        4875576  

SABRA NEW MEXICO II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        NM        Disregarded        6125812  

SABRA NORTH CAROLINA, GP, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        Disregarded        5529767  

SABRA NORTH CAROLINA, L.P.,

a Delaware limited partnership

(fka SABRA NC, LLC,)

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        NC        **-*******        4884371  

SABRA OHIO, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        OH        **-*******        4875573  

SABRA PHOENIX TRS VENTURE II, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        **-*******        5244541  

SABRA PHOENIX TRS VENTURE, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

     DE        None        **-*******        5194251  

 

Schedule 5.19-4



--------------------------------------------------------------------------------

ENTITY NAME

  

ADDRESS

  

STATE OF
FORMATION

  

STATES WHERE
QUALIFIED AS OF
THE CLOSING
DATE

  

FEIN

  

ORGANIZATION
IDENTIFICATION
NUMBER

SABRA PHOENIX WISCONSIN, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    WI    **-*******    5246384

SABRA TEXAS GP, LLC,

a Texas limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    801409092

SABRA TEXAS HOLDINGS GP, LLC,

a Texas limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    801536093

SABRA TEXAS HOLDINGS, L.P.,

a Texas limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    801538531

SABRA TEXAS PROPERTIES, L.P.,

a Texas limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    807409097

SABRA TEXAS PROPERTIES II, L.P.,

a Texas limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    801797133

SABRA TEXAS PROPERTIES III, L.P.,

a Texas limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    **-*******    801955114

SABRA TEXAS PROPERTIES IV, L.P.,

a Texas limited partnership

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   TX    None    Disregarded    802183602

SABRA TRS HOLDINGS, LLC,

a Delaware limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    None    **-*******    5833281

SB FOUNTAIN CITY, LLC,

a Georgia limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   GA    GA    **-*******    10059600

SB NEW MARTINSVILLE, LLC,

a West Virginia limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   WV    None   

**-*******

   238386

SBRAREIT CANADIAN GP V INC.,

a Nova Scotia corporation

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   Nova Scotia    Alberta   

*********

*******

   801413725 SBRAREIT CANADIAN PROPERTIES V, LIMITED PARTNERSHIP, an Alberta
limited partnership   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   Alberta    None   

*********

*******

   800617326

SUNSET POINT NURSING CENTER LLC,

a Massachusetts limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL    **-*******    000992163

WEST BAY NURSING CENTER LLC,

a Massachusetts limited liability company

  

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL    **-*******    000992160

 

Schedule 5.19 - 5



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

CREDIT PARTIES:

c/o Sabra Health Care REIT, Inc.

18500 Von Karman, Suite 550

Irvine, CA 92612

Attention: Harold Andrews, Chief Financial Officer

Telephone:     *******

Facsimile:      *******

Email:            handrews@sabrahealth.com

Website:        http://www.sabrahealth.com

ADMINISTRATIVE AGENT; L/C ISSUERS; SWING LINE LENDERS:

Administrative Agent:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Robert Garvey

Bank of America

Mail Code: NC1-001-05-46

One Independence Center

101 N Tryon Street

Charlotte, NC 28255-0001

PHONE: *******

FAX: *******

EMAIL: *******

Remittance Instructions:

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA #:*******

Acct #: *******

Acct Name: *******

Name: *******

Ref: *******

EUR PAYMENT INSTRUCTIONS:

Bank of America London

Swift Address: *******

Acct #:*******

IBAN: *******

Ref: *******

 

Schedule 10.02 - 1



--------------------------------------------------------------------------------

GBP PAYMENT INSTRUCTIONS:

Bank of America London

Swift Address: *******

Acct #: *******

IBAN: *******

Sort Code: *******

Ref: *******

CANADIAN DOLLAR PAYMENT INSTRUCTIONS

Bank of America Canada

SWIFT: *******

Acct #: *******

Ref: *******

SWISS FRANC PAYMENT INSTRUCTIONS:

Bank of America London Re: Switzerland

SWIFT: *******

Acct #: *******

Ref: *******

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.)

Bank of America – Gateway Village

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte NC 28255-0001

Attn: Mollie Canup

PHONE: *******

FAX: *******

EMAIL: *******

 

Schedule 10.02 - 2



--------------------------------------------------------------------------------

L/C Issuers:

Bank of America, N.A.

(For fee payments due L/C Issuer only and new L/C requests and amendments):

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

FAX: *******

EMAIL: *******

Citizens Bank, National Association

(For fee payments due L/C Issuer only and new L/C requests and amendments):

Connie Chan

International Trade Specialist

20 Cabot Road

Mail Code: MMF 470

Medford, MA 02155

PHONE: *******

FAX: *******

EMAIL: *******

Crédit Agricole Corporate and Investment Bank

Credit Agricole Corporate and Investment Bank

Attn: George Krol

1301 Avenue of the Americas

New York, NY 10019-6022

PHONE: *******

FAX: *******

EMAIL: *******

SWIFT : *******

Wells Fargo Bank, N.A.

Tracy Wolk

Deal Administrator

7711 Plantation Road

Roanoke, VA 24019

PHONE: *******

FAX: *******

EMAIL: *******

 

Schedule 10.02 - 3



--------------------------------------------------------------------------------

Swingline Lenders:

Bank of America, N.A.

Robert Garvey

Mail Code: NC1-001-05-46

One Independence Center

101 N Tryon Street

Charlotte, NC 28255-0001

PHONE: *******

FAX: *******

EMAIL: *******

Remittance Instructions:

Bank of America

New York NY

ABA #: *******

Acct #: *******

Acct Name: *******

Name: *******

Ref: *******

Citizens Bank, National Association

Laura Ferraz

Operations Analyst

Mailcode: MMF160

20 Cabot Road

Medford, MA 02155

PHONE: *******

FAX: *******

EMAIL: *******

Remittance Instructions:

Citizens Bank, N.A.

Medford, MA

ABA #: *******

Acct #: *******

Acct Name: *******

Attn: *******

 

Schedule 10.02 - 4



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank

Abhishek Parekh

Loan Administrator

1301 Avenue of the Americas

New York, NY 10019

PHONE: *******

FAX: *******

EMAIL: *******

Remittance Instructions:

Credit Agricole Corporate and Investment Bank

New York, NY

ABA #: *******

Acct #: *******

Acct Name: *******

Attn: *******

Wells Fargo Bank, N.A.

Tracy Wolk

Deal Administrator

7711 Plantation Road

Roanoke, VA 24019

PHONE: *******

FAX: *******

EMAIL: *******

Remittance Instructions:

Wells Fargo Bank, N.A.

New York, NY

SWIFT #: *******

Acct #: *******

Acct Name: *******

Ref: *******

 

Schedule 10.02 - 5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among SABRA HEALTH CARE LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Parent Borrower”), and SABRA
CANADIAN HOLDINGS, LLC, a Delaware limited liability company (together with the
Parent Borrower, the “Borrowers”), SABRA HEALTH CARE REIT, INC., a Maryland
corporation (the “REIT Guarantor”), and certain subsidiaries of the REIT
Guarantor from time to time party thereto as guarantors, the lending
institutions party thereto from time to time, BANK OF AMERICA, N.A, as
Administrative Agent, and BANK OF AMERICA, N.A, CITIZENS BANK, NATIONAL
ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The undersigned hereby requests (select one):

☐ A Borrowing        ☐ A Continuation         ☐ A Conversion

of (select one):

☐ Dollar Tranche Loans        ☐ Alternative Currency Tranche Loans

☐ Term A-1 Loans        ☐ Term A-2 Loans         ☐ Term A-3 Loans:

1. On                  (a Business Day).

2. In the amount of [currency]                     . [The Dollar Equivalent
amount of this amount as of the date hereof is $                ].

3. In the following currency:                     .

4. Comprised of the following Type of Loans: [Base Rate Loans]1[Eurocurrency
Rate Loans].

5. For Eurocurrency Rate Loans: with an Interest Period of [one week]2/[one]
[two] [three] [six] months3 ending on                         (a Business Day)4.

[signature page immediately follows]

 

1  Base Rate Loans are available only for Loans in Dollars.

2  Interest Period of one week is available only for Loans in Dollars.

3  Other Interest Periods of twelve months or less must be agreed to by all
Lenders.

4  Not more than three (3) Business Days prior to or following the date that
such Interest Period would otherwise end

 

Exhibit A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  
SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

 

Exhibit A - 2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as a Swing Line Lender

Citizens Bank, National Association, as a Swing Line Lender

Crédit Agricole Corporate and Investment Bank, as a Swing Line Lender

Wells Fargo Bank, National Association, as a Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among SABRA HEALTH CARE LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Parent Borrower”), and SABRA
CANADIAN HOLDINGS, LLC, a Delaware limited liability company (together with the
Parent Borrower, the “Borrowers”), SABRA HEALTH CARE REIT, INC., a Maryland
corporation (the “REIT Guarantor”), and certain subsidiaries of the REIT
Guarantor from time to time party thereto as guarantors, the lending
institutions party thereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS BANK, NATIONAL
ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The undersigned hereby requests a Swing Line Loan:

1. On                                                           (a Business
Day).

2. In the amount of $                                        .

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership

By:

 

SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

 

Exhibit B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING NOTE

FOR VALUE RECEIVED, the undersigned (each a “Borrower” and, collectively, the
“Borrowers”), hereby promise, jointly and severally, to pay to
[                                ] (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrowers under that certain Fourth Amended and Restated Credit Agreement, dated
as of August 17, 2017 (as amended, amended and restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among the Borrowers,
SABRA HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. Except as otherwise provided in
Section 2.04(f) of the Credit Agreement with respect to Swing Line Loans, all
payments of principal and interest on each Revolving Loan shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount, currency
and maturity of its Revolving Loans and payments with respect thereto.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

[signature page immediately follows]

 

Exhibit D - 1 - 1

Form of Revolving Note



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  

SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

SABRA CANADIAN HOLDINGS, LLC

By:  

 

Name:     Title:    

 

Exhibit D - 1 - 2

Form of Revolving Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan

Made

 

Currency

and

Amount

of Loan

Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made

By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D - 1 - 3

Form of Revolving Note



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF TERM A-1 NOTE

FOR VALUE RECEIVED, the undersigned (each a “Borrower” and collectively, the
“Borrowers”), hereby promise, jointly and severally, to pay to
[                            ] (the “Lender”), in accordance with the provisions
of the Credit Agreement (as hereinafter defined), the principal amount of the
Term A-1 Loan made by the Lender to the Borrowers under that certain Fourth
Amended and Restated Credit Agreement, dated as of August 17, 2017 (as amended,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrowers, SABRA HEALTH CARE REIT, INC., a Maryland
corporation (the “REIT Guarantor”), and certain subsidiaries of the REIT
Guarantor from time to time party thereto as guarantors, the lending
institutions party thereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS BANK, NATIONAL
ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Term A-1 Loan from the date of such Term A-1 Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest on
each Term A-1 Loan shall be made to the Administrative Agent for the account of
the Lender in Dollars and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Term A-1 Note is one of the Term A-1 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A-1 Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Term A-1 Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A-1 Note and endorse thereon the date, amount, currency
and maturity of its Term A-1 Loans and payments with respect thereto.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-1 Note.

[signature page immediately follows]

 

Exhibit D - 2 - 1

Form of Term A-1 Note



--------------------------------------------------------------------------------

THIS TERM A-1 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  

SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

SABRA CANADIAN HOLDINGS, LLC

By:  

 

Name:     Title:    

 

Exhibit D - 2 - 2

Form of Term A-1 Note



--------------------------------------------------------------------------------

TERM A-1 LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan Made

  Amount of Loan
Made   

End of

Interest

Period

  

Amount of

Principal or
Interest Paid
This Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D - 2 - 3

Form of Term A-1 Note



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF TERM A-2 NOTE

FOR VALUE RECEIVED, the undersigned (each a “Borrower” and collectively, the
“Borrowers”), hereby promise, jointly and severally, to pay to
[                                ] (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A-2 Loan made by the Lender to the Borrowers under that
certain Fourth Amended and Restated Credit Agreement, dated as of August 17,
2017 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrowers, SABRA HEALTH CARE
REIT, INC., a Maryland corporation (the “REIT Guarantor”), and certain
subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Term A-2 Loan from the date of such Term A-2 Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest on
each Term A-2 Loan shall be made to the Administrative Agent for the account of
the Lender in Canadian Dollars and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Term A-2 Note is one of the Term A-2 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A-2 Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Term A-2 Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A-2 Note and endorse thereon the date, amount, currency
and maturity of its Term A-2 Loans and payments with respect thereto.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-2 Note.

[signature page immediately follows]

 

Exhibit D - 3 - 1

Form of Term A-2 Note



--------------------------------------------------------------------------------

THIS TERM A-2 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership

By:  

SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

SABRA CANADIAN HOLDINGS, LLC

By:  

 

Name:     Title:    

 

Exhibit D - 3 - 2

Form of Term A-2 Note



--------------------------------------------------------------------------------

TERM A-2 LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan

Made

 

Amount

of Loan

Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made

By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D - 3 - 3

Form of Term A-2 Note



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF TERM A-3 NOTE

FOR VALUE RECEIVED, the undersigned (each a “Borrower” and collectively, the
“Borrowers”), hereby promise, jointly and severally, to pay to
[                                ] (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A-3 Loan made by the Lender to the Borrowers under that
certain Fourth Amended and Restated Credit Agreement, dated as of August 17,
2017 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrowers, SABRA HEALTH CARE
REIT, INC., a Maryland corporation (the “REIT Guarantor”), and certain
subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Term A-3 Loan from the date of such Term A-3 Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest on
each Term A-3 Loan shall be made to the Administrative Agent for the account of
the Lender in Dollars and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Term A-3 Note is one of the Term A-3 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A-3 Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Term A-3 Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A-3 Note and endorse thereon the date, amount, currency
and maturity of its Term A-3 Loans and payments with respect thereto.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-3 Note.

[signature page immediately follows]

 

Exhibit D - 4 - 1

Form of Term A-3 Note



--------------------------------------------------------------------------------

THIS TERM A-3 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership

By:  

SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner

  By:  

 

  Name:     Title:  

SABRA CANADIAN HOLDINGS, LLC

By:  

 

Name:     Title:    

 

Exhibit D - 4 - 2

Form of Term A-3 Note



--------------------------------------------------------------------------------

TERM A-3 LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan

Made

 

Amount

of Loan

Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made

By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D - 4 - 3

Form of Term A-3 Note



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

              Check for distribution to PUBLIC and Private side Lenders1        
 

Financial Statement Date:                 ,    

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Parent Borrower”), and SABRA CANADIAN HOLDINGS, LLC, a Delaware limited
liability company (together with the Parent Borrower, the “Borrowers”), SABRA
HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

The undersigned Responsible Officer of the [Parent Borrower][REIT Guarantor]
hereby certifies as of the date hereof that he/she is the [                    
] of the [Parent Borrower][REIT Guarantor], and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. [Attached hereto as Annex A are][The REIT Guarantor and the Borrowers have
delivered] the year-end audited financial statements required by Section 6.01(a)
of the Credit Agreement for the fiscal year of the REIT Guarantor ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. [Attached hereto as Annex A are][The REIT Guarantor and the Borrowers have
delivered] the unaudited financial statements required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter of the REIT Guarantor ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of the Consolidated Parties in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

 

1  If the box is not checked, this certificate will only be posted to Private
Side Lenders.

 

Exhibit E - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of each of the Consolidated Parties
during the accounting period covered by such financial statements.

3. A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned Responsible Officer, during such
fiscal period each of the Credit Parties performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

--or—

[to the best knowledge of the undersigned Responsible Officer, during such
fiscal period the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

5. Set forth on Schedule 2 attached hereto is a true and accurate calculation of
Unencumbered Total Asset Value as of the last day of the fiscal period covered
by this Compliance Certificate.

6. Schedule 3 attached hereto is a true, correct and complete list of all
Unencumbered Properties on the date hereof. Each Unencumbered Property listed on
Schedule 3 satisfies the criteria set forth in the definition of “Unencumbered
Property Criteria” appearing in the Credit Agreement.

7. Attached hereto as Schedule 4 is a true, correct and complete copy of each
modification, amendment or supplement to the Organization Documents of the REIT
Guarantor, any Intermediate Subsidiary Guarantor, if any, and either Borrower
that has become effective during the fiscal quarter ended on the Financial
Statement Date referenced above.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,                     .

 

[SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By:  
SABRA HEALTH CARE REIT, INC., a Maryland corporation, its general partner   By:
 

 

  Name:   Title: ]2

 

 

2  Use if certificate is from Responsible Officer of Parent Borrower

 

Exhibit E - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

[SABRA HEALTH CARE REIT, INC., a Maryland corporation

By:

 

 

Name:

Title: ]3

 

 

3  Use if certificate is from Responsible Officer of REIT Guarantor

 

Exhibit E - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

ANNEX A

to the Compliance Certificate

Financial Statements1

(see attached)

 

1  Include if financial statements are being attached

 

Exhibit E - Annex A

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

Financial Covenant Analysis

[TO BE COMPLETED BY PARENT BORROWER/REIT GUARANTOR]

 

Exhibit E - Schedule 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

Unencumbered Total Asset Value

[TO BE COMPLETED BY PARENT BORROWER/REIT GUARANTOR]

 

Exhibit E - Schedule 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

Unencumbered Properties

(see attached)

 

Exhibit E - Schedule 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 4

to the Compliance Certificate

ORGANIZATION DOCUMENT AMENDMENTS

 

Exhibit E - Schedule 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

Exhibit F - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

 

1.      Assignor[s]:

  

 

       

 

    

2.      Assignee[s]:

  

 

       

 

        [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]  

3.      Borrowers:

   Sabra Health Care Limited Partnership, a Delaware limited partnership, and
Sabra Canadian Holdings, LLC, a Delaware limited liability company  

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement
 

5.      Credit Agreement:

   Fourth Amended and Restated Credit Agreement, dated as of August 17, 2017,
among the Borrowers, Sabra Health Care REIT, Inc. and certain of its
subsidiaries from time to time party thereto as guarantors, the lending
institutions party thereto from time to time, Bank of America, N.A., as
Administrative Agent, and Bank of America, N.A., Citizens Bank, National
Association, Crédit Agricole Corporate and Investment Bank and Wells Fargo Bank,
National Association, as Swing Line Lenders and L/C Issuers.  

6.      Assigned Interest:

  

 

Assignor[s]

   Assignee[s]      Facility
Assigned5      Aggregate
Amount of
Commitment /
Loans
for all Lenders6      Amount of
Commitment /
Loans Assigned      Percentage
Assigned of
Commitment /
Loans7      CUSIP
Number            $      $        %               $      $        %           
   $      $        %     

 

  7. Trade Date:                     ]8

 

 

 

 

 

5  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Swing Line Loan” or “Term A-1 Loan” or “Term A-2 Loan” or “Negotiated
Rate Loan”) and in the case of the Revolving Credit Facility, Dollar Tranche
Loans and/or Alternative Currency Tranche Loans.

6  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

8  To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit F - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:            , 20         [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

Exhibit F - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]9 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

 

Title:

[Consented to:] 10

[INSERT NAME OF CONSENTING PARTY]

By:

 

 

 

Title:

 

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

10  To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lenders or L/C Issuers) is required by the terms of the Credit
Agreement.

 

Exhibit F - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Credit Parties or their Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Credit Parties or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and meets all the requirements to be an
assignee under Sections 10.06(b)(iii), (v), (vi) and (vii) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Annex 1 to Assignment and Assumption

Standard Terms and Conditions for Assignment and Assumption

A1 - 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Annex 1 to Assignment and Assumption

Standard Terms and Conditions for Assignment and Assumption

A1 - 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [                ] [        ], 2017 (this
“Joinder Agreement”), made by the Domestic Subsidiar[y][ies] of SABRA HEALTH
CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”) signatory hereto
([each a][the] “New Guarantor”) in favor of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Lenders referred to in that certain
Fourth Amended and Restated Credit Agreement, dated as of August 17, 2017 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), SABRA HEALTH CARE LIMITED PARTNERSHIP (together with
its permitted successors and assigns, the “Parent Borrower”), SABRA CANADIAN
HOLDINGS, LLC, the REIT Guarantor, and certain subsidiaries of the REIT
Guarantor from time to time party thereto as guarantors, the lending
institutions party thereto from time to time, the Administrative Agent, and BANK
OF AMERICA, N.A., CITIZENS BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line
Lenders and L/C Issuers.

The Credit Parties are required under the provisions of Section 6.14 of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

Accordingly, [the][each] New Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges, agrees and confirms
that, by its execution of this Joinder Agreement, it will:

(a) be joined as a party to the Credit Agreement and shall be a “Subsidiary
Guarantor” and a “Guarantor” for all purposes of the Credit Agreement;

(b) be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement,
in each case under clauses (a), (b) and (c), to the same extent it would have
been bound or obligated if it had been a signatory to the Credit Agreement on
the date of the Credit Agreement.

2. Without limiting the generality of the foregoing terms of this paragraph 1,
the Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender, the Administrative Agent and each other holder of the
Obligations, as provided in Article XI of the Credit Agreement, the prompt
payment and performance of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

3. [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith as they relate to such New Guarantor or which are
contained in any certificate furnished by or on behalf of such New Guarantor are
true and correct in all material respects (except to the extent that any
representation or warranty that is

 

Exhibit G - 1

Form of Joinder Agreement



--------------------------------------------------------------------------------

qualified by materiality shall be true and correct in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and except that for purposes
of this Joinder Agreement, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

4. The address, taxpayer identification number, jurisdiction of incorporation or
organization and type of organization of [each][the] New Guarantor is set forth
in Annex I to this Joinder Agreement.

5. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by fax transmission or other electronic mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

6. This Joinder Agreement constitutes a Loan Document and the failure of any of
the parties hereto to comply with the provisions of this Joinder Agreement shall
be subject to Article VIII of the Credit Agreement.

7. Except as expressly supplemented hereby, the Credit Agreement (including the
Guaranty) shall remain in full force and effect.

8. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

Exhibit G - 2

Form of Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW GUARANTOR[S]],

as [the][a] New Guarantor

By:  

 

  Name:     Title:   SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited
partnership By:   SABRA HEALTH CARE REIT, INC., a Maryland corporation,
its general partner  

By:

 

 

 

Name:

 

Title:

 

ACKNOWLEDGED AND AGREED TO: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

Exhibit G - 3

Form of Joinder Agreement



--------------------------------------------------------------------------------

ANNEX I

TO JOINDER AGREEMENT

 

Name of Guarantor

  

Address

  

Taxpayer ID

  

Jurisdiction of
Incorporation or
Organization

  

Type of Organization

 

Exhibit G - 4

Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Parent Borrower”), and SABRA CANADIAN HOLDINGS, LLC, a Delaware limited
liability company (together with the Parent Borrower, the “Borrowers”), SABRA
HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                 

Name:                                                  

Title:                                             

Date:             , 20[     ]

 

Exhibit H - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Parent Borrower”), and SABRA CANADIAN HOLDINGS, LLC, a Delaware limited
liability company (together with the Parent Borrower, the “Borrowers”), SABRA
HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                              

Name:                                              

Title:                                              

Date:            , 20[     ]

 

Exhibit H - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Parent Borrower”), and SABRA CANADIAN HOLDINGS, LLC, a Delaware limited
liability company (together with the Parent Borrower, the “Borrowers”), SABRA
HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                              

Name:                                              

Title:                                              

Date:             , 20[     ]

 

Exhibit H - 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of August 17, 2017 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Parent Borrower”), and SABRA CANADIAN HOLDINGS, LLC, a Delaware limited
liability company (together with the Parent Borrower, the “Borrowers”), SABRA
HEALTH CARE REIT, INC., a Maryland corporation (the “REIT Guarantor”), and
certain subsidiaries of the REIT Guarantor from time to time party thereto as
guarantors, the lending institutions party thereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., CITIZENS
BANK, NATIONAL ASSOCIATION, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                              

Name:                                              

Title:                                              

Date:             , 20[    ]

 

Exhibit H - 4

Form of U.S. Tax Compliance Certificate